

Exhibit 10.3


EXECUTION VERSION

SECOND AMENDMENT TO CREDIT AGREEMENT
Dated as of October 17, 2013
Among
KCP&L GREATER MISSOURI OPERATIONS COMPANY,
as the Borrower,


CERTAIN LENDERS,
BANK OF AMERICA, N.A., JPMORGAN CHASE BANK, N.A., and UNION BANK, N.A.,
as Syndication Agents
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Swing Line Lender and an Issuer
WELLS FARGO SECURITIES, LLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
J.P. MORGAN SECURITIES LLC, and
UNION BANK, N.A.,
as Joint Lead Arrangers and Joint Book Managers




--------------------------------------------------------------------------------



SECOND AMENDMENT TO CREDIT AGREEMENT
THIS SECOND AMENDMENT TO CREDIT AGREEMENT dated as of October 17, 2013 (this
“Agreement”) is entered into among KCP&L Greater Missouri Operations Company, a
Delaware corporation (the “Borrower”), the lenders party hereto designated as
“Continuing Lenders” on its signature page (the “Continuing Lenders”), the
lenders party hereto designated as “Exiting Lenders” on its signature page (the
“Exiting Lenders”), Bank of America, N.A., JPMorgan Chase Bank, N.A., and Union
Bank, N.A., as Syndication Agents and Wells Fargo Bank, National Association, as
Administrative Agent, Swing Line Lender and an Issuer (the “Administrative
Agent”). All capitalized terms used herein and not otherwise defined herein
shall have the meanings given to such terms in the Credit Agreement (defined
below).
RECITALS
WHEREAS, the Borrower, the Guarantor, the lenders party thereto, Union Bank,
N.A. and Wells Fargo Bank, National Association, as Syndication Agents and Bank
of America, N.A., as Administrative Agent entered into that certain Credit
Agreement dated as of August 9, 2010 (as amended by the First Amendment to
Credit Agreement, dated as of December 9, 2011, the “Credit Agreement”);
WHEREAS, the Borrower has requested that the Lenders amend the Credit Agreement
as set forth below; and
WHEREAS, Wells Fargo Bank, National Association has agreed to replace Bank of
America, N.A. as the Administrative Agent under the Credit Agreement.
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
1.    Amendments.


(a)    Effective upon the Second Amendment Effective Date (as hereinafter
defined), the Credit Agreement is hereby amended to delete the stricken text
(indicated textually in the same manner as the following example: stricken text)
and to add the double−underlined text (indicated textually in the same manner as
the following example: double−underlined text) as set forth in the conformed
copy of the Credit Agreement attached hereto as Exhibit A.


(b)    Effective upon the Second Amendment Effective Date, Schedule I to the
Credit Agreement is hereby amended to read as shown in Schedule I attached to
this Agreement.



--------------------------------------------------------------------------------



(c)    Effective upon the Second Amendment Effective Date, Schedule III to the
Credit Agreement is hereby amended to replace any reference therein to
“Guarantor” to “Borrower”.
(d)    Effective upon the Second Amendment Effective Date, Schedule IV to the
Credit Agreement is hereby amended to read as shown in Schedule IV attached to
this Agreement.
(e)    Effective upon the Second Amendment Effective Date, Exhibits A, B, C, D
and E to the Credit Agreement are hereby amended to replace any reference
therein to “Bank of America” with “Wells Fargo”.
2.    Appointment of Successor Administrative Agent.


(a)     Pursuant to Section 11.6 of the Credit Agreement, the Borrower and the
Required Lenders hereby appoint Wells Fargo Bank, National Association as the
Administrative Agent under the Credit Agreement, and all other Loan Documents,
as the successor to Bank of America (the “Preceding Administrative Agent”). The
Borrower, the Agents and the Lenders further agree at the expense of the
Borrower to execute, file and record any and all documents Wells Fargo
reasonably believes to be necessary or desirable in order to evidence its
appointment as the successor Administrative Agent


(b)    Waiver of Notice Period. The Borrower, the Required Lenders and the
Administrative Agent waive the notice period requirement under Section 11.6 of
the Credit Agreement requiring five (5) Business Days’ prior written notice to
the Borrower of the resignation of the Administrative Agent.


(c)    Effect of Appointment. On the Second Amendment Effective Date, (i) Wells
Fargo shall succeed to and become vested with all the rights, powers, privileges
and duties of the Administrative Agent under all of the Loan Documents, (ii) any
reference to the term “Administrative Agent” in any Loan Document shall be
deemed a reference to Wells Fargo, as successor Administrative Agent, (iii) the
Preceding Administrative Agent’s rights, powers, privileges and duties under the
Loan Documents shall be terminated and the provisions of Article XI of the
Credit Agreement shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was Administrative Agent under the Loan Documents and
(iv) all references to “Bank of America” in Article XI of the Credit Agreement
and Section 13.1(h) of the Credit Agreement shall be amended to refer to “Wells
Fargo.”


3.     Conditions Precedent. The amendments set forth in Section 1 shall become
effective as of the date (the “Second Amendment Effective Date”) when, and only
when, each of the following conditions precedent shall have been satisfied:


(a)    receipt by the Administrative Agent of counterparts of this Agreement
duly executed by the Borrower, the Administrative Agent and the Lenders;



2

--------------------------------------------------------------------------------



(b)    the receipt by the Administrative Agent of the following, each of which
shall be originals or facsimiles (followed promptly by originals), in form and
substance satisfactory to the Administrative Agent:


(i)    copies of the Organization Documents of the Borrower certified to be true
and complete as of a recent date by the appropriate Governmental Authority of
the state or other jurisdiction of its incorporation or organization and
certified by a secretary or assistant secretary of the Borrower to be true and
correct as of the date hereof;


(ii)    such certificates of resolutions and/or other certificates of Authorized
Officers of the Borrower as the Administrative Agent may require evidencing the
identity, authority and capacity of each Authorized Officer thereof authorized
to act as an Authorized Officer in connection with this Agreement; and


(iii)    such documents and certifications as the Administrative Agent may
require to evidence that the Borrower is duly organized or formed, and is
validly existing, in good standing and qualified to engage in business in its
state of organization or formation;


(c)    the receipt by the Administrative Agent of favorable opinions of legal
counsel to the Borrower, addressed to the Administrative Agent and each Lender,
dated as of the date hereof and in form and substance satisfactory to the
Administrative Agent, addressing the execution, delivery and enforceability of
this Agreement and other matters that were addressed in the opinion provided in
connection with the original delivery of the Credit Agreement on August 9, 2010,
with respect to this Agreement;


(d)    the receipt by the Administrative Agent of written money transfer
instructions, in substantially the form of Exhibit C to the Credit Agreement,
addressed to the Administrative Agent and signed by an Authorized Officer who
has executed and delivered an incumbency certificate in accordance with the
terms hereof, together with such other related money transfer authorizations as
the Administrative Agent may have reasonably requested;
(e)    all Obligations of Borrower with respect to Loans outstanding on or
before the date hereof shall have been paid; and any accrued and unpaid interest
and fees (including any commitment fees and Letter of Credit Fees), and any
expenses due and payable pursuant to Section 3.4 of the Credit Agreement, if
any, shall have been paid; and
(f)    all fees required to be paid to the Administrative Agent, the Arrangers
and the Lenders pursuant to the Fee Letter and the Administrative Agent’s Fee
Letter on or before the date hereof shall have been paid.


4.    Assignments and Assumptions.
(a)     Assignments. Each of the parties hereto acknowledges and agrees that (i)
the Exiting Lenders desire to sell and assign their Commitments to certain of
the

3

--------------------------------------------------------------------------------



Continuing Lenders and to be relieved of their obligations under the Credit
Agreement, and (ii) certain of the Continuing Lenders desire to purchase and
assume portions of the Commitments of the Exiting Lenders and/or increase their
existing Commitments. As an administrative convenience and to avoid the
necessity that each of such Lenders enter into separate Assignment Agreements,
the parties hereto acknowledge and agree that, effective as of the Second
Amendment Effective Date, each Exiting Lender shall be deemed to have sold and
assigned to the Continuing Lenders increasing their Commitments its Commitment
and Loans which are outstanding on the Second Amendment Effective Date, and the
Continuing Lenders increasing their Commitments shall be deemed to have
purchased and assumed the Commitments and Loans of the Exiting Lenders, in each
case in amounts such that the Commitments of the Lenders after giving effect
thereto shall be as reflected on Schedule I attached hereto.
(b)    Exiting Lender Representations and Warranties. Each Exiting Lender hereby
(i) warrants that it is the legal and beneficial owner of the interest being
assigned by it pursuant to Section 4(a) hereof free and clear of any adverse
claim created by such Exiting Lender and that its Commitment outstanding
immediately prior to the Second Amendment Effective Date is as set forth on
Exhibit B attached hereto, and (ii) except as set forth in clause (i), makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement, or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement, any other Loan Document or any other
instrument or document furnished pursuant thereto, or the financial condition of
the Borrower or any Subsidiary or the performance or observance by the Borrower
of any of its obligations under the Credit Agreement, as modified hereby, any
other Loan Document or any other instrument or document furnished pursuant
thereto.
(c)    Continuing Lender Representations and Warranties. Each Continuing Lender
whose Commitment will increase as a result of the operation of Section 4(a)
hereof (i) represents and warrants that it is legally authorized to enter into
this Agreement and to consummate the transactions contemplated by Section 4(a)
hereof, (ii) confirms that it has received a copy of the Credit Agreement,
together with copies of the most recent financial statements delivered pursuant
to Section 7.1 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Agreement and the transactions contemplated by Section 4(a) hereof, (iii) will
independently and without reliance upon the Administrative Agent, any of the
Exiting Lenders or any other Lender and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under the Credit Agreement, as modified
hereby, (iv) appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers under the Credit
Agreement, as modified hereby, as delegated to the Administrative Agent, by the
terms thereof and hereof, together with such powers as are reasonably incidental
thereto, and (v) agrees that it will perform in accordance with their terms all
the obligations which by the terms of the Credit Agreement, as modified hereby,
are required to be performed by it as a Lender.

4

--------------------------------------------------------------------------------



(d)    Satisfaction of Section 13.1 Requirements. Notwithstanding anything to
the contrary contained in the Credit Agreement, the parties acknowledge and
agree that this Section 4 shall be deemed to satisfy all requirements set forth
in Section 13.1 of the Credit Agreement for the assignment and assumption of the
Commitments and related rights and obligations being sold and assigned pursuant
hereto, including without limitation, the requirement that a separate Assignment
Agreement be entered into in connection with each such sale and assignment.
(e)    Letters of Credit. Effective on the Second Amendment Effective Date, the
participations in Letters of Credit under the Credit Agreement shall be adjusted
to give effect to any change in the Letter of Credit Commitment of any Lender as
a result of this Agreement.
(f)    THE PARTIES FURTHER ACKNOWLEDGE AND AGREE THAT THE EXITING LENDERS ARE
ENTERING INTO THIS AGREEMENT SOLELY FOR THE PURPOSES OF THIS SECTION 4 AND SHALL
NOT BE DEEMED TO BE BOUND BY ANY TERM OR PROVISION OF THIS AGREEMENT OTHER THAN
THIS SECTION 4.
5.    Miscellaneous.
(a)    The Credit Agreement, and the obligations of the Borrower thereunder and
under the other Loan Documents, are hereby ratified and confirmed and shall
remain in full force and effect according to their terms. The Borrower
acknowledges and confirms that as of the date hereof the Borrower’s obligation
to repay the outstanding principal amount of the Loans and reimburse the Issuers
for any drawing on a Letter of Credit is unconditional and not subject to any
offsets, defenses or counterclaims. The Administrative Agent, each Syndication
Agent, each Lender, and the Borrower acknowledge and confirm that by entering
into this Agreement, each party does not waive or release any term or condition
of the Credit Agreement or any of the other Loan Documents or any of their
rights or remedies under such Loan Documents or applicable Law or any of the
obligations of such party thereunder.


(b)    The Borrower hereby represents and warrants as follows:


(i)    The Borrower has taken all necessary corporate action to authorize the
execution, delivery and performance of this Agreement.


(ii)    This Agreement has been duly executed and delivered by the Borrower and
constitutes the Borrower’s legal, valid and binding obligations, enforceable in
accordance with its terms, except as such enforceability may be subject to (i)
bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and (ii)
general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).



5

--------------------------------------------------------------------------------



(iii)    No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
the Borrower of this Agreement.


(c)    The Borrower represents and warrants to the Lenders that (i) the
representations and warranties of the Borrower set forth in Article VI of the
Credit Agreement are true and correct as of the date hereof with the same effect
as if made on and as of the date hereof, except to the extent such
representations and warranties expressly relate solely to an earlier date and
(ii) no event has occurred and is continuing which constitutes a Default or an
Unmatured Default.


(d)    This Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. Delivery of an executed
counterpart of this Agreement by telecopy or electronic mail shall be effective
as an original and shall constitute a representation that an executed original
shall be delivered.


(e)    THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK.


(f)    On and after the Second Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to “the Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement as modified hereby. This Amendment shall constitute a Loan
Document.




[remainder of page intentionally left blank]



6

--------------------------------------------------------------------------------


Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.
    
BORROWER:
 
 
 
KCP&L GREATER MISSOURI OPERATIONS
 
 
 
 
COMPANY,
 
 
 
 
a Delaware corporation
 
 
 
 
 
 
 
 
 
By: /s/ Kevin E. Bryant
 
 
 
 
Name: Kevin E. Bryant
 
 
 
 
Title: Vice President - Investor Relations and
 
 
 
 
Strategic Planning and Treasurer




KCP&L GREATER MISSOURI OPERATIONS COMPANY
SECOND AMENDMENT TO CREDIT AGREEMENT

--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT:
WELLS FARGO BANK, NATIONAL
 
ASSOCIATION,
 
as Administrative Agent
 
 
 
By: /s/ Allison Newman
 
Name:    Allison Newman
 
Title:    Director
 
 
LENDERS:
WELLS FARGO BANK, NATIONAL
 
ASSOCIATION,
 
as a Continuing Lender, an Issuer and Swing Line
 
Lender
 
 
 
By: /s/ Allison Newman
 
Name:    Allison Newman
 
Title:    Director






KCP&L GREATER MISSOURI OPERATIONS COMPANY
SECOND AMENDMENT TO CREDIT AGREEMENT

--------------------------------------------------------------------------------




BANK OF AMERICA, N.A.,
as a Continuing Lender, Syndication Agent and an Issuer
By: /s/ William Merritt
Name:    William Merritt
Title:    Vice President

KCP&L GREATER MISSOURI OPERATIONS COMPANY
SECOND AMENDMENT TO CREDIT AGREEMENT

--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A.,
as a Continuing Lender, Syndication Agent and as an Issuer
By: /s/ Helen D. Davis
Name:    Helen D. Davis
Title:    Vice President



KCP&L GREATER MISSOURI OPERATIONS COMPANY
SECOND AMENDMENT TO CREDIT AGREEMENT

--------------------------------------------------------------------------------




UNION BANK, N.A.,
as a Continuing Lender, Syndication Agent and as an Issuer
By: /s/ Michael Agrimis
Name:    Michael Agrimis
Title:    Vice President

KCP&L GREATER MISSOURI OPERATIONS COMPANY
SECOND AMENDMENT TO CREDIT AGREEMENT

--------------------------------------------------------------------------------




BARCLAYS BANK PLC,
as a Continuing Lender
By: /s/ Sreedhar R. Kona
Name:    Sreedhar R. Kona
Title:    Vice President

KCP&L GREATER MISSOURI OPERATIONS COMPANY
SECOND AMENDMENT TO CREDIT AGREEMENT

--------------------------------------------------------------------------------




BNP PARIBAS,
as a Continuing Lender
By: /s/ Francis DeLaney
Name:    Francis DeLaney
Title:    Managing Director


By: /s/ Roberto Impeduglia
Name:    Roberto Impeduglia
Title:    Vice President

KCP&L GREATER MISSOURI OPERATIONS COMPANY
SECOND AMENDMENT TO CREDIT AGREEMENT

--------------------------------------------------------------------------------




GOLDMAN SACHS BANK USA,
as a Continuing Lender
By: /s/ Mark Walton
Name:    Mark Walton
Title:    Authorized Signatory

KCP&L GREATER MISSOURI OPERATIONS COMPANY
SECOND AMENDMENT TO CREDIT AGREEMENT

--------------------------------------------------------------------------------




KEYBANK NATIONAL ASSOCIATION,
as a Continuing Lender
By: /s/ Sukanya V. Raj
Name:    Sukanya V. Raj
Title:    Senior Vice President

KCP&L GREATER MISSOURI OPERATIONS COMPANY
SECOND AMENDMENT TO CREDIT AGREEMENT

--------------------------------------------------------------------------------




SUNTRUST BANK,
as a Continuing Lender
By: /s/ Andrew Johnson
Name:    Andrew Johnson
Title:    Director

KCP&L GREATER MISSOURI OPERATIONS COMPANY
SECOND AMENDMENT TO CREDIT AGREEMENT

--------------------------------------------------------------------------------




THE ROYAL BANK OF SCOTLAND PLC,
as a Continuing Lender
By: /s/ Andrew Taylor
Name:    Andrew Taylor
Title:    Vice President

KCP&L GREATER MISSOURI OPERATIONS COMPANY
SECOND AMENDMENT TO CREDIT AGREEMENT

--------------------------------------------------------------------------------




U.S. BANK NATIONAL ASSOCIATION,
as a Continuing Lender
By: /s/ John M. Eyerman
Name:    John M. Eyerman
Title:    Vice President



KCP&L GREATER MISSOURI OPERATIONS COMPANY
SECOND AMENDMENT TO CREDIT AGREEMENT

--------------------------------------------------------------------------------




THE BANK OF NEW YORK MELLON,
as a Continuing Lender
By: /s/ Hussam S. Alsahlani
Name:    Hussam S. Alsahlani
Title:    Vice President

KCP&L GREATER MISSOURI OPERATIONS COMPANY
SECOND AMENDMENT TO CREDIT AGREEMENT

--------------------------------------------------------------------------------




UMB BANK, N.A.,
as a Continuing Lender
By: /s/ Robert P. Elbert
Name:    Robert P. Elbert
Title:    Senior Vice President

KCP&L GREATER MISSOURI OPERATIONS COMPANY
SECOND AMENDMENT TO CREDIT AGREEMENT

--------------------------------------------------------------------------------




COMMERCE BANK N.A.,
as a Continuing Lender
By: /s/ Aaron M. Siders
Name:    Aaron M. Siders
Title:    Vice President

KCP&L GREATER MISSOURI OPERATIONS COMPANY
SECOND AMENDMENT TO CREDIT AGREEMENT

--------------------------------------------------------------------------------






THE BANK OF NOVA SCOTIA,
as an Exiting Lender
By: /s/ Thane Rattew
Name:    Thane Rattew
Title:    Managing Director

KCP&L GREATER MISSOURI OPERATIONS COMPANY
SECOND AMENDMENT TO CREDIT AGREEMENT

--------------------------------------------------------------------------------




THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD.,
as an Exiting Lender
By: /s/ Chi-Cheng Chen
Name:    Chi-Cheng Chen
Title:    Vice President



KCP&L GREATER MISSOURI OPERATIONS COMPANY
SECOND AMENDMENT TO CREDIT AGREEMENT

--------------------------------------------------------------------------------






SCHEDULE I


COMMITMENTS


Lender
Commitment
Wells Fargo Bank, National Association
$44,100,000.00
Bank of America, N.A.
$44,100,000.00
JPMorgan Chase Bank, N.A.
$44,100,000.00
Union Bank, N.A.
$44,100,000.00
Barclays Bank PLC
$32,400,000.00
BNP Paribas
$32,400,000.00
Goldman Sachs Bank USA
$32,400,000.00
KeyBank National Association
$32,400,000.00
SunTrust Bank
$32,400,000.00
The Royal Bank of Scotland PLC
$32,400,000.00
U.S. Bank, National Association
$32,400,000.00
The Bank of New York Mellon
$18,000,000.00
UMB Bank, N.A.
$18,000,000.00
Commerce Bank
$10,800,000.00
Total
$450,000,000.00







LETTER OF CREDIT COMMITMENTS


Issuer
Letter of Credit Commitment
Bank of America, N.A.
$12,500,000.00
Wells Fargo Bank, National Association
$12,500,000.00
JPMorgan Chase Bank, N.A.
$12,500,000.00
Union Bank, N.A.
$12,500,000.00
Total
$50,000,000.00






9

--------------------------------------------------------------------------------


SCHEDULE IV


CERTAIN ADDRESSES FOR NOTICES
BORROWER:


1200 Main Street
Kansas City, MO 64105
Attention: Jim Gilligan, Assistant Treasurer
Telephone: (816) 556-2084
Facsimile: (816) 556-2992
Electronic Mail: jim.gilligan@kcpl.com


ADMINISTRATIVE AGENT:
Administrative Agent’s Office
(for payments and Requests for Credit Extensions):


Wells Fargo Bank, N.A.
Charlotte, NC
ABA:
Acct:
Acct Name: Agency Services Clearing A/C
Ref: KCP&L GREATER MISSOURI OPERATIONS COMPANY
Attn: Financial Cash Controls


Other Notices as Administrative Agent:


Wells Fargo Bank, National Association
1525 West W.T. Harris Blvd.
Mail Code: D1109-019
Charlotte, North Carolina 28262
Attention: Syndication Agency Services
Telephone: (704) 590 2706
Facsimile: (704) 590 2790
E-mail: agencyservices.requests@wellsfargo.com


ISSUERS:


Wells Fargo Bank, National Association
One Wells Fargo Center, 15th Floor
301 South College Street
Charlotte, North Carolina 28288-0760
Attention: Gloria Sanchez
Telephone: (713) 319-1958
Facsimile: (866) 814-5027
Email: Gloria.j.sanchez@wellsfargo.com
Email: PUGLCRequests@wellsfargo.com

10

--------------------------------------------------------------------------------




Bank of America, N.A.
Trade Operations
1000 West Temple Street, 7th Floor
Mail Code: CA9−705−07−05
Los Angeles, CA 90012 1514
Attention: Sandra Leon
Telephone: (213) 580−8369
Telecopier: (213) 457−8841
Electronic Mail: sandra.leon@baml.com


JPMorgan Chase Bank, N.A.
10 S. Dearborn
Chicago, IL 60603
Attention: Prashanth Kallakuri
Telephone: (855) 609-3359
Telecopier: (312) 256-2608
Electronic Mail: Chicago.lc.agency.activity.team@jpmchase.com


Union Bank, N.A., Trade Services Operations Department
1980 Saturn Street, V02-906
Monterey Park, CA 91755
Attention: Cris Purugganan
Telephone: (323) 720-7957
Telecopier: (323) 720−2772
Electronic Mail: cristina.purugganan@unionbank.com





11

--------------------------------------------------------------------------------


EXHIBIT A


Composite Blacklined Conformed Copy of Credit Agreement Reflecting Second
Amendment to Credit Agreement















12

--------------------------------------------------------------------------------




Published CUSIP Number: 48243EAC9EAE5
Revolving Credit CUSIP Number: 48243EAF2


CREDIT AGREEMENT


Dated as of August 9, 2010


among


KCP&L GREATER MISSOURI OPERATIONS COMPANY,
as the Borrower,


GREAT PLAINS ENERGY INCORPORATED,
as the Guarantor,


CERTAIN LENDERS,
BANK OF AMERICA, N.A., JPMORGAN CHASE BANK, N.A., and UNION BANK, N.A.,
as Administrative Agent


and


UNION BANK, N.A. and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Syndication Agents


THE ROYAL BANK OF SCOTLAND PLC and
BNP PARIBAS,
as Documentation Agents




BANC OF AMERICA SECURITIES LLC,
UNION BANK, N.A.
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Swing Line Lender and an Issuer
WELLS FARGO SECURITIES, LLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
J.P. MORGAN SECURITIES LLC, and
UNION BANK, N.A.,
as Joint Lead Arrangers and Joint Book Managers

CHAR1\1170499v7

--------------------------------------------------------------------------------






(as amended pursuant to the First Amendment to Credit Agreement dated as of
December 9, 2011 and the Second Amendment to Credit Agreement dated as of
October 17, 2013)





CHAR1\1170499v7

--------------------------------------------------------------------------------




 
TABLE OF CONTENTS
 
 
 
Page
ARTICLE I DEFINITIONS
1
1.1
Definitions.
1
1.2
Accounting Principles.
20
1.3
Letter of Credit Amounts.
20
1.4
Times of Day.
20
ARTICLE II THE CREDITS
20
2.1
Commitment.
20
2.2
Required Payments; Termination.
21
2.3
Ratable Loans.
21
2.4
Types of Advances; Minimum Amount.
21
2.5
Commitment Fee.
21
2.6
Changes in Aggregate Commitment.
2122
2.7
Optional Prepayments.
2425
2.8
Method of Selecting Types and Interest Periods for New Advances.
2526
2.9
Conversion and Continuation of Outstanding Advances.
26
2.10
Interest Rates.
2627
2.11
Rates Applicable After Default.
27
2.12
Method of Payment.
2728
2.13
Noteless Agreement; Evidence of Indebtedness.
28
2.14
Telephonic Notices.
2829
2.15
Interest Payment Dates; Interest and Fee Basis.
29
2.16
Notification of Advances, Interest Rates, Prepayments and Commitment Reductions.
2930
2.17
Lending Installations.
2930
2.18
Non-Receipt of Funds by the Administrative Agent.
30
2.19
Letters of Credit.
3031
2.20
Swing Line Loans.
3738
2.21
Extension of Facility Termination Date.
4041
2.22
Cash Collateral.
42
2.23
Defaulting Lenders.
43
ARTICLE III YIELD PROTECTION; TAXES
45
3.1
Yield Protection.
45
3.2
Changes in Capital Adequacy Regulations.
45
3.3
Availability of Types of Advances.
46
3.4
Funding Indemnification.
4647
3.5
Taxes.
47
3.6
Lender Statements; Survival of Indemnity.
5051
ARTICLE IV GUARANTY[RESERVED]
51
4.1
The Guaranty.
51
4.2
Obligations Unconditional.
51
4.3
Reinstatement.
52
4.4
Certain Additional Waivers.
52
4.5
Remedies.
53


i
CHAR1\1170499v7



--------------------------------------------------------------------------------




4.6
Guarantee of Payment; Continuing Guarantee.
53
ARTICLE V CONDITIONS PRECEDENT
5351
5.1
Initial Credit Extension.
5351
5.2
Each Credit Extension.
5453
ARTICLE VI REPRESENTATIONS AND WARRANTIES
5553
6.1
Existence and Standing
5553
6.2
Authorization and Validity.
5554
6.3
No Conflict; Government Consent.
5654
6.4
Financial Statements.
5655
6.5
Material Adverse Change.
5655
6.6
Taxes.
5755
6.7
Litigation; etc.
5755
6.8
ERISA.
5755
6.9
Accuracy of Information.
5756
6.10
Regulation U.
5856
6.11
Material Agreements.
5856
6.12
Compliance With Laws.
5856
6.13
Ownership of Properties.
5857
6.14
Plan Assets; Prohibited Transactions.
5857
6.15
Environmental Matters.
5957
6.16
Investment Company Act.
5957
6.17
Pari Passu Indebtedness.
5957
6.18
Solvency.
5957
6.19
No Defaults.
6058
6.20
OFAC.
58
ARTICLE VII COVENANTS
6058
7.1
Financial Reporting and Notices.
6058
7.2
Permits, Etc.
6260
7.3
Use of Proceeds.
6260
7.4
Notice of Default.
6361
7.5
Conduct of Business.
6361
7.6
Taxes.
6361
7.7
Insurance.
6361
7.8
Compliance with Laws.
6462
7.9
Maintenance of Properties; Books of Records.
6462
7.10
Inspection.
6462
7.11
Consolidations, Mergers and Sale of Assets.
6563
7.12
Liens.
6664
7.13
Affiliates.
7067
7.14
ERISA.
7067
7.15
Total Indebtedness to Total Capitalization.
7067
7.16
Restrictions on Subsidiary Dividends.
7067
7.17
Organization Documents.
7068
7.18
OFAC Compliance.
68
ARTICLE VIII DEFAULTS
7168
ARTICLE IX ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
7371


ii
CHAR1\1170499v7



--------------------------------------------------------------------------------




9.1
Acceleration; Letter of Credit Account.
7371
9.2
Amendments.
7471
9.3
Preservation of Rights.
7573
ARTICLE X GENERAL PROVISIONS
7573
10.1
Survival of Representations.
7573
10.2
Governmental Regulation.
7573
10.3
Headings.
7573
10.4
Entire Agreement.
7673
10.5
Several Obligations; Benefits of this Agreement.
7674
10.6
Expenses; Indemnification.
7674
10.7
Numbers of Documents.
7775
10.8
Accounting.
7775
10.9
Severability of Provisions.
7775
10.10
Nonliability of Lenders.
7876
10.11
Limited Disclosure.
7876
10.12
USA PATRIOT ACT NOTIFICATION.
7977
10.13
Nonreliance.
7977
10.14
No Advisory or Fiduciary Responsibility.
7977
ARTICLE XI THE ADMINISTRATIVE AGENT
8078
11.1
Appointment and Authority.
8078
11.2
Rights as a Lender.
8078
11.3
Exculpatory Provisions.
8179
11.4
Reliance by Administrative Agent.
8280
11.5
Delegation of Duties.
8280
11.6
Resignation of Administrative Agent.
8280
11.7
Non‑Reliance on Administrative Agent and Other Lenders.
8381
11.8
No Other Duties, Etc.
8381
11.9
Administrative Agent May File Proofs of Claim.
8481
ARTICLE XII SETOFF; RATABLE PAYMENTS; PAYMENTS SET ASIDE
8482
12.1
Setoff.
8482
12.2
Ratable Payments.
8583
12.3
Payments Set Aside.
8583
ARTICLE XIII BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
8684
13.1
Successors and Assigns.
8684
13.2
Replacement of Lenders.
9088
ARTICLE XIV NOTICES
9189
14.1
Notices.
9189
14.2
Change of Address.
9189
14.3
The Platform.
9189
ARTICLE XV COUNTERPARTS
9290
ARTICLE XVI OTHER AGENTS
9290
ARTICLE XVII CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL.
9290
17.1
CHOICE OF LAW.
9290
17.2
CONSENT TO JURISDICTION.
9391
17.3
WAIVER OF JURY TRIAL.
9391
 
 
 


iii
CHAR1\1170499v7



--------------------------------------------------------------------------------




ARTICLE XVIII TERMINATION OF EXISTING CREDIT FACILITY
9391




iv
CHAR1\1170499v7



--------------------------------------------------------------------------------




SCHEDULES


I    Commitments and Letter of Credit Commitments
II    Existing Letters of Credit
III    Pricing Schedule
IV    Certain Addresses for Notices


EXHIBITS


A    Form of Compliance Certificate
B    Form of Assignment and Assumption    
C    Form of Wire Transfer Instructions
D    Form of Revolving Note
E    Form of Swing Line Note





v
CHAR1\1170499v7



--------------------------------------------------------------------------------




CREDIT AGREEMENT


This Credit Agreement dated as of August 9, 20102010, as amended by the First
Amendment to Credit Agreement dated as of December 9, 2011 and as further
amended by the Second Amendment to Credit Agreement dated as of the date hereof
is among KCP&L Greater Missouri Operations Company, a Delaware corporation,
Great Plains Energy Incorporated, a Missouri corporation, the Lenders, Bank of
America, N.A., JPMorgan Chase Bank, N.A., and Union Bank, N.A. and Wells Fargo
Bank, National Association, as Syndication Agents, and Bank of America,
N.A.Wells Fargo Bank, National Association, as Administrative Agent. The parties
hereto agree as follows:


ARTICLE I

DEFINITIONS
1.1    Definitions.
As used in this Agreement, the following terms have the following meanings (such
meanings to be equally applicable to both the singular and plural forms of such
terms):


“Additional Commitment Lender” is defined in Section 2.21(d).


“Administrative Agent” means Bank of AmericaWells Fargo in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.


“Administrative Agent’s Fee Letter” means that certain fee letter dated November
10, 2011 among Bank of America, MLPFS, the GuarantorSeptember 11, 2013 among
Wells Fargo, Wells Fargo Securities, the Borrower, the Parent and KCPL.


“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule IV or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.


“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.


“Advance” means a borrowing hereunder (or conversion or continuation thereof)
consisting of the aggregate amount of the several Loans, including the Swing
Line Loans, made on the same Borrowing Date (or date of conversion or
continuation) by the Lenders to the Borrower of the same Type and, in the case
of Eurodollar Advances, for the same Interest Period.


“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. For
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlled by” and “under common control with”) shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the
ownership of voting

CHAR1\1170499v71



--------------------------------------------------------------------------------




securities or by contract or otherwise.
“Agent Parties” is defined in Section 14.3.
“Agents” means, collectively, the Administrative Agent and the Syndication
Agents, and “Agent” means any one of them.
“Aggregate Commitment” means the aggregate of the Commitments of all Lenders, as
changed from time to time pursuant to the terms hereof. The amount of the
Aggregate Commitment in effect as of the FirstSecond Amendment Effective Date is
FOUR HUNDRED AND FIFTY MILLION DOLLARS ($450,000,000).
“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding Credit Exposure of all Lenders.
“Agreement” means this credit agreement, as it may be amended or modified and in
effect from time to time.
“Alternate Base Rate” means for any day a fluctuating rate per annum equal to
the highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of
interest in effect for such day as publicly announced from time to time by Bank
of AmericaWells Fargo as its “prime rate” and (c) Eurodollar Base Rate plus
1.0%. The “prime rate” is a rate set by Bank of AmericaWells Fargo based upon
various factors including Bank of AmericaWells Fargo’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such prime rate announced by Bank of AmericaWells Fargo
shall take effect at the opening of business on the day specified in the public
announcement of such change.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower and its affiliated companies concerning
or relating to bribery or corruption.
“Applicable Margin” means, with respect to Advances of any Type at any time, the
percentage rate per annum which is applicable at such time with respect to
Advances of such Type as set forth in the Pricing Schedule.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Approving Lenders” is defined in Section 2.21(e).
“Arrangers” means BAS, Union Bank and Wells Fargo Securities, LLCMLPFS, JPMS and
Union Bank, N.A. and “Arranger” means any one of them.
“Article” means an article of this Agreement unless another document is
specifically referenced.

.CHAR1\1170499v7
2



--------------------------------------------------------------------------------




“Assignment Agreement” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 13.1(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit B or any other form approved by the
Administrative Agent.
“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease Obligation of any Person, the capitalized amount thereof that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP, and (b) in respect of any Synthetic Lease Obligation, the
capitalized amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a Capitalized Lease.


“Authorized Officer” means any of the Chief Executive Officer, the President,
any Vice President, the Chief Financial Officer or the Treasurer of the Borrower
or the Guarantor, as applicable, in each case acting singly.


“Bank of America” means Bank of America, N.A. in its individual capacity and its
successors.


“Borrower” means KCP&L Greater Missouri Operations Company, a Delaware
corporation, and its permitted successors and assigns.


“Borrower Materials” is defined in Section 7.1.


“Borrowing Date” means a date on which an Advance is made hereunder.


“Borrowing Notice” is defined in Section 2.8.


“BTMU” means The Bank of Tokyo-Mitsubishi UFJ, Ltd., in its individual capacity
and its successors.


“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York City, New York and, if such day relates to any Eurodollar
Loan or any Floating Rate Loan bearing interest at a rate based on the
Eurodollar Rate, means any such day that is also a London Banking Day.


“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.


“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.



.CHAR1\1170499v7
3



--------------------------------------------------------------------------------




“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the Issuers
or the Swing Line Lender (as applicable) and the Lenders, as collateral for
Letter of Credit Obligations, Obligations in respect of Swing Line Loans, or
obligations of Lenders to fund participations in respect of either thereof (as
the context may require), cash or deposit account balances or, if the applicable
Issuer or the Swing Line Lender benefitting from such collateral shall agree in
its sole discretion, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to (a) the
Administrative Agent and (b) the applicable Issuer or the Swing Line Lender (as
applicable). “Cash Collateral” shall have a meaning correlative to the foregoing
and shall include the proceeds of such cash collateral and other credit support.


“Change in Law” means the occurrence, after the First Amendment Effective Date,
of any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rules,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.


“Change of Control” means an event or series of events by which:


(i)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of the GuarantorParent or its Subsidiaries, or any Person acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d‑3 and 13d‑5 under the
Securities Exchange Act of 1934), directly or indirectly, of thirty-three and
one-third percent (33 1/3%) or more of the “voting equity interests” (meaning
for this purpose the power under ordinary circumstances to vote for the election
of members of the board of directors) of the GuarantorParent; or


(ii)    during any period of twelve (12) consecutive months (or such lesser
period of time as shall have elapsed since the formation of the
GuarantorParent), a majority of the members of the board of directors or other
equivalent governing body of the GuarantorParent ceases to be composed of
individuals (x) who were members of that board or equivalent governing body on
the first day of such period, (y) whose election or nomination to that board or
equivalent governing body was approved by individuals referred to in clause (x)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body or (z) whose election or
nomination to that board or other equivalent governing body was approved by
individuals

.CHAR1\1170499v7
4



--------------------------------------------------------------------------------




referred to in clauses (x) and (y) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body.


“Closing Date” means August 9, 2010.


“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.


“Collateral Shortfall Amount” is defined in Section 9.1.


“Commitment” means, for each Lender, the obligation of such Lender to make Loans
and to participate in Letters of Credit and Swing Line Loans in an aggregate
amount not exceeding the amount set forth on Schedule I hereto or as set forth
in any Assignment Agreement relating to any assignment that has become effective
pursuant to Section 13.1(b), as such amount may be modified from time to time
pursuant to the terms hereof.


“Commitment Fee Rate” means, at any time, the percentage rate per annum at which
commitment fees are accruing at such time as set forth in the Pricing Schedule.


“Consolidated Guarantor Net Income” means, for any period, for the Guarantor and
its Consolidated Subsidiaries, the net income of the Guarantor and its
Consolidated Subsidiaries from continuing operations, excluding extraordinary
items for that period.


“Consolidated Net Income” means, for any period, for the Borrower and its
Consolidated Subsidiaries, the net income of the Borrower and its Consolidated
Subsidiaries from continuing operations, excluding extraordinary items for that
period.


“Consolidated Subsidiaries” means all Subsidiaries of the Borrower or the
Guarantor, as applicable, that are (or should be) included when preparing the
consolidated financial statements of the Borrower or the Guarantor, as
applicable.


“Consolidated Tangible Net Worth” means, as of any date of determination, for
the Borrower and its Consolidated Subsidiaries, Shareholders’ Equity of the
Borrower and its Consolidated Subsidiaries on that date minus the Intangible
Assets of the Borrower and its Consolidated Subsidiaries on that date.


“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss.


“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common

.CHAR1\1170499v7
5



--------------------------------------------------------------------------------




control which, together with the Borrower or the Guarantor, are treated as a
single employer under Section 414 of the Code.
“Conversion/Continuation Notice” is defined in Section 2.9.
“Credit Extension” means the making of an Advance or the issuance of a Letter of
Credit.
“Debtor Relief Law” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means an event described in Article VIII.
“Defaulting Lender” means, subject to Section 2.23(b), any Lender, as reasonably
determined by the Administrative Agent, that, at any time during the term of
this Agreement, (a) has failed to perform any of its funding obligations
hereunder, including in respect of its Loans or participations in respect of
Letters of Credit or Swing Line Loans, within three (3) Business Days of the
date required to be funded by it hereunder, unless such obligation is the
subject of a good faith dispute, (b) has notified the Borrower, the
Administrative Agent or any Lender in writing, or has otherwise indicated
through a public statement, that it does not intend to comply with any of its
funding obligations under this Agreement or generally under other agreements in
which it commits to extend credit, (c) has failed, within five (5) Business Days
after written request by the Administrative Agent (based on the reasonable
belief that such Lender may not fulfill any of its funding obligations hereunder
or after any reasonable request by the Borrower to do so), to confirm in a
manner reasonably satisfactory to the Administrative Agent and the Borrower that
it will comply with its funding obligations, unless such obligation is the
subject of a good faith dispute, provided that any such Lender shall cease to be
a Defaulting Lender under this clause (c) upon receipt of such confirmation by
the Administrative Agent in a manner reasonably satisfactory to the
Administrative Agent, (d) otherwise failed to pay over to the Administrative
Agent or any other Lender any other amount (other than a de minimis amount)
required to be paid by it hereunder within three (3) Business Days of the date
when due, unless the subject of a good-faith dispute, or (e) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it or for any substantial part of its assets, or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof, or the exercise of control over such Lender or any direct or indirect
parent company thereof controlling such Lender, by a Governmental Authority.
“Designated Person” means any Person listed on a Sanctions List.
“Dollar” and “$” mean lawful money of the United States.



.CHAR1\1170499v7
6



--------------------------------------------------------------------------------




“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, the Swing Line Lender and the Issuers, and (ii)
unless a Default has occurred and is continuing, the Borrower (each such
approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include the
Borrower or the Guarantor or any of the Borrower’s or the Guarantor’s Affiliates
or Subsidiaries.


“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (a) the
protection of the environment, (b) the effect of the environment on human
health, (c) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, or (d)
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, hazardous substances or
wastes or the clean‑up or other remediation thereof.


“Equity‑Linked Securities” means (a) all securities issued by the Guarantor
(including without limitation the May 2009 issuance of 5.75 million equity units
by the Guarantor) or any Subsidiary that contain two distinct components: (i)
medium‑term debt and (ii) a forward contract for the issuance of common stock of
the Guarantor or such Subsidiary prior to the maturity of, and in an amount not
less than, such debt, including the securities commonly referred to by the
tradenames “FELINE PRIDES”, “PEPS”, “HITS” and “DECS” and generally referred to
as “equity units”; provided that such securities shall not contain any provision
permitting them to be put to the Guarantor or any Subsidiary prior to the
settlement of the related purchase contract and (b) all other securities issued
by the Guarantor or any Subsidiary that are similar to those described in clause
(a).


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.


“Eurodollar Advance” means an Advance which bears interest at the applicable
Eurodollar Rate.


“Eurodollar Rate” means:


(a) for any Interest Period with respect to a Eurodollar Loan, a rate per annum
(rounded to the nearest multiple of 1/16 of 1%) determined by the Administrative
Agent pursuant to the following formula:
Eurodollar Rate =
                 Eurodollar Base Rate  
1.00 – Eurodollar Reserve Percentage.





and (b) for any day with respect to a Floating Rate Loan bearing interest at a
rate based on the Eurodollar Base Rate, a rate per annum (rounded to the nearest
multiple of 1/16 of 1%) determined by the Administrative Agent pursuant to the
following formula:

.CHAR1\1170499v7
7



--------------------------------------------------------------------------------




Eurodollar Rate =
                 Eurodollar Base Rate  
1.00 – Eurodollar Reserve Percentage.



“Eurodollar Base Rate” means:


(a) for such Interest Period for any interest rate calculation with respect to
anyan Eurodollar Loan, the rate of interest per annum determined on the basis of
the rate for deposits in Dollars for a period equal to (i) the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or such other
commercially available source providing quotations of BBA LIBOR as may be
designated by the Administrative Agent from time to timethe applicable Interest
Period which appears on Reuters Screen LIBOR01 Page (or any applicable successor
page) at approximately 11:00 a.m., (London time,) two (2) London Banking Days
prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period or (ii) if such published rate is not available at such
time for any reason, the ratethe applicable Interest Period (rounded upward, if
necessary, to the nearest 1/100th of 1%). If, for any reason, such rate does not
appear on Reuters Screen LIBOR01 Page (or any applicable successor page), then
“Eurodollar Base Rate” shall be determined by the Administrative Agent to be the
arithmetic average of the rate per annum at which deposits in Dollars for
delivery on the first day of such Interest Period in same day funds in the
approximate amount of the Eurodollar Loan being made, continued or converted and
with a term equivalent to such Interest Period would be offered by Bank of
America’s London Branch to majorin minimum amounts of at least $5,000,000 would
be offered by first class banks in the London interbank eurodollar market at
their requestto the Administrative Agent at approximately 11:00 a.m. (London
time) two (2) London Banking Days prior to the commencement offirst day of the
applicable Interest Period for a period equal to such Interest Period and .


(b)     for any interest rate calculation with respect to anya Floating Rate
Loan, the rate per annum equal to (i) BBA LIBOR,of interest per annum determined
on the basis of the rate for deposits in Dollars in minimum amounts of at least
$5,000,000 for a period equal to one month (commencing on the date of
determination of such interest rate) which appears on the Reuters Screen LIBOR01
Page (or any applicable successor page) at approximately 11:00 a.m., (London
time determined two (2) London Banking Days prior to such date for Dollar
deposits being delivered in the London interbank market for a term of one (1)
month commencing that day or (ii) if such published rate is not available at
such time for any reason, the rate per annum) on such date of determination, or,
if such date is not a Business Day, then the immediately preceding Business Day
(rounded upward, if necessary, to the nearest 1/100th of 1%). If, for any
reason, such rate does not appear on Reuters Screen LIBOR01 Page (or any
applicable successor page) then “Eurodollar Base Rate” for such Floating Rate
Loan shall be determined by the Administrative Agent to be the arithmetic
average of the rate per annum at which deposits in Dollars for delivery on the
date of determination in same day funds in the approximate amount of the
Floating Rate Loan being made or maintained and with a term equal to one (1)
month would be offered by Bank of America’s London Branch to majorin minimum
amounts of at least $5,000,000 would be offered by first class banks in the
London interbank Eurodollar market at their request at the date and time of
determination. market to the Administrative Agent at

.CHAR1\1170499v7
8



--------------------------------------------------------------------------------




approximately 11:00 a.m. (London time) on such date of determination for a
period equal to one month commencing on such date of determination.


“Eurodollar Reserve Percentage” means the reserve percentage (expressed as a
decimal, carried out to five decimal places) in effect on such day, whether or
not applicable to any Lender, under regulations issued from time to time by the
FRB for determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) with respect to Eurocurrency
funding (currently referred to as “Eurocurrency liabilities”). The Eurodollar
Rate for each outstanding Eurodollar Loan or Floating Rate Loan bearing interest
at a rate based on the Eurodollar Rate shall be adjusted automatically as of the
effective date of any change in the Eurodollar Reserve Percentage.


“Eurodollar Loan” means a Loan which bears interest at the applicable Eurodollar
Rate.


“Excluded Taxes” means, with respect to the Administrative Agent, any Lender, or
any other recipient of any payment to be made by or on account of any Obligation
of the Borrower hereunder or under any other Loan Document, (a) taxes imposed on
or measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Installation is located, (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction, (c) any backup withholding tax that is required by the Code
to be withheld from amounts payable to a Lender, (d) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Borrower under
Section 13.2), any United States withholding tax that (i) is imposed on amounts
payable to such Foreign Lender pursuant to the laws in force at the time such
Foreign Lender becomes a party hereto (or designates a new Lending Installation)
or (ii) is attributable to such Foreign Lender’s failure or inability (other
than solely as a result of a Change in Law occurring after such Foreign Lender
becomes a party to this Agreement or designates a new Lending Installation) to
comply with Section 3.5(e), except to the extent that such Foreign Lender (or
its assignor, if any) was entitled, immediately prior to the time of designation
of a new Lending Installation (or assignment), to receive additional amounts
from the Borrower with respect to such withholding tax pursuant to Section
3.5(a)(ii), and (e) any taxes imposed with respect to the requirements of FATCA.


“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.


“Existing Credit Facility” means the credit agreement among the Borrower, the
GuarantorParent, Bank of America, N.A., as administrative agent and the other
lenders party thereto, dated as of September 23, 2008, as amended or modified
from time to time.


“Existing Letters of Credit” means those letters of credit identified on
Schedule II.


“Facility Termination Date” means (a) the later of (i) December 9, 2016October
17, 2018 and (ii) with respect to some or all of the Lenders if the facility
termination dateFacility Termination Date is extended pursuant to Section 2.21,
such extended facility termination

.CHAR1\1170499v7
9



--------------------------------------------------------------------------------




dateFacility Termination Date or (b) any earlier date on which the Aggregate
Commitment is reduced to zero or otherwise terminated pursuant to the terms
hereof.


“FATCA” means sectionsSections 1471 through 1474 of the Code and any regulations
that are issued thereunderas of the date of this Agreement (or any amended or
successor version that is substantively comparable and not materially more
onerous to comply with) any current or future regulations or official
governmental interpretations thereof, and any agreements entered into pursuant
to Section 1471(b)(1) of the Code.


“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
AmericaWells Fargo on such day on such transactions as determined by the
Administrative Agent.


“Fee Letter” means that certain passive arrangers fee letter dated November 10,
2011September 11, 2013 among Bank of America, Wells Fargo, BTMU, the Arrangers,
the GuarantorMLPFS, JPMS, JPMorgan Chase Bank, N.A., Union Bank and the Parent,
the Borrower and KCPL.


“First Amendment Effective Date” means December 9, 2011.


“Floating Rate Advance” means an Advance which bears interest at the Alternate
Base Rate.


“Floating Rate Loan” means a Loan which bears interest at the Alternate Base
Rate.


“Foreign Lender” means any Lender that is not a “United States person” within
the meaning of Section 7701(a)(30) of the Code.


“FRB” means the Board of Governors of the Federal Reserve System.


“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to an Issuer, such Defaulting Lender’s Pro Rata Share of the outstanding
Letter of Credit Obligations other than Letter of Credit Obligations as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Pro Rata Share of
Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.



.CHAR1\1170499v7
10



--------------------------------------------------------------------------------




“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.


“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements of the
Financial Accounting Standards Board.


“GMO-GPE Re-Transfer” is defined in Section 2.6(c)(ii).


“GMO-GPE Transfer” is defined in Section 2.6(c)(i).


“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.


“GPE-GMO Re-Transfer” is defined in Section 2.6(d)(ii).


“GPE-GMO Transfer” is defined in Section 2.6(d)(i).


“Great Plains Credit Agreement” means that certain Credit Agreement dated as of
the Closing Date among the GuarantorParent, the financial institutions party
thereto, Bank of America, JPMorgan Chase and Union Bank and Wells Fargo, as
syndication agents and Bank of America, N.A.Wells Fargo, as administrative
agent, as amended or modified from time to time.


“Guarantor” means Great Plains Energy Incorporated, a Missouri
corporation.Group” means the Borrower and its subsidiaries from time to time.


“Guarantor Shareholders’ Equity” means, as of any date of determination for the
Guarantor and its Consolidated Subsidiaries on a consolidated basis,
shareholders’ equity as of that date determined in accordance with GAAP.


“Honor Date” is defined in Section 2.19(f).


“including” means “including without limiting the generality of the following”.


“Indebtedness” means, as to any Person at a particular time, all of the
following, without duplication, to the extent recourse may be had to the assets
or properties of such Person in respect thereof: (a) all obligations of such
Person for borrowed money and all obligations of such Person evidenced by bonds,
debentures, notes, loan agreements or other similar instruments; (b) any direct
or contingent obligations of such Person in the aggregate in excess of
$2,000,000 arising under letters of credit (including standby and commercial),
banker’s acceptances, bank guaranties, surety bonds and similar instruments; (c)
net obligations of such Person under Swap Contracts; (d) all obligations of such
Person to pay the deferred purchase price of property or

.CHAR1\1170499v7
11



--------------------------------------------------------------------------------




services (except trade accounts payable arising, and accrued expenses incurred,
in the ordinary course of business), and indebtedness (excluding prepaid
interest thereon) secured by a Lien on property owned or being purchased by such
Person (including indebtedness arising under conditional sales or other title
retention agreements), whether or not such indebtedness shall have been assumed
by such Person or is limited in recourse; (e) Capitalized Lease Obligations and
Synthetic Lease Obligations of such Person; and (f) all Contingent Obligations
of such Person in respect of any of the foregoing.


For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture in which such Person is a
general partner or a joint venturer, unless such Indebtedness is non‑recourse to
such Person. It is understood and agreed that Indebtedness (including Contingent
Obligations) shall not include any obligations of any Personthe Borrower with
respect to (i) subordinated, deferrable interest debt securities, and any
related securities issued by a trust or other special purpose entity in
connection therewith, or any similar securities that are classified at the time
of issuance, as possessing a minimum of “intermediate equity content” by S&P and
“Basket C equity credit” by Moody’s (or the equivalent classification then in
effect by such agencies), as long as the maturity date of such debt is
subsequent to the Facility Termination Date; provided that the amount of
mandatory principal amortization or defeasance of such debt prior to the
Facility Termination Date shall be included in this definition of Indebtedness;
(ii) Equity‑Linked Securities until the mandatory redemption date therefor,
provided that the principal amount of all outstanding Equity‑Linked Securities
in excess of twenty percent (20%) of Total Guarantor Capitalization shall
constitute Indebtedness of the Guarantor; or (iiior (ii) utility “rate
reduction” bonds, for the payment of which legislatively authorized charges are
imposed on customers. The amount of any Capitalized Lease Obligation or
Synthetic Lease Obligation as of any date shall be deemed to be the amount of
Attributable Indebtedness in respect thereof as of such date.


“Indemnified Taxes” means Taxes other than Excluded Taxes.


“Intangible Assets” means, assets that are considered to be intangible assets
under GAAP, including, but not limited to, customer lists, goodwill, computer
software, copyrights, trade names, trademarks, patents, franchises and licenses.


“Interest Period” means, with respect to a Eurodollar Advance, a period of one
(1), two (2), three (3) or six (6) months commencing on a Business Day selected
by the Borrower pursuant to this Agreement. Such Interest Period shall end on
the day which corresponds numerically to such date one (1), two (2), three (3)
or six (6) months thereafter; provided that if there is no such numerically
corresponding day in such next, second, third or sixth succeeding month, such
Interest Period shall end on the last Business Day of such next, second, third
or sixth succeeding month. If an Interest Period would otherwise end on a day
which is not a Business Day, such Interest Period shall end on the next
succeeding Business Day; provided that if said next succeeding Business Day
falls in a new calendar month, such Interest Period shall end on the immediately
preceding Business Day.



.CHAR1\1170499v7
12



--------------------------------------------------------------------------------




“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance of such Letter of Credit).


“Issuer” means each of Wells Fargo, Bank of America, Wells Fargo, BTMUJPMorgan
Chase and Union Bank and any other Lender selected by the Borrower with the
approval of the Administrative Agent (except with respect to any selection for
which such approval is not required pursuant to Section 2.19(n)), in each case,
in its capacity as an issuer of Letters of Credit hereunder and includes,
without limitation, any Lender appointed by the Borrower (with the consent of
the Administrative Agent, except with respect to any selection for which such
approval is not required pursuant to Section 2.19(n)) as such by notice to the
Lenders as a replacement for any Issuer who at the time of such appointment is a
Defaulting Lender. For the avoidance of doubt, any Lender (other than Wells
Fargo, Bank of America, Wells FargoJPMorgan Chase and BTMUUnion Bank) approached
to become an issuer of Letters of Credit may elect or decline, in its sole
discretion, to become an issuer.


“Issuer Documents” means with respect to any Letter of Credit, any Letter of
Credit Application and any other document, agreement and instrument entered into
by the applicable Issuer and the Borrower or in favor of the applicable Issuer
and relating to such Letter of Credit.


“JPMorgan Chase” means JPMorgan Chase Bank, N.A.


“JPMS” means J.P. Morgan Securities, LLC.


“KCPL” means Kansas City Power & Light Company, a Missouri corporation.


“KCPL Credit Agreement” means that certain Credit Agreement dated as of the
Closing Date among KCPL, the financial institutions party thereto, Bank of
America, JPMorgan Chase and Union Bank and Wells Fargo, as syndication agents
and Bank of America, N.A.Wells Fargo, as administrative agent, as amended or
modified from time to time.


“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case as in effect from time to time.


“LC Collateral Accounts” is defined in Section 2.22(b).


“Lenders” means the lending institutions listed on the signature pages of this
Agreement and their respective successors and assigns, and any other Person that
shall become a party hereto pursuant to an Assignment Agreement or a joinder
agreement provided in Section 2.6(b)(iv), and as the context requires, includes
the Swing Line Lender.



.CHAR1\1170499v7
13



--------------------------------------------------------------------------------




“Lending Installation” means, with respect to a Lender or the Administrative
Agent, the office, branch, subsidiary or affiliate of such Lender or the
Administrative Agent listed on the signature pages hereof or on a Schedule or
otherwise selected by such Lender or the Administrative Agent pursuant to
Section 2.17.
“Letter of Credit” means any standby letter of credit issued pursuant to Section
2.19 and any Existing Letter of Credit.
“Letter of Credit Application” is defined in Section 2.19(c).
“Letter of Credit Commitment” means, for each Issuer, the obligation of such
Issuer to issue Letters of Credit in an aggregate amount not exceeding the
amount set forth on Schedule I hereto or as set forth in any commitment
agreement entered into by any Lender appointed as an Issuer by the Borrower in
accordance with the terms hereof.
“Letter of Credit Fee” is defined in Section 2.19(d).
“Letter of Credit Fee Rate” means, at any time, the percentage rate per annum
applicable to Letter of Credit Fees at such time as set forth in the Pricing
Schedule.
“Letter of Credit Obligations” means, at any time, the sum, without duplication,
of (i) the aggregate undrawn stated amount of all outstanding Letters of Credit
at such time plus (ii) the aggregate unpaid amount of all Reimbursement
Obligations at such time. For purposes of computing the amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.3. For all purposes of this Agreement,
if on any date of determination a Letter of Credit has expired by its terms but
any amount may still be drawn thereunder by reason of the operation of Rule 3.14
of the ISP, such Letter of Credit shall be deemed to be “outstanding” in the
amount so remaining available to be drawn.
“Letter of Credit Payment Date” is defined in Section 2.19(e).
“Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$50,000,000 and (b) the Aggregate Commitments. The Letter of Credit Sublimit is
part of, and not in addition to, the Aggregate Commitments.
“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including the interest of a vendor or lessor under any conditional sale,
Capitalized Lease or other title retention agreement).
“Loan” means, with respect to a Lender, such Lender’s loans made pursuant to
Article II (or any conversion or continuation thereof), including the Swing Line
Loans.

.CHAR1\1170499v7
14



--------------------------------------------------------------------------------




“Loan Documents” means this Agreement, each Note, any agreement creating or
perfecting rights in Cash Collateral pursuant to the provisions of Section 2.22,
each Letter of Credit, each Issuer Document, the Administrative Agent’s Fee
Letter and the Fee Letter.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Material Adverse Effect” means a material adverse effect on (i) the business,
Property, financial condition, or results of operations of the Borrower and its
Subsidiaries taken as a whole, (ii) the business, Property, financial condition,
or results of operations of the Guarantor and its Subsidiaries taken as a whole,
(iii) the ability of the Borrower or the Guarantor to perform their
respectiveits obligations under the Loan Documents or (iviii) the validity or
enforceability of any of the Loan Documents or the rights or remedies of the
Agents, the Lenders or the Issuers thereunder.


“Material Indebtedness” is defined in Section 8.6.


“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
capacity as joint lead arranger and joint book manager.


“Modification” and “Modify” are defined in Section 2.19(a).


“Moody’s” means Moody’s Investors Service, Inc and any successor thereto.


“Multiemployer Plan” means “multiemployer plan” as defined in Section 3(37) of
ERISA to which the Borrower or the Guarantor or any member of the Controlled
Group is obligated to make contributions.


“Non-Extending Lender” is defined in Section 2.21(b).


“Note” or “Notes” means the Revolving Notes and/or the Swing Line Note, as
applicable.


“Notice Date” is defined in Section 2.21(b).


“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all Reimbursement Obligations and accrued and unpaid interest
thereon, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations of the Borrower or the Guarantor to any
Lender, any Issuer, either Agent or any indemnified party arising under any Loan
Document, including interest and fees after commencement of, by or against the
Borrower or the Guarantor of any proceeding under any the federal bankruptcy
laws or any comparable provisions of any applicable state law naming such Person
as the debtor in such proceeding, regardless of whether such interest and fees
are allowed claims in such proceeding. The foregoing shall also include all
obligations under any Swap Contract between the Borrower and any Lender or
Affiliate of a Lender that is permitted to be incurred hereunder.



.CHAR1\1170499v7
15



--------------------------------------------------------------------------------




“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.


“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies (other than Excluded
Taxes) arising from any payment made hereunder or under any other Loan Document
or from the execution, delivery or enforcement of, or otherwise with respect to,
this Agreement or any other Loan Document.


“Outstanding Credit Exposure” means, as to any Lender at any time, the sum of
(a) the aggregate principal amount of its Loans outstanding at such time, plus
(b) its Pro Rata Share of the Letter of Credit Obligations at such time, plus
(c) its Pro Rata Share of Swing Line Loans at such time.


“Parent” means Great Plains Energy Incorporated, a Missouri corporation.


“Participant” is defined in Section 13.1(d).


“Payment Date” means the last Business Day of each March, June, September and
December.


“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.


“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.


“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 or Section
430 of the Code as to which the Borrower or any member of the Controlled Group
may have any liability.


“Platform” is defined in Section 7.1.


“Pricing Schedule” means Schedule III attached hereto identified as such.


“Project Finance Subsidiary” means any Subsidiary that meets the following
requirements: (a) it is primarily engaged, directly or indirectly, in the
ownership, operation and/

.CHAR1\1170499v7
16



--------------------------------------------------------------------------------




or financing of independent power production and related facilities and assets;
and (b) neither the Guarantor, the Borrower nor any other Subsidiary (other than
another Project Finance Subsidiary) has any liability, contingent or otherwise,
for the Indebtedness or other obligations of such Subsidiary (other than
non‑recourse liability resulting from the pledge of stock of such Subsidiary).


“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned or leased
by such Person.


“Pro Rata Share” means, with respect to any Lender on any date of determination,
the percentage which the amount of such Lender’s Commitment is of the Aggregate
Commitment (or, if the Commitments have terminated, which such Lender’s
Outstanding Credit Exposure is of the Aggregate Outstanding Credit Exposure) as
of such date, subject to adjustment as provided in Section 2.23. For purposes of
determining liability for any indemnity obligation under Section 10.6(c), each
Lender’s Pro Rata Share shall be determined as of the date the applicable
Issuer, the Swing Line Lender or the Administrative Agent notifies the Lenders
of such indemnity obligation (or, if such notice is given after termination of
this Agreement, as of the date of such termination).


“Public Lender” is defined in Section 7.1.


“Register” is defined in Section 13.1(c).


“Regulation U” means Regulation U of the FRB as from time to time in effect and
any successor or other regulation or official interpretation of the FRB relating
to the extension of credit by banks for the purpose of purchasing or carrying
margin stocks applicable to member banks of the Federal Reserve System.


“Reimbursement Obligations” means, at any time, the aggregate of all obligations
of the Borrower then outstanding under Section 2.19 to reimburse (i) the Issuers
for amounts paid by the Issuers in respect of any one or more drawings under
Letters of Credit and/or (ii) the Lenders for amounts paid by the Lenders to
reimburse the Issuers pursuant to Section 2.19.


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.


“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within thirty
(30) days of the occurrence of such event; provided that a failure to meet the
minimum funding standard of Section 412 or Section 430 of the Code and of
Section 302 of ERISA shall be a Reportable Event regardless of the issuance of
any such waiver of the notice requirement in accordance with either Section
4043(a) of ERISA or Section 412(d) of the Code.



.CHAR1\1170499v7
17



--------------------------------------------------------------------------------




“Required Lenders” means Lenders in the aggregate having more than fifty percent
(50%) of the Aggregate Commitment or, if the Aggregate Commitment has been
terminated, Lenders in the aggregate holding more than fifty percent (50%) of
the Aggregate Outstanding Credit Exposure. The unfunded Commitments of, and the
outstanding Loans, Letter of Credit Obligations and participations therein held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.


“Revolving Note” is defined in Section 2.13(d).


“S&P” means Standard and Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc and any successor thereto.


“Sanctioned Country” means a country or territory which is at any time subject
to Sanctions.


“Sanctions” means:


(a)    economic or financial sanctions or trade embargoes imposed, administered
or enforced from time to time by the U.S. government and administered by OFAC,
and
(b)    economic or financial sanctions imposed, administered or enforced from
time to time by the U.S. State Department, the U.S. Department of Commerce or
the U.S. Department of the Treasury.


“Sanctions List” means any of the lists of specifically designated nationals or
designated persons or entities (or equivalent) held by the U.S. government and
administered by OFAC, the U.S. State Department, the U.S. Department of Commerce
or the U.S. Department of the Treasury or the United Nations Security Council or
any similar list maintained by any other U.S. government entity, in each case as
the same may be amended, supplemented or substituted from time to time.


“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.


“Second Amendment Effective Date” shall have the meaning set forth in the Second
Amendment to Credit Agreement dated October 17, 2013.


“SEC” means the Securities and Exchange Commission or any other U.S. federal
governmental authority succeeding to any or all of the functions of the
Securities and Exchange Commission.


“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.


“Shareholders’ Equity” means, as of any date of determination for the Borrower
and its Consolidated Subsidiaries on a consolidated basis, shareholders’ equity
as of that date determined in accordance with GAAP.

.CHAR1\1170499v7
18



--------------------------------------------------------------------------------






“Significant Subsidiary” means, at any time, the Borrower and each other
Subsidiary which (a) as of the date of determination, owns consolidated assets
equal to or greater than fifteen percent (15%) of the consolidated assets of the
GuarantorBorrower and its Subsidiaries or (b) which had consolidated net income
from continuing operations (excluding extraordinary items) during the four (4)
most recently ended fiscal quarters equal to or greater than fifteen percent
(15%) of Consolidated Guarantor Net Income (excluding extraordinary items)
during such period.


“Single Employer Plan” means a Plan, other than a Multiemployer Plan, maintained
by the GuarantorBorrower or any member of the Controlled Group for employees of
the GuarantorBorrower or any member of the Controlled Group.


“Specified Information” is defined in Section 10.11(a).


“Subsidiary” of a Person means (a) any corporation more than fifty percent (50%)
of the outstanding securities having ordinary voting power of which shall at the
time be owned or controlled, directly or indirectly, by such Person or by one or
more of its Subsidiaries or by such Person and one or more of its Subsidiaries,
(b) any partnership, limited liability company, association, joint venture or
similar business organization more than fifty percent (50%) of the ownership
interests having ordinary voting power of which shall at the time be so owned or
controlled; or (c) any other Person the operations and/or financial results of
which are required to be consolidated with those of such first Person in
accordance with GAAP. Unless otherwise expressly stated, all references herein
to a “Subsidiary” shall mean a Subsidiary of the GuarantorBorrower.


“Substantial Portion” means, with respect to the Property of the
GuarantorBorrower and its Subsidiaries, Property which represents more than
fifteen percent (15%) of the consolidated assets of the GuarantorBorrower and
its Consolidated Subsidiaries as would be shown in the consolidated financial
statements of the GuarantorBorrower and its Consolidated Subsidiaries as at the
beginning of the twelve‑month period ending with the month in which such
determination is made, or of the Consolidated Guarantor Net Income (excluding
extraordinary items) of the GuarantorBorrower and its Consolidated Subsidiaries
as reflected in the financial statements referred to above.


“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transaction, floor transactions,
collar transactions, currency swap transactions, cross‑currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International

.CHAR1\1170499v7
19



--------------------------------------------------------------------------------




Swaps and Derivatives Association, Inc., any International Foreign Exchange
Master Agreement, or any other master agreement (any such master agreement,
together with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
“Swing Line Lender” means Bank of AmericaWells Fargo in its capacity as provider
of Swing Line Loans, or any successor swing line lender hereunder.
“Swing Line Loan” is defined in Section 2.20(a).
“Swing Line Note” is defined in Section 2.13(d).
“Swing Line Loan Notice” is defined in Section 2.20(b).
“Swing Line Sublimit” means an amount equal to the lesser of (a) $25,000,000 and
(b) the Aggregate Commitments. The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.
“Syndication Agents” means Bank of America, JP Morgan Chase and Union Bank and
Wells Fargo, each in its capacity as syndication agent hereunder, and not in its
individual capacity as a Lender, and any successor thereto.
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so‑called synthetic or tax retention lease, pursuant to which notwithstanding
the off-balance sheet treatment of the lease obligation the assets are deemed
owned by the lessee for U.S. federal income tax purposes, or (b) an agreement
for the use or possession of property creating obligations that do not appear on
the balance sheet of such Person but which, upon the insolvency or bankruptcy of
such Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“’34 Act Reports” means the periodic reports of the Borrower or the
GuarantorParent filed with the SEC on Forms 10-K, 10-Q and 8-K (or any successor
forms thereto).
“Total Capitalization” means Total Indebtedness of the Borrower and its
Consolidated Subsidiaries plus the sum of (a) Shareholders’ Equity (without
giving effect to the application of ASC Topic 815) and (b) to the extent not
otherwise included in Total Indebtedness or Shareholders’ Equity, preferred and
preference stock and securities of the Borrower and its Subsidiaries included in
a consolidated balance sheet of the Borrower and its Consolidated Subsidiaries
in accordance with GAAP.
“Total Guarantor Capitalization” means Total Guarantor Indebtedness of the
Guarantor and its Consolidated Subsidiaries plus the sum of (a) Guarantor
Shareholders’ Equity (without giving effect to the application of ASC Topic 815)
and (b) to the extent not otherwise included in

.CHAR1\1170499v7
20



--------------------------------------------------------------------------------




Total Guarantor Indebtedness or Guarantor Shareholders’ Equity, preferred and
preference stock and securities of the Guarantor and its Subsidiaries included
in a consolidated balance sheet of the Guarantor and its Consolidated
Subsidiaries in accordance with GAAP.


“Total Guarantor Indebtedness” means all Indebtedness of the Guarantor and its
Consolidated Subsidiaries on a consolidated basis (and without duplication) but
without giving effect to the application of ASC Topic 860 with respect to
transfers of accounts receivable by KCPL, the Borrower or one or more of their
respective Subsidiaries to a non-Subsidiary, excluding (a) Indebtedness arising
under Swap Contracts entered into in the ordinary course of business to hedge
bona fide transactions and business risks and not for speculation, (b)
Indebtedness of Project Finance Subsidiaries, and (c) Indebtedness of KLT
Investments Inc. incurred in connection with the acquisition and maintenance of
its interests (whether direct or indirect) in low income housing projects.


“Total Indebtedness” means all Indebtedness of the Borrower and its Consolidated
Subsidiaries on a consolidated basis (and without duplication) but without
giving effect to the application of ASC Topic 860 with respect to transfers of
accounts receivable by the Borrower or one or more of its Subsidiaries to a
non-Subsidiary, excluding Indebtedness arising under Swap Contracts entered into
in the ordinary course of business to hedge bona fide transactions and business
risks and not for speculation.


“Type” means, with respect to any Advance, its nature as a Floating Rate Advance
or a Eurodollar Advance.


“Union Bank” means Union Bank, N.A. in its individual capacity and its
successors.


“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.


“Unreimbursed Amount” is defined in Section 2.19(f).


“Wells Fargo” means Wells Fargo Bank, National Association in its individual
capacity and its successors.


“Wells Fargo Securities” means Wells Fargo Securities, LLC.


“Wholly‑Owned Subsidiary” of a Person means (i) any Subsidiary all of the
outstanding voting securities of which (except directors’ qualifying shares)
shall at the time be owned or controlled, directly or indirectly, by such Person
or one or more Wholly‑Owned Subsidiaries of such Person, or by such Person and
one or more Wholly‑Owned Subsidiaries of such Person, or (ii) any partnership,
limited liability company, association, joint venture or similar business
organization one hundred percent (100%) of the ownership interests having
ordinary voting power of which (except directors’ qualifying shares) shall at
the time be so owned or controlled.



.CHAR1\1170499v7
21



--------------------------------------------------------------------------------




1.2    Accounting Principles.
Unless the context otherwise clearly requires, all accounting terms not
expressly defined herein shall be construed, and all financial computations
required under this Agreement shall be made, in accordance with GAAP,
consistently applied; provided that if the Borrower notifies the Administrative
Agent that the Borrower wishes to amend any covenant in Article VII to eliminate
the effect of any change in GAAP on the operation of such covenant (or if the
Administrative Agent notifies the Borrower that the Required Lenders wish to
amend any covenant in Article VII for such purpose), then the Borrower’s
compliance with such covenant shall be determined on the basis of GAAP in effect
immediately before the relevant change in GAAP became effective, until either
such notice is withdrawn or such covenant is amended in a manner satisfactory to
the Borrower and the Required Lenders.


1.3    Letter of Credit Amounts.
Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such time.


1.4    Times of Day.
Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).


ARTICLE II

THE CREDITS
2.1    Commitment.
From and including the date of this Agreement and prior to the Facility
Termination Date, subject to the terms and conditions set forth in this
Agreement, (a) each Lender severally agrees to make Loans to the Borrower from
time to time in amounts not to exceed in the aggregate at any one time
outstanding the amount of its Commitment, and (b) each Issuer agrees to issue
Letters of Credit for the account of the Borrower from time to time in amounts
not to exceed in the aggregate at any one time outstanding the amount of its
Letter of Credit Commitment (and each Lender severally agrees to participate in
each such Letter of Credit as more fully set forth in Section 2.19); provided
(i) that the Aggregate Outstanding Credit Exposure shall not at any time exceed
the Aggregate Commitment; (ii) the Outstanding Credit Exposure of any Lender
shall not at any time exceed the amount of such Lender’s Commitment; and (iii)
the outstanding amount of Letter of Credit Obligations shall not exceed the
Letter of Credit Sublimit. Subject to the

.CHAR1\1170499v7
22



--------------------------------------------------------------------------------




terms of this Agreement, the Borrower may borrow, repay and reborrow Loans at
any time prior to the Facility Termination Date. The Commitments shall expire on
the Facility Termination Date.
2.2    Required Payments; Termination.
The Borrower shall (a) repay the principal amount of all Advances made to it on
the earlier of (i) the Facility Termination Date or (ii) 364 days after the
applicable Borrowing Date, and (b) deposit into the LC Collateral Accounts on
the Facility Termination Date an amount in immediately available funds equal to
the aggregate stated amount of all Letters of Credit that will remain
outstanding after the Facility Termination Date.
2.3    Ratable Loans.
Each Advance hereunder shall consist of Loans made from the several Lenders
ratably in proportion to their respective Pro Rata Shares.
2.4    Types of Advances; Minimum Amount.
The Advances may be Floating Rate Advances or Eurodollar Advances, or a
combination thereof, selected by the Borrower in accordance with Sections 2.8
and 2.9. Each Eurodollar Advance shall be in the amount of $5,000,000 or a
higher integral multiple of $1,000,000, and each Floating Rate Advance shall be
in the amount of $1,000,000 or an integral multiple thereof.
2.5    Commitment Fee.
The Borrower agrees to pay to the Administrative Agent for the account of each
Lender which is not a Defaulting Lender in accordance with its Pro Rata Share, a
commitment fee equal to the product of (i) the Commitment Fee Rate times (ii)
the actual daily amount by which the Aggregate Commitments exceed the sum of (x)
the outstanding principal amount of Loans (other than Swing Line Loans) and (y)
the outstanding amount of Letter of Credit Obligations, subject to adjustment as
provided in Section 2.23. The Commitment Feecommitment fee shall be due and
payable quarterly in arrears on each Payment Date, commencing with the first
Payment Date to occur after the Closing Date, and on the Facility Termination
Date. The Commitment Feecommitment fee shall be calculated quarterly in arrears.
For purposes of clarification, Swing Line Loans shall not be considered
outstanding for purposes of determining the unused portion of the Aggregate
Commitments.
2.6    Changes in Aggregate Commitment.
(a)    Optional Commitment Reductions. The Borrower may at any time and from
time to time, without penalty, permanently reduce the Aggregate Commitment in
whole or in part ratably among the Lenders (according to their respective Pro
Rata Shares) in a minimum principal amount of $5,000,000 and integral multiples
of $1,000,000 in excess thereof, upon at least three (3) Business Days’ prior
written notice to the Administrative Agent, which notice shall specify the
amount of any such reduction; provided that the amount of the Aggregate

.CHAR1\1170499v7
23



--------------------------------------------------------------------------------




Commitment may not be reduced below the Aggregate Outstanding Credit Exposure.
All accrued commitment fees shall be payable on the effective date of any
termination of the obligations of the Lenders to make Loans hereunder.
(b)    Optional Increase of Commitments. The Borrower may at any time and from
time to time, upon five (5) days’ prior written notice to the Administrative
Agent, increase the Commitments (but not the Letter of Credit Sublimit or the
Swing Line Sublimit) with additional Commitments from any existing Lender with a
Commitment or new Commitments from any other Person selected by the Borrower and
reasonably acceptable to the Administrative Agent, the Swing Line Lender and the
Issuers; provided that:


(i)    any such increase shall be in a minimum principal amount of $10,000,000
and in integral multiples of $1,000,000 in excess thereof;


(ii)    no Default or Unmatured Default shall exist and be continuing at the
time of any such increase;


(iii)    no existing Lender shall be under any obligation to increase its
Commitment and any such decision whether to increase its Commitment shall be in
such Lender’s sole and absolute discretion;


(iv)    (A) any new Lender shall join this Agreement by executing such joinder
documents required by the Administrative Agent and/or (B) any existing Lender
electing to increase its Commitment shall have executed a commitment agreement
reasonably satisfactory to the Administrative Agent;


(v)    as a condition precedent to such increase, the Borrower shall deliver to
the Administrative Agent (A) a certificate of each of the Borrower, the
GuarantorParent and KCPL dated as of the date of such increase (in sufficient
copies for each Lender) signed by an Authorized Officer of such Person
certifying and attaching the resolutions adopted by such Person approving or
consenting to such increase, and (B) a certificate of the Borrower certifying
that, before and after giving effect to such increase, (x) the representations
and warranties contained in Article VI and the other Loan Documents are true and
correct in all material respects on and as of the date of such increase, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct in all material respects
as of such earlier date, and (y) no Default or Unmatured Default exists as of
such date; and


(vi)    after giving effect to the increase in the Commitments (but without
giving effect to any increase in the Commitments pursuant to Sections 2.6(c) or
(d)), the Aggregate Commitment shall not be greater than SIX HUNDRED AND FIFTY
MILLION DOLLARS ($650,000,000).


The Borrower shall prepay any Loans owing by it and outstanding on the date of
any such increase with the proceeds required to be advanced by any Lender
increasing its, or any Person

.CHAR1\1170499v7
24



--------------------------------------------------------------------------------




providing a new, Commitment under this Section (and pay any additional amounts
required pursuant to Article III) to the extent necessary to keep the
outstanding Loans ratable with any revised Commitments arising from any
nonratable increase in the Commitments under this Section.


(c)    Transfer and Re-Transfer of the Commitments to the GuarantorParent. (i)
Subject to Section 4.2 of the Great Plains Credit Agreement, the Borrower and
the GuarantorParent may, by joint election in a written notice to the
Administrative Agent (which shall promptly provide a copy of such notice to the
Lenders) and the “Administrative Agent” under the Great Plains Credit Agreement,
transfer from time to time up to TWO HUNDRED MILLION DOLLARS ($200,000,000) of
the unused Commitments to the Commitments (as such term is defined in the Great
Plains Credit Agreement) under the Great Plains Credit Agreement (any such
reduction, a “GMO-GPE Transfer”).


(ii) Subject to Section 5.2, the Borrower and the GuarantorParent may, by joint
election in a written notice to the Administrative Agent (which shall promptly
provide a copy of such notice to the Lenders) and the “Administrative Agent”
under the Great Plains Credit Agreement, re-transfer from time to time any
portion (up to $200,000,000) of the unused Commitments (as such term is defined
in the Great Plains Credit Agreement) previously transferred from this Agreement
to the Great Plains Credit Agreement pursuant to subclause (c)(i) above back to
the Commitments hereunder (any such addition, a “GMO-GPE Re-Transfer”).


(iii)    On the effective date of a GMO-GPE Transfer, which shall be specified
in the notice delivered pursuant to Section 2.6(c)(i) and which shall not be
less than five (5) Business Days subsequent to the date of giving of such
notice, then subject to the satisfaction of the conditions precedent specified
in Section 4.2 of the Great Plains Credit Agreement, (i) the Commitments
hereunder shall be ratably decreased by the aggregate amount specified in such
notice and (ii) the aggregate amount of the “Commitments” under and as defined
in the Great Plains Credit Agreement shall be ratably increased by such amount.
Such GMO-GPE Transfer and the consequent decreases and increases shall be
irrevocable subject, however, to subsequent permissible GMO-GPE Re-Transfers in
accordance with the terms hereof.


(iviv)    On the effective date of a GMO-GPE Re-Transfer, which shall be
specified in the notice delivered pursuant to Section 2.6(c)(ii) and which shall
not be less than five (5) Business Days subsequent to the date of giving of such
notice, then subject to the satisfaction of the conditions precedent specified
in Section 5.2, (i) the Commitments hereunder shall be ratably increased by the
aggregate amount specified in such notice and (ii) the aggregate amount of the
“Commitments” under and as defined in the Great Plains Credit Agreement shall be
ratably decreased by such amount. Such GMO-GPE Re-Transfer and the consequent
decreases and increases shall be irrevocable, subject, however, to subsequent
permissible GMO-GPE Transfers in accordance with the terms hereof.


(d)    Transfer and Re-Transfer of the “Commitments” of the GuarantorParent to
the Borrower. (i) Subject to Section 5.2, the Borrower and the GuarantorParent
may, by joint election in a written notice to the Administrative Agent (which
shall promptly provide a copy of such notice to the Lenders) and the
“Administrative Agent” under the Great Plains Credit

.CHAR1\1170499v7
25



--------------------------------------------------------------------------------




Agreement, transfer from time to time up to TWO HUNDRED MILLION DOLLARS
($200,000,000) of the unused Commitments (as such term is defined in the Great
Plains Credit Agreement) under the Great Plains Credit Agreement to the
Commitments hereunder (any such addition, a “GPE-GMO Transfer”).


(ii)    Subject to Section 4.2 of the Great Plains Credit Agreement, the
Borrower and the GuarantorParent may, by joint election in a written notice to
the Administrative Agent (which shall promptly provide a copy of such notice to
the Lenders) and the “Administrative Agent” under the Great Plains Credit
Agreement, re-transfer from time to time any portion (up to $200,000,000) of the
unused Commitments previously transferred from the Great Plains Credit Agreement
to this Agreement pursuant to subclause (d)(i) above back to the Commitments (as
such term is defined in the Great Plains Credit Agreement) under the Great
Plains Credit Agreement (any such decrease, a “GPE-GMO Re-Transfer”).


(iii)    On the effective date of a GPE-GMO Transfer, which shall be specified
in the notice delivered pursuant to Section 2.6(d)(i) and which shall not be
less than five (5) Business Days subsequent to the date of giving of such
notice, then subject to (A) the satisfaction of the conditions precedent
specified in Section 5.2 and (B) if necessary in the reasonable discretion of
the Administrative Agent, receipt by the Administrative Agent of a certificate
of each of the Borrower and the GuarantorParent dated as of the date of such
GPE-GMO Transfer (in sufficient copies for each Lender) signed by an Authorized
Officer of the Borrower or the GuarantorParent certifying and attaching
resolutions adopted by the Borrower approving or consenting to borrowings up to
at least the amount of the Commitments after giving effect to such GPE-GMO
Transfer, (i) the Commitments hereunder shall be ratably increased by the
aggregate amount specified in such notice and (ii) the aggregate amount of the
“Commitments” under and as defined in the Great Plains Credit Agreement shall be
ratably decreased by such amount. Such GPE-GMO Transfer and the consequent
increases and decreases shall be irrevocable subject, however, to subsequent
permissible GPE-GMO Re-Transfers in accordance with the terms hereof.


(iv)    On the effective date of a GPE-GMO Re-Transfer, which shall be specified
in the notice delivered pursuant to Section 2.6(d)(ii) and which shall not be
less than five (5) Business Days subsequent to the date of giving of such
notice, then subject to the satisfaction of the conditions precedent specified
in Section 4.2 of the Great Plains Credit Agreement, (i) the “Commitments” under
and as defined in the Great Plains Credit Agreement shall be ratably increased
by the aggregate amount specified in such notice and (ii) the aggregate amount
of the Commitments hereunder shall be ratably decreased by such amount. Such
GPE-GMO Re-Transfer and the consequent increases and decreases shall be
irrevocable, subject, however, to subsequent permissible GPE-GMO Transfers in
accordance with the terms hereof.


Notwithstanding the foregoing, the parties acknowledge and agree that after
giving effect to any increase in the Commitments pursuant to any GMO-GPE
Transfer or GMO-GPE Re-Transfer contemplated in subclauses (i) and (ii) of
Section 2.6(c) and any GPE-GMO Transfer or GPE-GMO Re-Transfer contemplated in
subclauses (i) and (ii) of Section 2.6(d), (a) the aggregate Commitments
hereunder shall not exceed $650,000,000, (b) the aggregate Commitments under and
as defined in the Great Plains Credit Agreement shall not exceed

.CHAR1\1170499v7
26



--------------------------------------------------------------------------------




$400,000,000 and (c) the aggregate commitments under this Agreement, the Great
Plains Credit Agreement and the KCPL GMO Credit Agreement shall not exceed
$1,250,000,000; provided, however, that after giving effect to such GMO-GPE
Transfers, GMO-GPE Re-Transfers, GPE-GMO Transfers, GPE-GMO Re-Transfers,
Section 2.6(b) and Section 2.6(b) of the Great Plains Credit Agreement, (x) the
aggregate Commitments hereunder shall not exceed $850,000,000, (y) the aggregate
Commitments under and as defined in the Great Plains Credit Agreement shall not
exceed $600,000,000 and (z) the aggregate commitments under this Agreement, the
Great Plains Credit Agreement and the KCPL Credit Agreement shall not exceed
$1,850,000,000.


2.7    Optional Prepayments.
(a)    The Borrower may at any time and from time to time, in whole or in part,
prepay Floating Rate Advances upon one (1) Business Day’s prior written notice
to the Administrative Agent, without penalty or premium. Each partial prepayment
of Floating Rate Advances shall be in an aggregate amount of $1,000,000 or an
integral multiple thereof. Each such notice shall specify the date and amount of
such prepayment, and the payment amount specified in such notice shall be due
and payable on the date specified therein; provided, however, subject to Section
3.4, that a notice of prepayment may state that such notice is conditioned upon
the effectiveness of other credit facilities or the closing of a capital markets
transaction, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified prepayment date) if
such condition is not satisfied.


(b)    The Borrower may at any time and from time to time, in whole or in part,
prepay Eurodollar Advances (subject to the payment of any funding
indemnification amounts required by Section 3.4) upon three (3) Business Days’
prior written notice to the Administrative Agent, without penalty or premium.
Each partial prepayment of Eurodollar Advances shall be in an aggregate amount
of $5,000,000 or a higher integral multiple of $1,000,000. Each such notice
shall specify the date and amount of such prepayment, and the payment amount
specified in such notice shall be due and payable on the date specified therein;
provided, however, subject to Section 3.4, that a notice of prepayment may state
that such notice is conditioned upon the effectiveness of other credit
facilities or the closing of a capital markets transaction, in which case such
notice may be revoked by the Borrower (by notice to the Administrative Agent on
or prior to the specified prepayment date) if such condition is not satisfied.
Any notice to prepay Eurodollar Advances shall indicate the Interest Period for
such Eurodollar Advances.


(c)    Subject to Section 2.23, all prepayments of Advances shall be applied
ratably to the Loans of the Lenders in accordance with their respective Pro Rata
Shares.


(d)    The Borrower may at any time and from time to time prepay Swing Line
Loans upon one (1) Business Day’s prior notice to the Swing Line Lender (with a
copy to the Administrative Agent), without penalty or premium; provided that (i)
such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof (or, if less, the entire principal
thereof then outstanding). Each such notice shall specify the date and amount of
such

.CHAR1\1170499v7
27



--------------------------------------------------------------------------------




prepayment. If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein; provided, however, subject to Section
3.4, that a notice of prepayment may state that such notice is conditioned upon
the effectiveness of other credit facilities or the closing of a capital markets
transaction, in which case such notice may b ebe revoked by the Borrower (by
notice to the Administrative Agent on or prior to the specified prepayment date)
if such condition is not satisfied.


2.8    Method of Selecting Types and Interest Periods for New Advances.
The Borrower shall select the Type of Advance and, in the case of each
Eurodollar Advance, the Interest Period applicable thereto from time to time.
The Borrower shall give the Administrative Agent irrevocable notice (a
“Borrowing Notice”) not later than noon on the Borrowing Date of each Floating
Rate Advance and not later than noon three (3) Business Days before the
Borrowing Date for each Eurodollar Advance, specifying:


(i)    the Borrowing Date, which shall be a Business Day, of such Advance,


(ii)    the aggregate amount of such Advance,


(iii)    the Type of Advance selected, and


(iv)    in the case of each Eurodollar Advance, the Interest Period applicable
thereto.


Not later than 1:00 p.m. on each Borrowing Date, each Lender shall make
available its Loan or Loans in funds immediately available to the Administrative
Agent at its address specified pursuant to Article XIV. The Administrative Agent
will make the funds so received from the Lenders available to the Borrower at
the Administrative Agent’s aforesaid address.


2.9    Conversion and Continuation of Outstanding Advances.
Floating Rate Advances shall continue as Floating Rate Advances unless and until
such Floating Rate Advances are converted into Eurodollar Advances pursuant to
this Section 2.9 or are repaid in accordance with Section 2.7. Each Eurodollar
Advance shall continue as a Eurodollar Advance until the end of the then
applicable Interest Period therefor, at which time such Eurodollar Advance shall
be automatically converted into a Floating Rate Advance unless (x) such
Eurodollar Advance is or was repaid in accordance with Section 2.7 or (y) the
Borrower shall have given the Administrative Agent a Conversion/Continuation
Notice (as defined below) requesting that, at the end of such Interest Period,
such Eurodollar Advance continue as a Eurodollar Advance for the same or another
Interest Period. Subject to the terms of Section 2.4, the Borrower may elect
from time to time to convert all or any part of a Floating Rate Advance into a
Eurodollar Advance. The Borrower shall give the Administrative Agent irrevocable
notice (a “Conversion/Continuation Notice”) of each conversion of a Floating
Rate Advance into a Eurodollar Advance or continuation of a Eurodollar Advance
not later than 11:00 a.m. at least three (3) Business Days prior to the date of
the requested conversion or continuation, specifying:



.CHAR1\1170499v7
28



--------------------------------------------------------------------------------




(i)    the requested date, which shall be a Business Day, of such conversion or
continuation,


(ii)    the aggregate amount and Type of the Advance which is to be converted or
continued, and


(iii)    the amount of such Advance which is to be converted into or continued
as a Eurodollar Advance and the duration of the Interest Period applicable
thereto.


2.10    Interest Rates.
Each Floating Rate Advance shall bear interest on the outstanding principal
amount thereof, for each day from and including the date such Advance is made or
is automatically converted from a Eurodollar Advance into a Floating Rate
Advance pursuant to Section 2.9, to but excluding the date it is paid or is
converted into a Eurodollar Advance pursuant to Section 2.9 hereof, at a rate
per annum equal to the Alternate Base Rate plus the Applicable Margin for such
day. Changes in the rate of interest on that portion of any Advance maintained
as a Floating Rate Advance will take effect simultaneously with each change in
the Alternate Base Rate. Each Eurodollar Advance shall bear interest on the
outstanding principal amount thereof from and including the first day of the
Interest Period applicable thereto to (but not including) the last day of such
Interest Period at the Eurodollar Rate plus the Applicable Margin based upon the
Borrower’s selections under Sections 2.8 and 2.9 and otherwise in accordance
with the terms hereof. No Interest Period may end after the Facility Termination
Date. Each Swing Line Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Alternate Base Rate plus the Applicable Margin for each day from and
including the date such Swing Line Loan is made to but excluding the date it is
paid. Changes in the rate of interest on that portion of any Swing Line Loan
will take effect simultaneously with each change in the Alternate Base Rate.


2.11    Rates Applicable After Default.
Notwithstanding anything to the contrary contained in Section 2.8 or 2.9, during
the continuance of a Default or Unmatured Default the Required Lenders may, at
their option, by notice to the Borrower (which notice may be revoked at the
option of the Required Lenders notwithstanding any provision of Section 9.2
requiring unanimous consent of the Lenders to changes in interest rates),
declare that no Advance may be made as, converted into or continued as a
Eurodollar Advance. During the continuance of a Default the Required Lenders
may, at their option, by notice to the Borrower (which notice may be revoked at
the option of the Required Lenders notwithstanding any provision of Section 9.2
requiring unanimous consent of the Lenders to changes in interest rates),
declare that (i) each Eurodollar Advance shall bear interest for the remainder
of the applicable Interest Period at the rate otherwise applicable to such
Interest Period plus two percent (2%) per annum, (ii) each Floating Rate Advance
shall bear interest at a rate per annum equal to the Alternate Base Rate in
effect from time to time plus the Applicable Margin plus two percent (2%) per
annum, (iii) the Letter of Credit Fee Rate shall be increased by two percent
(2%) per annum and (iv) each Swing Line Loan shall bear interest at a rate per
annum equal to the Alternate Base Rate in effect from time to time plus the
Applicable

.CHAR1\1170499v7
29



--------------------------------------------------------------------------------




Margin plus two percent (2%) per annum; provided that, during the continuance of
a Default under Sections 8.7 or 8.8, the interest rates set forth in clauses
(i), (ii) and (iv) above and the increase in the Letter of Credit Fee Rate set
forth in clause (iii) above shall be applicable to all applicable Credit
Extensions without any election or action on the part of the Administrative
Agent or any Lender.


2.12    Method of Payment.
Except to the extent that any Tax is required to be withheld or deducted under
applicable Law, but subject to the provisions of Article III, all payments of
the Obligations hereunder shall be made, without setoff, deduction, or
counterclaim, in immediately available funds to the Administrative Agent at the
Administrative Agent’s Office on the date when due and shall be applied ratably
by the Administrative Agent among the Lenders in accordance with their
respective Pro Rata Shares. Each payment delivered to the Administrative Agent
for the account of any Lender shall be delivered promptly by the Administrative
Agent to such Lender in the same type of funds that the Administrative Agent
received at the Administrative Agent’s Office from such Lender.


2.13    Noteless Agreement; Evidence of Indebtedness.
(a)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.


(b)    The Administrative Agent shall also maintain accounts in which it will
record (i) the amount of each Loan (including any Swing Line Loan) made
hereunder, the Type thereof and the Interest Period with respect thereto, (ii)
the amount of any principal or interest due and payable or to become due and
payable from the Borrower to each Lender hereunder, (iii) the original stated
amount of each Letter of Credit and the amount of Letter of Credit Obligations
outstanding at any time and (iv) the amount of any sum received by the
Administrative Agent hereunder from the Borrower and each Lender’s share
thereof.


(c)    The entries maintained in the accounts maintained pursuant to clauses (a)
and (b) above shall be prima facie evidence of the existence and amounts of the
Obligations therein recorded; provided that the failure of the Administrative
Agent or any Lender to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Obligations in
accordance with their terms.


(d)    Any Lender may request that its Loans be evidenced by a promissory note
substantially in the form of Exhibit D (a “Revolving Note”). In such event, the
Borrower shall prepare, execute and deliver to such Lender a Note payable to the
order of such Lender. Thereafter, the Loans evidenced by such Note and interest
thereon shall at all times (including after any assignment pursuant to Section
13.1(b)) be represented by one or more Notes payable to the order of the payee
named therein or any assignee pursuant to Section 13.1(b), except to the extent
that any such Lender or assignee subsequently returns any such Note for
cancellation and

.CHAR1\1170499v7
30



--------------------------------------------------------------------------------




requests that such Loans once again be evidenced as described in clauses (a) and
(b) above. The Swing Line Loans shall be evidenced by a promissory note
substantially in the form of Exhibit E (the “Swing Line Note”).


2.14    Telephonic Notices.
The Borrower hereby authorizes the Lenders and the Administrative Agent to
extend, convert or continue Advances, effect selections of Types of Advances and
to transfer funds based on telephonic notices made by any person or persons the
Administrative Agent or any Lender in good faith believes to be acting on behalf
of the Borrower. The Borrower agrees to deliver promptly to the Administrative
Agent a written confirmation, if such confirmation is requested by the
Administrative Agent or any Lender, of each telephonic notice signed by an
Authorized Officer. If the written confirmation differs in any material respect
from the action taken by the Administrative Agent and the Lenders, the records
of the Administrative Agent and the Lenders shall govern absent manifest error.


2.15    Interest Payment Dates; Interest and Fee Basis.
Interest accrued on each Floating Rate Advance and each Swing Line Loan shall be
payable on each Payment Date, commencing with the first such date to occur after
the date hereof, and at maturity. Interest accrued on each Eurodollar Advance
shall be payable on the last day of its applicable Interest Period, on any date
on which such Eurodollar Advance is prepaid, whether by acceleration or
otherwise, and at maturity. Interest accrued on each Eurodollar Advance having
an Interest Period longer than three (3) months shall also be payable on the
last day of each three (3)‑month interval during such Interest Period. All
computations of interest for Floating Rate Loans and Swing Line Loans (including
Floating Rate Loans determined by reference to the Eurodollar Rate) shall be
made on the basis of a year of 365 or 366 days, as the case may be, and actual
days elapsed. All other computations of interest and fees shall be calculated
for actual days elapsed on the basis of a 360‑day year. Interest shall be
payable for the day an Advance is made but not for the day of any payment on the
amount paid if payment is received prior to 1:00 p.m. at the place of payment
(it being understood that the Administrative Agent shall be deemed to have
received a payment prior to 1:00 p.m. if (x) the Borrower has provided the
Administrative Agent with evidence satisfactory to the Administrative Agent that
the Borrower has initiated a wire transfer of such payment prior to such time
and (y) the Administrative Agent actually receives such payment on the same
Business Day on which such wire transfer was initiated). If any payment of
principal of or interest on an Advance shall become due on a day which is not a
Business Day, such payment shall be made on the next succeeding Business Day
and, in the case of a principal payment, such extension of time shall be
included in computing interest in connection with such payment.


2.16    Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions.
Promptly after receipt thereof, the Administrative Agent will notify each Lender
of the contents of each Aggregate Commitment reduction notice, Borrowing Notice,
Conversion/Continuation Notice, and repayment notice received by it hereunder.
The

.CHAR1\1170499v7
31



--------------------------------------------------------------------------------




Administrative Agent will notify each Lender of the interest rate applicable to
each Eurodollar Advance promptly upon determination of such interest rate and
will give each Lender prompt notice of each change in the Alternate Base Rate.
The Administrative Agent will also promptly notify each Lender of any increase
or reduction of the Aggregate Commitments pursuant to the terms hereof. The
Administrative Agent will also promptly notify the Borrower of the interest rate
applicable to each Eurodollar Advance and Floating Rate Advance promptly upon
determination of such interest rates and will give the Borrower prompt notice of
each change in the Alternate Base Rate.


2.17    Lending Installations.
Each Lender may book its Loans at any Lending Installation selected by such
Lender and may change its Lending Installation from time to time. All terms of
this Agreement shall apply to any such Lending Installation and the Loans and
any Notes issued hereunder shall be deemed held by each Lender for the benefit
of such Lending Installation. Each Lender may, by written notice to the
Administrative Agent and the Borrower in accordance with Article XIV, designate
replacement or additional Lending Installations through which Loans will be made
by it and for whose account Loan payments are to be made; provided, however,
that such designation shall be permitted by applicable Laws and that such
designation shall not result in the imposition of increased costs or obligations
on the Borrower.


2.18    Non‑Receipt of Funds by the Administrative Agent.
Unless a Lender notifies the Administrative Agent, prior to the proposed date of
any Eurodollar Advance (or, in the case of any Floating Rate Advance, prior to
noon on the date of such Advance), that such Lender will not make available to
the Administrative Agent such Lender’s share of such Advance, the Administrative
Agent may assume that such payment has been made. Unless the Borrower notifies
the Administrative Agent, prior to the date on which it is scheduled to make a
payment to the Administrative Agent of principal, interest or fees for the
account of the Lenders, that it does not intend to make such payment, the
Administrative Agent may assume that such payment has been made. The
Administrative Agent may, but shall not be obligated to, make the amount of such
payment available to the intended recipient in reliance upon such assumption. If
such Lender or the Borrower, as the case may be, has not in fact made such
payment to the Administrative Agent, the recipient of such payment shall, on
demand by the Administrative Agent, repay to the Administrative Agent the amount
so made available together with interest thereon in respect of each day during
the period commencing on the date such amount was so made available by the
Administrative Agent until the date the Administrative Agent recovers such
amount at a rate per annum equal to (x) in the case of payment by a Lender, the
Federal Funds Rate for such day or (y) in the case of payment by the Borrower,
the interest rate applicable to the relevant Loan.


2.19    Letters of Credit.
(a)    Issuance. Each Issuer hereby agrees, on the terms and conditions set
forth in this Agreement and in reliance upon the agreements of the Lenders set
forth in this Section 2.19, to issue Letters of Credit and to extend, increase,
decrease or otherwise modify Letters of Credit

.CHAR1\1170499v7
32



--------------------------------------------------------------------------------




(“Modify,” and each such action a “Modification”) in amounts not to exceed in
the aggregate at any one time outstanding the amount of its Letter of Credit
Commitment from time to time on any Business Day from and including the date of
this Agreement and prior to the Facility Termination Date upon the request of
the Borrower; provided that immediately after each such Letter of Credit is
issued or Modified, (x) the Aggregate Outstanding Credit Exposure shall not
exceed the Aggregate Commitment and (y) the outstanding amount of Letters of
Credit Obligations shall not exceed the Letter of Credit Sublimit. No Letter of
Credit shall have an expiry date later than the date that is five (5) days prior
to the scheduled Facility Termination Date. All Existing Letters of Credit shall
be deemed to have been issued pursuant hereto, and from and after the Closing
Date shall be subject to and governed by the terms and conditions hereof.


(b)    Participations. Upon the issuance or Modification by any Issuer of a
Letter of Credit in accordance with this Section 2.19, such Issuer shall be
deemed, without further action by any Person, to have unconditionally and
irrevocably sold to each Lender, and each Lender shall be deemed, without
further action by any Person, to have unconditionally and irrevocably purchased
from such Issuer, a participation in such Letter of Credit (and each
Modification thereof) and the related Letter of Credit Obligations in proportion
to its Pro Rata Share.


(c)    Notice. Subject to Section 2.19(a), the Borrower shall give the
applicable Issuer and the Administrative Agent notice prior to 11:00 a.m. at
least three (3) Business Days (or such lesser period of time as the
Administrative Agent and such Issuer may agree in their sole discretion) prior
to the proposed date of issuance or Modification of each Letter of Credit,
specifying, in form and detail reasonably satisfactory to the applicable Issuer,
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day) and the expiry date of such Letter of Credit; (B) the amount
thereof; (C) the name and address of the beneficiary thereof; (D) the documents
to be presented by such beneficiary in case of any drawing thereunder; (E) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (F) the purpose and nature of the requested Letter of
Credit; and (G) such other matters as the applicable Issuer may reasonably
require. In the case of a request for a Modification of any outstanding Letter
of Credit, such notice shall specify in form and detail reasonably satisfactory
to the applicable Issuer (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as the applicable
Issuer may reasonably require. Upon receipt of such notice, the applicable
Issuer shall promptly notify the Administrative Agent, and the Administrative
Agent shall promptly notify each Lender, of the contents thereof and of the
amount of such Lender’s participation in such proposed Letter of Credit. The
issuance or Modification by an Issuer of any Letter of Credit shall, in addition
to the conditions precedent set forth in Article V (the satisfaction of which
such Issuer shall have no duty to ascertain, it being understood, however, that
such Issuer shall not issue any Letter of Credit if it has received written
notice from the Borrower, the Administrative Agent or any Lender one (1) day
prior to the proposed date of issuance, that any such condition precedent has
not been satisfied), be subject to the conditions precedent that such Letter of
Credit shall be satisfactory to such Issuer and that an Authorized Officer of
the Borrower shall have executed and delivered such application agreement and/or
such other instruments and agreements relating to such Letter of Credit as such
Issuer shall have reasonably requested (each a “Letter of Credit

.CHAR1\1170499v7
33



--------------------------------------------------------------------------------




Application”). Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the applicable Issuer will also deliver to the Borrower
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment. In the event of any conflict between the terms of this Agreement
and the terms of any Letter of Credit Application, the terms of this Agreement
shall control.


(d)    Letter of Credit Fees. Upon the issuance of each Letter of Credit and
until termination, cancellation or expiration of such Letter of Credit, the
Borrower agrees to pay to the Administrative Agent, for the account of the
Lenders ratably in accordance with their respective Pro Rata Shares, with
respect to such Letter of Credit, a letter of credit fee (the “Letter of Credit
Fee”) at a per annum rate equal to the Letter of Credit Fee Rate in effect from
time to time multiplied by the daily maximum amount available under such Letter
of Credit, such fee to be payable in arrears on each Payment Date, on the
Facility Termination Date and, if applicable, thereafter on demand; provided,
however, any Letter of Credit Fees otherwise payable for the account of a
Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided Cash Collateral satisfactory to the
applicable Issuer pursuant to this Section 2.19 shall be payable, to the maximum
extent permitted by applicable Law, to the other Lenders in accordance with the
upward adjustments in their respective Pro Rata Shares allocable to such Letter
of Credit pursuant to Section 2.23(a)(iv), with the balance of such fee, if any,
payable to the applicable Issuer for its own account. The Borrower shall also
pay to each Issuer for its own account (x) a fronting fee of 0.20% per annum on
the aggregate maximum stated amount for each Letter of Credit issued by such
Issuer and currently outstanding, with such fee to be payable in arrears on the
first Business Day following the end of each March, June, September and
December, and (y) documentary and processing charges in connection with the
issuance or Modification of and draws under Letters of Credit in accordance with
such Issuer’s standard schedule for such charges as in effect from time to time.


(e)    Administration; Reimbursement by Lenders. Upon receipt from the
beneficiary of any Letter of Credit of any demand for payment under such Letter
of Credit, the applicable Issuer shall notify the Administrative Agent and the
Borrower and the Administrative Agent shall promptly notify each Lender of the
amount to be paid by such Issuer as a result of such demand and the proposed
payment date (the “Letter of Credit Payment Date”). After honoring any demand
for payment under any Letter of Credit, the applicable Issuer shall, upon the
request of the Borrower, send to the Borrower the beneficiary statement or an
accurate copy of such beneficiary statement pursuant to which the applicable
beneficiary requested payment. The responsibility of any Issuer to the Borrower
and each Lender shall be only to determine that the documents delivered under
each Letter of Credit issued by such Issuer in connection with a demand for
payment are in conformity in all material respects with such Letter of Credit.
Each Issuer shall endeavor to exercise the same care in its issuance and
administration of Letters of Credit as it does with respect to letters of credit
in which no participations are granted, it being understood that in the absence
of any gross negligence or willful misconduct by such Issuer, each Lender shall
be unconditionally and irrevocably obligated, without regard to the occurrence
of any Default or any condition precedent whatsoever, to reimburse (and the
Administrative Agent may apply Cash Collateral for this purpose) such Issuer on
demand for (i) such Lender’s Pro Rata Share of the amount of each payment made
by such Issuer under each Letter of Credit to the extent such amount is not
reimbursed by the Borrower pursuant to Section 2.19(f) below, plus,

.CHAR1\1170499v7
34



--------------------------------------------------------------------------------




without limiting the other provisions of this Agreement, (ii) interest on the
foregoing amount, for each day from the date of the applicable payment by such
Issuer to the date on which such Issuer is reimbursed by such Lender for its Pro
Rata Share thereof, at a rate per annum equal to the greater of the Federal
Funds Rate and a rate determined by the applicable Issuer in accordance with
banking industry rules on interbank compensation, plus (iii) any administrative,
processing or similar fees customarily charged by the applicable Issuer in
connection with the foregoing.


(f)    Reimbursement by Borrower. (i) The Borrower shall be irrevocably and
unconditionally obligated to reimburse each Issuer through the Administrative
Agent, for any amount to be paid by such Issuer upon any drawing under any
Letter of Credit without presentment, demand, protest or other formalities of
any kind, not later than (i) the applicable Letter of Credit Payment Date, if
the Borrower shall have received such notice on or prior to 11:00 a.m. on such
Letter of Credit Payment Date or (ii) on the Business Day immediately following
the applicable Letter of Credit Payment Date, if the Borrower shall have
received such notice after 11:00 a.m. (either of such dates, the “Honor Date”);
provided that the Borrower shall not be precluded from asserting any claim for
direct (but not consequential) damages suffered by the Borrower which the
Borrower proves were caused by (i) the willful misconduct or gross negligence of
such Issuer in determining whether a request presented under any Letter of
Credit complied with the terms of such Letter of Credit or (ii) such Issuer’s
failure to pay under any Letter of Credit after the presentation to it of a
request strictly complying with the terms and conditions of such Letter of
Credit. The Administrative Agent will pay to each Lender ratably in accordance
with its Pro Rata Share all amounts received by it from the Borrower for
application in payment, in whole or in part, of the Reimbursement Obligation in
respect of any Letter of Credit, but only to the extent such Lender made payment
to the applicable Issuer in respect of such Letter of Credit pursuant to Section
2.19(e). If the Borrower fails to so reimburse any Issuer for any amounts paid
by any Issuer by such applicable time, the Administrative Agent shall promptly
notify each Lender of the Honor Date, the amount of the unreimbursed drawing
(the “Unreimbursed Amount”), and the amount of such Lender’s Pro Rata Share
thereof. In such event, the Borrower shall be deemed to have requested a
Floating Rate Advance to be disbursed on the Honor Date in an amount equal to
the Unreimbursed Amount and, so long as no Unmatured Default or Default has
occurred and is continuing, such disbursement shall be deemed to occur
automatically without further act and without regard to the minimum and
multiples specified in Section 2.4 for the principal amount of Floating Rate
Advance but subject to the conditions set forth in Section 5.2 (other than
delivery by the Borrower of a Borrowing Notice) and provided that, after giving
effect to such Floating Rate Advance, the Aggregate Outstanding Credit Exposure
shall not exceed the Aggregate Commitments. To the extent that any amounts paid
by an Issuer are not reimbursed by the Borrower pursuant to the terms of this
Section 2.19(f), all such amounts shall bear interest, payable on demand, for
each day until paid at a rate per annum equal to the sum of two percent (2%)
plus the rate applicable to Floating Rate Advances. Any notice given by any
Issuer or the Administrative Agent pursuant to this Section 2.19(f)(i) may be
given by telephone if immediately confirmed in writing; provided that the lack
of such an immediate confirmation shall not affect the conclusiveness or binding
effect of such notice. Until each Lender funds its Floating Rate Loan to
reimburse the applicable Issuer for any amount drawn under any Letter of Credit,
interest in respect of such Lender’s Pro Rata Share of such amount shall be
solely for the account of such Issuer. Each Lender shall upon any notice
pursuant to this Section 2.19(f) make funds available (and the Administrative
Agent may apply

.CHAR1\1170499v7
35



--------------------------------------------------------------------------------




Cash Collateral provided for this purpose) for the account of the applicable
Issuer at the Administrative Agent’s Office in an amount equal to its Pro Rata
Share of the Unreimbursed Amount not later than 1:00 p.m. on the Business Day
specified in such notice by the Administrative Agent. The Administrative Agent
shall remit the funds so received to the applicable Issuer.
(ii)    Each Lender’s obligation to make Floating Rate Loans to reimburse an
Issuer for amounts drawn under Letters of Credit, as contemplated by this
Section 2.19(f), shall be absolute and unconditional and shall not be affected
by any circumstance, including (A) any setoff, counterclaim, recoupment, defense
or other right which such Lender may have against the applicable Issuer, the
Borrower or any other Person for any reason whatsoever; (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Floating Rate Loans is subject to the conditions set
forth in Section 5.2 (other than delivery by the Borrower of a Borrowing
Notice).
If any payment received by the Administrative Agent for the account of any
Issuer pursuant to Section 2.19(f) is required to be returned under any of the
circumstances described in Section 12.3 (including pursuant to any settlement
entered into by an Issuer in its discretion), each Lender shall pay to the
Administrative Agent for the account of the applicable Issuer its Pro Rata Share
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the Federal Funds Rate from time to time in effect. The
obligations of the Lenders under this paragraph shall survive the payment in
full of the Obligations and the termination of this Agreement.
(g)    Obligations Absolute. Except to the extent that any Tax is required to be
withheld or deducted under applicable Law, but subject to the provisions of
Article III, the Borrower’s obligations under this Section 2.19 shall be
absolute, unconditional and irrevocable under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment which the
Borrower or any Subsidiary may have or have had against any Issuer, any Lender
or any beneficiary or transferee of a Letter of Credit. The Borrower further
agrees with the Issuers and the Lenders that neither any Issuer nor any Lender
shall be responsible for, and the Borrower’s Reimbursement Obligation in respect
of any Letter of Credit shall not be affected by, among other things, (i) the
validity, enforceability or genuineness of documents or of any endorsements
thereon, even if such documents should in fact prove to be in any or all
respects invalid, fraudulent or forged or any statement therein untrue or
inaccurate, (ii) any dispute between or among the Borrower, any of its
Affiliates, the beneficiary of any Letter of Credit or any financing institution
or other party to whom any Letter of Credit may be transferred or any claims or
defenses whatsoever of the Borrower or of any of its Affiliates against the
beneficiary of any Letter of Credit or any such transferee, (iii) any payment by
an Issuer under such Letter of Credit against presentation of a draft or
certificate that does not strictly comply with the terms of such Letter of
Credit, (iv) any payment made by an Issuer under such Letter of Credit to any
Person purporting to be a trustee in bankruptcy, debtor-in-possession, assignee
for the benefit of creditors, liquidator, receiver or other representative of or
successor to any beneficiary or any transferee of such Letter of Credit,
including any arising in connection with any proceeding under

.CHAR1\1170499v7
36



--------------------------------------------------------------------------------




any Debtor Relief Law or (v) any other circumstance or happening whatsoever,
whether or not similar to any of the foregoing, including any other circumstance
that might otherwise constitute a defense available to, or a discharge of, the
Borrower or any Subsidiary. No Issuer shall be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Letter of Credit other than,
with respect to any Issuer, any such error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice resulting from the
gross negligence or willful misconduct of such Issuer. The Borrower agrees that
any action taken or omitted by any Issuer or any Lender under or in connection
with any Letter of Credit and the related drafts and documents, if done without
gross negligence or willful misconduct, shall be binding upon the Borrower and
shall not put any Issuer or any Lender under any liability to the Borrower. The
Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the applicable Issuer
and its correspondents unless such notice is given as aforesaid. Nothing in this
Section 2.19(g) is intended to limit the right of the Borrower to make a claim
against any Issuer for damages as contemplated by the proviso to the first
sentence of Section 2.19(f).
(h)    Actions of the Issuers. Each Issuer shall be entitled to rely, and shall
be fully protected in relying, upon any Letter of Credit, draft, writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, facsimile, telex or teletype message, statement, order or other
document believed by it to be genuine and correct and to have been signed, sent
or made by the proper Person or Persons, and upon advice and statements of legal
counsel, independent accountants and other experts selected by such Issuer. Each
Lender and the Borrower agree that, in paying any drawing under a Letter of
Credit, the Issuers shall not have any responsibility to obtain any document
(other than any sight draft, certificates and documents expressly required by
such Letter of Credit) or to ascertain or inquire as to the validity or accuracy
of any such document or the authority of the Person executing or delivering any
such document. Each Issuer shall be fully justified in failing or refusing to
take any action under this Agreement unless it shall first have received such
advice or concurrence of the Required Lenders as it reasonably deems appropriate
or it shall first be indemnified to its reasonable satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. Notwithstanding any other
provision of this Section 2.19, each Issuer shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement in
accordance with a request of the Required Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon the
Lenders and any future holder of a participation in any Letter of Credit issued
by such Issuer. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the Issuers, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of any of the Issuers
shall be liable or responsible for any of the matters described in clauses (i)
through (v) of Section 2.19(g) except, with respect to any Issuer, for any such
matters that are determined by a court of competent jurisdiction by final and
non-appealable judgment to have resulted from the

.CHAR1\1170499v7
37



--------------------------------------------------------------------------------




gross negligence or willful misconduct of such Person. In furtherance and not in
limitation of the foregoing, the Issuers may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the Issuers shall
not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.


(i)    Indemnification. The Borrower agrees to indemnify and hold harmless each
Lender, each Issuer and the Administrative Agent, and their respective
directors, officers, agents and employees, from and against any and all claims
and damages, losses, liabilities, costs or expenses which such Person may incur
(or which may be claimed against such Person by any other Person whatsoever) by
reason of or in connection with the issuance, execution and delivery or transfer
of or payment or failure to pay under any Letter of Credit or any actual or
proposed use of any Letter of Credit, including any claims, damages, losses,
liabilities, costs or expenses which any Issuer may incur by reason of or in
connection with (i) the failure of any other Lender to fulfill or comply with
its obligations to such Issuer hereunder (but nothing herein contained shall
affect any right the Borrower may have against any defaulting Lender) or (ii) by
reason of or on account of such Issuer issuing any Letter of Credit which
specifies that the term “Beneficiary” therein includes any successor by
operation of law of the named Beneficiary, but which Letter of Credit does not
require that any drawing by any such successor Beneficiary be accompanied by a
copy of a legal document, satisfactory to such Issuer, evidencing the
appointment of such successor Beneficiary; provided that the Borrower shall not
be required to indemnify any Person for any claims, damages, losses,
liabilities, costs or expenses to the extent, but only to the extent, caused by
(x) the willful misconduct or gross negligence of any Issuer in determining
whether a request presented under any Letter of Credit issued by such Issuer
complied with the terms of such Letter of Credit or (y) any Issuer’s failure to
pay under any Letter of Credit issued by it after the presentation to it of a
request strictly complying with the terms and conditions of such Letter of
Credit. Nothing in this Section 2.19(i) is intended to limit the obligations of
the Borrower under any other provision of this Agreement.


(j)    The Issuers’ Obligation to Issue Letters of Credit. No Issuer shall be
under any obligation to issue any Letter of Credit if:


(i)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuer from issuing such
Letter of Credit, or any law applicable to such Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Issuer shall prohibit, or request that
such Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon such Issuer with respect to
such Letter of Credit any restriction, reserve or capital requirement (for which
such Issuer is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon such Issuer any unreimbursed loss, cost or expense
which was not applicable on the Closing Date and which such Issuer in good faith
reasonably deems material to it; provided, however, that in the event a Lender
participating in the Letters of Credit is not affected by any such restriction,
requirement or imposition, and is able to issue such Letter of Credit and
expressly agrees in its sole discretion to issue such Letter

.CHAR1\1170499v7
38



--------------------------------------------------------------------------------




of Credit, such Lender, subject to the consent of the Administrative Agent, such
consent not to be unreasonably withheld, conditioned or delayed, shall be added
as an Issuer pursuant to Section 2.19(n) and shall issue such Letter of Credit
and shall be deemed the Issuer with regard to such Letter of Credit for all
purposes of this Agreement;
(ii)    the issuance of such Letter of Credit would violate one or more policies
of such Issuer applicable to letters of credit generally;


(iii)    except as otherwise agreed by the Administrative Agent and the
applicable Issuer, such Letter of Credit is in an initial stated amount less
than $250,000;


(iv)    such Letter of Credit is to be denominated in a currency other than
Dollars; or


(v)    any Lender is at that time a Defaulting Lender, unless each Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the Issuers (in their sole discretion) with the Borrower or such
Lender to eliminate the Issuers’ actual or potential Fronting Exposure (after
giving effect to Section 2.23(a)(iv)) with respect to the Defaulting Lender
arising from either the Letter of Credit then proposed to be issued or that
Letter of Credit and all other Letter of Credit Obligations as to which the
Issuers have actual or potential Fronting Exposure, as it may elect in their
sole discretion.


(k)    Rights as a Lender. In its capacity as a Lender, each Issuer shall have
the same rights and obligations as any other Lender.


(l)     Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the Issuers hereunder for any and all drawings under such Letter of
Credit. The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrower, and that
the Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.


(m)    Applicability of ISP. Unless otherwise expressly agreed by each Issuer
and the Borrower when a Letter of Credit is issued, the rules of the ISP shall
apply to each Letter of Credit.


(n)    Replacement or Addition of Issuer. Any Issuer may be replaced or added at
any time by written agreement among the Borrower, the Administrative Agent
(unless, in the case of the replacement of any Issuer, the successor Issuer is a
Lender and, if applicable, such agreement not to be unreasonably withheld,
conditioned or delayed) and the successor or additional Issuer, as applicable;
provided that such new Issuer shall be assigned all or a portion, as applicable,
of the Letter of Credit Commitment of another Issuer. The Administrative Agent
shall notify the Lenders of any such replacement or addition, as applicable, of
any Issuer. Where any Issuer is replaced, at the time such replacement shall
become effective, the Borrower shall pay all unpaid fees accrued for account of
the replaced Issuer. Furthermore, from and after the effective date of

.CHAR1\1170499v7
39



--------------------------------------------------------------------------------




such replacement, the successor Issuer, shall have all the rights and
obligations of the replaced Issuer under this Agreement with respect to Letters
of Credit to be issued thereafter. References herein to the term “Issuer” shall
be deemed to refer to any successor or additional Issuer, as applicable, or to
any previous Issuer, or to any successor or additional Issuer, as applicable,
and all previous Issuers, as the context shall require. After the replacement of
any Issuer hereunder, the replaced Issuer shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuer under this
Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.


2.20    Swing Line Loans.


(a)    Swing Line Facility. From and including the date of this Agreement and
prior to the Facility Termination Date, subject to the terms and conditions set
forth in this Agreement, the Swing Line Lender, in reliance upon the agreements
of the other Lenders set forth in this Section 2.20, shall, unless (i) any
Lender at such time is a Defaulting Lender and (ii) the Swing Line Lender has
not entered into arrangements satisfactory to it with the Borrower or such
Defaulting Lender to eliminate the Swing Line Lender’s risk with respect to such
Defaulting Lender, in which case the Swing Line Lender may in its discretion,
make loans (each such loan, a “Swing Line Loan”) to the Borrower in Dollars from
time to time in an aggregate amount not to exceed at any time outstanding the
amount of the Swing Line Sublimit; provided, however, that after giving effect
to any Swing Line Loan, (i) the Aggregate Outstanding Credit Exposure shall not
exceed the Aggregate Commitments, and (ii) the Outstanding Credit Exposure of
any Lender (other than the Swing Line Lender) shall not exceed such Lender’s
Commitment, and provided, further, that the Borrower shall not use the proceeds
of any Swing Line Loan to refinance any outstanding Swing Line Loan. Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Borrower may borrow Swing Line Loans under this Section 2.20, prepay Swing Line
Loans under Section 2.7, and reborrow Swing Line Loans under this Section 2.20.
Each Swing Line Loan shall bear interest at the Alternate Base Rate plus the
Applicable Margin. Immediately upon the making of a Swing Line Loan, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to such Lender’s Pro Rata Share times the amount of such
Swing Line Loan.


(b)    Borrowing Procedures. Each Swing Line Loan shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum principal amount of $500,000 and integral multiples of
$100,000 in excess thereof, and (ii) the requested borrowing date, which shall
be a Business Day. Each such telephonic notice must be confirmed promptly by
delivery to the Swing Line Lender and the Administrative Agent of a written
notice (the “Swing Line Loan Notice”). Promptly after receipt by the Swing Line
Lender of any telephonic Swing Line Loan Notice, the Swing Line Lender will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swing Line Loan Notice and, if not,
the Swing Line Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof. Unless the Swing Line Lender has received
notice (by telephone or in

.CHAR1\1170499v7
40



--------------------------------------------------------------------------------




writing) from the Administrative Agent (including at the request of any Lender)
prior to 2:00 p.m. on the date of the proposed Advance of Swing Line Loans (A)
directing the Swing Line Lender not to make such Swing Line Loan as a result of
the limitations set forth in the first proviso to the first sentence of Section
2.20(a), or (B) that one or more of the applicable conditions specified in
Article V is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower by means of a credit to the general deposit
account of the Borrower with the Swing Line Lender or such other account
specified by the Borrower to the Swing Line Lender.


(c)    Refinancing of Swing Line Loans.


(i)    The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably requests and
authorizes the Swing Line Lender to so request on its behalf), that each Lender
make a Floating Rate Loan in an amount equal to such Lender’s Pro Rata Share of
the amount of Swing Line Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Borrowing Notice for
purposes hereof) and in accordance with the requirements of Section 2.8 without
regard to the minimum and multiples specified in Section 2.4 and provided that,
after giving effect to such Advance, the Aggregate Outstanding Credit Exposure
shall not exceed the Aggregate Commitments. The Swing Line Lender shall furnish
the Borrower with a copy of the applicable Loan notice promptly after delivering
such notice to the Administrative Agent. Each Lender shall make an amount equal
to its Pro Rata Share of the amount specified in such Loan notice available to
the Administrative Agent in immediately available funds (and the Administrative
Agent may apply Cash Collateral available with respect to the applicable Swing
Line Loan) for the account of the Swing Line Lender at the Administrative
Agent’s Office not later than 1:00 p.m. on the day specified in such Loan
notice, whereupon, subject to Section 2.20(c)(ii), each Lender that so makes
funds available shall be deemed to have made a Floating Rate Loan to the
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the Swing Line Lender.


(ii)    If for any reason any Swing Line Loan cannot be refinanced by such a
Advance of Loans in accordance with Section 2.20(c)(i), the request for Floating
Rate Loans submitted by the Swing Line Lender as set forth herein shall be
deemed to be a request by the Swing Line Lender that each of the Lenders fund
its risk participation in the relevant Swing Line Loan and each Lender’s payment
to the Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.20(c)(i) shall be deemed payment in respect of such participation.


(iii)    If any Lender fails to make available to the Administrative Agent for
the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.20(c) by the time
specified in Section 2.20(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment

.CHAR1\1170499v7
41



--------------------------------------------------------------------------------




is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation. A
certificate of the Swing Line Lender submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (iii)
shall be conclusive absent manifest error.


(iv)    Each Lender’s obligation to make Loans or to purchase and fund risk
participations in Swing Line Loans pursuant to this Section 2.20(c) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right that
such Lender may have against the Swing Line Lender, the Borrower or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a Default
or Unmatured Default, or (C) any other occurrence, event or condition, whether
or not similar to any of the foregoing; provided, however, that each Lender’s
obligation to make Loans pursuant to this Section 2.20(c) is subject to the
conditions set forth in Section 5.2. No such purchase or funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay Swing Line Loans, together with interest as provided herein.


(d)    Repayment of Participations.


(i)    At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Pro Rata Share of such payment (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s risk participation was funded) in the same funds as those
received by the Swing Line Lender.


(ii)    If any payment received by the Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 12.3 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Pro Rata Share
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned, at a rate per annum
equal to the Federal Funds Rate. The Administrative Agent will make such demand
upon the request of the Swing Line Lender. The obligations of the Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.


(e)    Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Lender funds its Floating Rate Loans or risk participation pursuant
to this Section 2.20 to refinance such Lender’s Pro Rata Share of any Swing Line
Loan, interest in respect of such Applicable Percentage shall be solely for the
account of the Swing Line Lender.



.CHAR1\1170499v7
42



--------------------------------------------------------------------------------




(f)    Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
2.21    Extension of Facility Termination Date.
(a)    Request for Extension. The Borrower may by written notice to the
Administrative Agent (who shall promptly notify the Lenders) given not more than
sixty (60) days and not less than forty-five (45) days prior to any anniversary
of the Closing Date, request that each Lender extend the Facility Termination
Date for an additional one (1) year from the then existing Facility Termination
Date; provided, that the Borrower shall only be permitted to exercise this
extension option two (2) times during the term of the Agreement.
(b)    Lenders Election to Extend. Each Lender, acting in its sole and
individual discretion, shall, by notice to the Administrative Agent given not
later than fifteen (15) days following the receipt of notice of such request
from the Administrative Agent (the “Notice Date”), advise the Administrative
Agent in writing whether or not such Lender agrees to such extension (and each
Lender that determines not to so extend its Facility Termination Date (a
“Non‑Extending Lender”) shall notify the Administrative Agent of such fact
promptly after such determination (but in any event no later than the Notice
Date) and any Lender that does not so advise the Administrative Agent on or
before the Notice Date shall be deemed to be a Non‑Extending Lender. The
election of any Lender to agree to such extension shall not obligate any other
Lender to so agree.
(c)    Notification by Administrative Agent. The Administrative Agent shall
notify the Borrower of each Lender’s determination under this Section promptly
and in any event no later than the date fifteen (15) days after the Notice Date
(or, if such date is not a Business Day, on the next preceding Business Day).
(d)    Additional Commitment Lenders. The Borrower shall have the right on or
before the applicable anniversary of the Closing Date to replace each
Non‑Extending Lender with, and add as “Lenders” under this Agreement in place
thereof, one or more Eligible Assignees (each, an “Additional Commitment
Lender”) as provided in Section 13.2, each of which Additional Commitment
Lenders shall have entered into an Assignment Agreement pursuant to which such
Additional Commitment Lender shall, undertake a Commitment (and, if any such
Additional Commitment Lender is already a Lender, its Commitment shall be in
addition to such Lender’s Commitment hereunder on such date) and shall be a
“Lender” for all purposes of this Agreement.
(e)    Minimum Extension Requirement. If all of the Lenders agree to any such
request for extension of the Facility Termination Date then the Facility
Termination for all Lenders shall be extended for the additional one (1) year,
as applicable. If there exists any Non-Extending Lenders then the Borrower shall
(i) withdraw its extension request and the Facility Termination Date will remain
unchanged or (ii) provided that the Required Lenders (but for the avoidance of
doubt, not including any Additional Commitment Lenders) have agreed to the
extension request (such Lenders agreeing to such extension, the “Approving
Lenders”) no later than fifteen (15) days prior to such anniversary of the
Closing Date, then the Borrower may extend the Facility Termination Date solely
as to the Approving Lenders and the Additional Commitment Lenders with a reduced
amount of

.CHAR1\1170499v7
43



--------------------------------------------------------------------------------




Aggregate Commitments during such extension period equal to the aggregate
Commitments of the Approving Lenders and the Additional Commitment Lenders so
long as the aggregate amount of the Commitments of the Approving Lenders and the
Additional Commitment Lenders equals or exceeds the Letter of Credit Sublimit
(as it may be amended as of the extension date with the consent of such
Approving Lenders and Additional Commitment Lenders); it being understood that
(A) the Facility Termination Date relating to any Non-Extending Lenders not
replaced by an Additional Commitment Lender shall not be extended and the
repayment of all obligations owed to them and the termination of their
Commitments shall occur on the already existing Facility Termination Date and
(B) the Facility Termination Date relating to the Approving Lenders and the
Additional Commitment Lenders shall be extended for an additional year, as
applicable.
(f)    Conditions to Effectiveness of Extensions. Notwithstanding the foregoing,
any extension of the Facility Termination Date pursuant to this Section shall
not be effective with respect to any Lender unless:


(i)    on the date of such extension the conditions for a Credit Extension
provided in Section 5.2(a), Section 5.2(b) and Section 5.2(c) shall be
satisfied; and


(ii)    on any Facility Termination Date, the Borrower shall prepay any Loans
outstanding on such date (and pay any additional amounts required pursuant to
Section 3.4) to the extent necessary to keep outstanding Loans ratable with any
revised Pro Rata Shares of the respective Lenders effective as of such date.


2.22    Cash Collateral.
(a)    Certain Credit Support Events. Upon the request of the Administrative
Agent or any of the Issuers (i) if any Issuer has honored any full or partial
drawing request under any Letter of Credit and such drawing has not been
reimbursed by the Borrower on the Letter of Credit Payment Date or (ii) if, as
of the Facility Termination Date, any Letter of Credit Obligation for any reason
remains outstanding and partially or wholly drawn, the Borrower shall, in each
case, immediately Cash Collateralize the then outstanding amount of all Letter
of Credit Obligations. At any time that there shall exist a Defaulting Lender,
immediately upon the request of the Administrative Agent, the Issuers or the
Swing Line Lender, the Borrower shall deliver to the Administrative Agent Cash
Collateral in an amount sufficient to cover all Fronting Exposure, if any (after
giving effect to Section 2.23(a)(iv) and any Cash Collateral provided by the
Defaulting Lender).


(b)    Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, interest bearing deposit accounts at Bank of AmericaWells Fargo (the
“LC Collateral Accounts”). The Borrower, and to the extent provided by any
Lender, such Lender, hereby grants to (and subjects to the control of) the
Administrative Agent, for the benefit of the Administrative Agent, the Issuers
and the Lenders (including the Swing Line Lender), and agrees to maintain, a
first priority security interest in all such cash, deposit accounts and all
balances therein, and all other property so provided as collateral pursuant
hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to Section
2.22(c). If at any

.CHAR1\1170499v7
44



--------------------------------------------------------------------------------




time the Administrative Agent determines that Cash Collateral is subject to any
right or claim of any Person other than the Administrative Agent as herein
provided, or that the total amount of such Cash Collateral is less than the
applicable Fronting Exposure and other obligations secured thereby, the Borrower
or the relevant Defaulting Lender will, promptly upon written demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency.


(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.22 or Sections
2.19, 2.20, 2.23 or 9.1 in respect of Letters of Credit or Swing Line Loans
shall be held and applied to the satisfaction of the specific Letter of Credit
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.


(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations, together with all interest
accrued thereon, shall be released promptly following (i) the elimination of the
applicable Fronting Exposure or other obligations giving rise thereto (including
by the termination of Defaulting Lender status of the applicable Lender (or, as
appropriate, its assignee following compliance with Section 13.1(b)(v))) or (ii)
the Administrative Agent’s good faith determination that there exists excess
Cash Collateral; provided, however, (x) that Cash Collateral furnished by or on
behalf of the Borrower shall not be released during the continuance of an
Unmatured Default or a Default, and (y) the Person providing Cash Collateral and
the Issuers or Swing Line Lender, as applicable, may agree, in their sole
discretion, that Cash Collateral shall not be released but instead held to
support future anticipated Fronting Exposure or other obligations.


2.23    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:


(i)    Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 9.2.


(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender under the Loan Documents (whether voluntary or mandatory, at
maturity, pursuant to Article IX or otherwise, and including any amounts made
available to the Administrative Agent by that Defaulting Lender pursuant to
Section 12.1), shall be applied at such time or times as may be reasonably
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by that Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by that
Defaulting Lender to the Issuers or Swing Line Lender hereunder;

.CHAR1\1170499v7
45



--------------------------------------------------------------------------------




third, if so reasonably determined by the Administrative Agent or requested by
the Issuers or Swing Line Lender, to be held as Cash Collateral for future
funding obligations of that Defaulting Lender of any participation in any Swing
Line Loan or Letter of Credit; fourth, as the Borrower may request (so long as
no Default exists), to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so reasonably
determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement; sixth,
to the payment of any amounts owing to the Lenders, the Issuers or Swing Line
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the Issuers or Swing Line Lender against that Defaulting Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to that Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or a reimbursement of any payment on a Letter of
Credit, in respect of which that Defaulting Lender has not fully funded its
appropriate share and (y) such Loans or reimbursement of payment on a Letter of
Credit were made at a time when the conditions set forth in Section 5.2 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and such Letter of Credit reimbursements owed to, all non-Defaulting Lenders on
a pro rata basis prior to being applied to the payment of any Loans of, or such
Letter of Credit reimbursements owed to, that Defaulting Lender. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.23(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.


(iii)    Certain Fees. That Defaulting Lender (x) shall not be entitled to
receive any commitment fee pursuant to Section 2.5 for any period during which
that Lender is a Defaulting Lender (and the Borrower shall not be required to
pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender) and (y) shall be limited in its right to receive Letter
of Credit Fees as provided in Section 2.19(d).


(iv)    Reallocation of Pro Rata Shares to Reduce Fronting Exposure. During any
period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.19 and 2.20, the “Pro Rata Share” of each non-Defaulting Lender shall
be computed without giving effect to the Commitment of that Defaulting Lender;
provided, that, (i) each such reallocation shall be given effect only if, at the
date the applicable Lender becomes a Defaulting Lender, no Default exists; and
(ii) the aggregate obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit and Swing Line Loans shall
not

.CHAR1\1170499v7
46



--------------------------------------------------------------------------------




exceed the positive difference, if any, of (1) the Commitment of that
non-Defaulting Lender minus (2) the Outstanding Credit Exposure of that Lender.


(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swing Line Lender and the Issuers agree in writing in their reasonable
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit and Swing Line Loans to
be held on a pro rata basis by the Lenders in accordance with their Pro Rata
Shares (without giving effect to Section 2.23(a)(iv)), whereupon that Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.


ARTICLE III

YIELD PROTECTION; TAXES
3.1    Yield Protection.
If any Change in Law:
(i)    subjects any Lender or Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurodollar Loan made by it, or changes the basis of taxation of
payments to such Lender or such Issuer in respect thereof (except for
Indemnified Taxes or Other Taxes covered by Section 3.5 and the imposition of,
or any change in the rate of, any Excluded Tax), or


(ii)    imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender, any
applicable Lending Installation or any Issuer (other than reserves and
assessments taken into account in determining the interest rate applicable to
Eurodollar Advances), or


(iii)    imposes any other condition the result of which is to increase the cost
to any Lender, any applicable Lending Installation or any Issuer of making,
funding or maintaining its Eurodollar Loans or of issuing or participating in
Letters of Credit or reduces any amount receivable by any Lender, any applicable
Lending Installation or any Issuer in connection with its Eurodollar Loans or
Letters of Credit, or requires any Lender, any applicable Lending Installation
or any Issuer to make any payment calculated

.CHAR1\1170499v7
47



--------------------------------------------------------------------------------




by reference to the amount of Eurodollar Loans or Letters of Credit held or
interest received by it, by an amount deemed material by such Lender or such
Issuer, as the case may be,
and the result of any of the foregoing is to increase the cost to such Lender,
the applicable Lending Installation or such Issuer of making or maintaining its
Eurodollar Loans, Letters of Credit or Commitment or to reduce the return
received by such Lender, the applicable Lending Installation or such Issuer in
connection with such Eurodollar Loans, Letters of Credit or Commitment, then,
within fifteen (15) Business Days of written demand by such Lender or such
Issuer, the Borrower shall pay such Lender or such Issuer such additional amount
or amounts as will compensate such Lender or such Issuer for such increased cost
or reduction in amount received.
3.2    Changes in Capital Adequacy Regulations.
If a Lender or an Issuer determines the amount of capital required or expected
to be maintained by such Lender, any Lending Installation of such Lender, such
Issuer or any corporation controlling such Lender or such Issuer is increased as
a result of a Change in Law, then, within thirty (30) days of written demand by
such Lender or such Issuer, the Borrower shall pay such Lender or such Issuer
the amount necessary to compensate for any shortfall in the rate of return on
the portion of such increased capital which such Lender or such Issuer
determines is attributable to this Agreement, its Outstanding Credit Exposure or
its Commitment to make Loans or to issue or participate in Letters of Credit
hereunder (after taking into account such Lender’s or such Issuer’s policies and
the policies of any corporation controlling such Lender or such Issuer as to
capital adequacy).
3.3    Availability of Types of Advances.
If (i) any Lender determines, or any Governmental Authority has asserted, that
making, funding or maintaining Loans whose interest is determined by reference
to the Eurodollar Base Rate at a suitable Lending Installation, or determining
or charging interest rates based on the Eurodollar Base Rate, would violate any
applicable law, rule, regulation, or directive, whether or not having the force
of law, enacted or imposed after the date of this Agreement, (ii) any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, (iii) the Required Lenders determine that (a) deposits of a
type and maturity appropriate to match fund Eurodollar Advances are not
available or (b) the interest rate applicable to a Type of Advance does not
accurately reflect the cost of making or maintaining such Advance or (iv) the
Administrative Agent determines that adequate and reasonable means do not exist
for determining the Eurodollar Base Rate, then the Administrative Agent shall
suspend the availability of the affected Type of Advance (or, if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Eurodollar Base Rate, the Administrative Agent shall during the
period of such suspension compute the Alternate Base Rate applicable to such
Lender without reference to the Eurodollar Base Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurodollar Base Rate) and, in the case of clauses (i) and (ii), require any
affected Eurodollar Advances to be repaid or converted to Floating Rate
Advances, subject to the payment of any funding indemnification amounts required
by Section 3.4.

.CHAR1\1170499v7
48



--------------------------------------------------------------------------------




3.4    Funding Indemnification.
If any conversion, prepayment or payment of a Eurodollar Advance occurs on a
date which is not the last day of the applicable Interest Period, whether
because of acceleration, prepayment or otherwise, or a Eurodollar Advance is not
made, paid, continued or converted on the date or in the amount specified by the
Borrower for any reason other than default by the Lenders, the Borrower will,
within fifteen (15) Business Days of written demand by any Lender, indemnify
such Lender for any loss or cost incurred by it resulting therefrom, including
any loss or cost in liquidating or employing deposits acquired to fund or
maintain such Eurodollar Advance; provided that each such Lender shall have
delivered to the Borrower a certificate as to the amount of such loss or cost,
setting forth in reasonable detail the calculation thereof, which certificate
shall be conclusive in the absence of manifest error.


3.5    Taxes.
(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. (i) Any and all payments by or on account of any Obligation of the
Borrower hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes. If, however, applicable Laws require the Borrower or
the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Laws as determined by the Borrower
or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.
(ii)     If the Borrower or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) the
Borrower or the Administrative Agent, as the case may be, shall withhold or make
such deductions as are determined by the Borrower or the Administrative Agent,
as the case may be, to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Borrower or the
Administrative Agent, as the case may be, shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
the Code, and (C) to the extent that the withholding or deduction is made on
account of Indemnified Taxes or Other Taxes, the sum payable by the Borrower
shall be increased as necessary so that after any required withholding or the
making of all required deductions (including deductions applicable to additional
sums payable under this Section) the Administrative Agent or Lender, as the case
may be, receives an amount equal to the sum it would have received had no such
withholding or deduction of Indemnified Taxes or Other Taxes been made.
(b)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.
(c)    Tax Indemnifications. (i) Without limiting the provisions of subsection
(a) or (b) above, the Borrower shall, and does hereby, indemnify the
Administrative Agent and each Lender, and shall make payment in respect thereof
within ten (10) days after demand therefor, for

.CHAR1\1170499v7
49



--------------------------------------------------------------------------------




the full amount of any Indemnified Taxes or Other Taxes (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section but excluding Indemnified Taxes or Other Taxes paid by the
Borrower to the Administrative Agent pursuant to Section 3.5(a)(ii)(C)) withheld
or deducted by the Borrower or the Administrative Agent or paid by the
Administrative Agent or such Lender, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. The Borrower shall
also, and does hereby, indemnify the Administrative Agent, and shall make
payment in respect thereof within ten (10) days after demand therefor, for any
amount which a Lender for any reason fails to pay indefeasibly to the
Administrative Agent as required by clause (ii) of this subsection. A
certificate as to the amount of any such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
(ii)    Without limiting the provisions of subsection (a) or (b) above, each
Lender shall, and does hereby, indemnify the Borrower and the Administrative
Agent, and shall make payment in respect thereof within ten (10) days after
demand therefor, against any and all Taxes and any and all related losses,
claims, liabilities, penalties, interest and expenses (including the fees,
charges and disbursements of any counsel for the Borrower or the Administrative
Agent) incurred by or asserted against the Borrower or the Administrative Agent
by any Governmental Authority as a result of the failure by such Lender to
deliver, or as a result of the inaccuracy, inadequacy or deficiency of, any
documentation required to be delivered by such Lender to the Borrower or the
Administrative Agent pursuant to subsection (e). Each Lender hereby authorizes
the Administrative Agent to set off and apply any and all amounts at any time
owing to such Lender under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this clause (ii). The agreements in
this clause (ii) shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all other Obligations.
(d)    Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or the
Administrative Agent to a Governmental Authority as provided in this Section
3.5, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment or other evidence of such payment reasonably
satisfactory to the Borrower or the Administrative Agent, as the case may be.
(e)    Status of Lenders; Tax Documentation. (i) Each Lender shall deliver to
the Borrower and to the Administrative Agent, at the time or times prescribed by
applicable Laws or when reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower or
the Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Loan Document are subject to Taxes,
(B) if

.CHAR1\1170499v7
50



--------------------------------------------------------------------------------




applicable, the required rate of withholding or deduction, and (C) such Lender’s
entitlement to any available exemption from, or reduction of, applicable Taxes
in respect of all payments to be made to such Lender by the Borrower pursuant to
this Agreement or otherwise to establish such Lender’s status for withholding
tax purposes in the applicable jurisdiction.
(ii)    Without limiting the generality of the foregoing, if the Borrower is
resident for tax purposes in the United States,
(A)    any Lender that is a “United States person” within the meaning of Section
7701(a)(30) of the Code shall deliver to the Borrower and the Administrative
Agent executed originals of Internal Revenue Service Form W-9 or such other
documentation or information prescribed by applicable Laws or reasonably
requested by the Borrower or the Administrative Agent as will enable the
Borrower or the Administrative Agent, as the case may be, to determine whether
or not such Lender is subject to backup withholding or information reporting
requirements; and
(B)    each Foreign Lender that is entitled under the Code or any applicable
treaty to an exemption from or reduction of withholding tax with respect to
payments hereunder or under any other Loan Document shall deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrower or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:
(I)    duly completed and executed originals of Internal Revenue Service Form
W-8BEN claiming eligibility for benefits of an income tax treaty to which the
United States is a party,
(II)    duly completed and executed originals of Internal Revenue Service Form
W-8ECI,
(III)    duly completed and executed originals of Internal Revenue Service Form
W-8IMY and all required supporting documentation,
(IV)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) duly
completed and executed originals of Internal Revenue Service Form W-8BEN, or
(V)    duly completed and executed originals of any other form prescribed by
applicable Laws as a basis for claiming exemption from or a reduction in United
States Federal withholding tax together with such supplementary documentation as
may be prescribed by applicable Laws to permit

.CHAR1\1170499v7
51



--------------------------------------------------------------------------------




the Borrower or the Administrative Agent to determine the withholding or
deduction required to be made.
(iii)    Each Lender shall promptly (A) notify the Borrower and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its lending
office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for Taxes
from amounts payable to such Lender.
(iv)    Each Foreign Lender shall provide such documentation or information
prescribed by applicable Laws or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent, as
the case may be, to determine whether or not such Foreign Lender is subject to
withholding of tax under FATCA.
(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Indemnified Taxes or Other
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section, it
shall pay to the Borrower an amount equal to such refund (but only to the extent
of indemnity payments made, or additional amounts paid, by the Borrower under
this Section with respect to the Indemnified Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses incurred by the Administrative
Agent or such Lender and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), provided that the
Borrower, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This subsection shall not be construed to require the Borrower, the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its Taxes that it deems confidential) to the
Borrower or any other Person.
3.6    Lender Statements; Survival of Indemnity.
To the extent reasonably possible and upon the request of the Borrower, each
Lender or Issuer shall designate an alternate Lending Installation to the extent
it would reduce any liability of the Borrower to such Lender or Issuer under
Sections 3.1, 3.2 and 3.5 or to avoid the unavailability of Eurodollar Advances
under Section 3.3, so long as such designation is not, in the judgment of such
Lender or Issuer, disadvantageous to such Lender or Issuer. Each Lender or each
Issuer, as applicable, shall deliver a written statement of such Lender or such
Issuer to the Borrower (with a copy to the Administrative Agent) as to any
amount due under Section 3.1, 3.2,

.CHAR1\1170499v7
52



--------------------------------------------------------------------------------




3.4 or 3.5 and containing the other information contemplated by such Sections.
Such written statement shall set forth in reasonable detail the calculations
upon which such Lender or such Issuer determined such amount and shall be final,
conclusive and binding on the Borrower in the absence of manifest error.
Determination of amounts payable under such Sections in connection with a
Eurodollar Loan shall be calculated as though each Lender funded its Eurodollar
Loan through the purchase of a deposit of the type and maturity corresponding to
the deposit used as a reference in determining the Eurodollar Rate applicable to
such Loan, whether in fact that is the case or not. Unless otherwise provided
herein, the amount specified in the written statement of any Lender or any
Issuer shall be payable on demand after receipt by the Borrower of such written
statement. The obligations of the Borrower under Sections 3.1, 3.2, 3.4 and 3.5
shall survive payment of the Obligations and termination of this Agreement.


ARTICLE IV

GUARANTY[RESERVED]
4.1    The Guaranty.
The Guarantor hereby guarantees to each Lender, each Issuer, each Affiliate of a
Lender that enters into a Swap Contract with the Borrower, and the
Administrative Agent as hereinafter provided, as primary obligor and not as
surety, the prompt payment of the Obligations in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) strictly in accordance with the terms thereof.
The Guarantor hereby further agrees that if any of the Obligations are not paid
in full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise), the Guarantor
will promptly pay the same, without any demand or notice whatsoever, and that in
the case of any extension of time of payment or renewal of any of the
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, as a mandatory prepayment, by acceleration, as a mandatory
cash collateralization or otherwise) in accordance with the terms of such
extension or renewal.


Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents or Swap Contracts, the obligations of the Guarantor under
this Agreement and the other Loan Documents and the Swap Contracts shall be
limited to an aggregate amount equal to the largest amount that would not render
such obligations subject to avoidance under the federal bankruptcy laws or any
comparable provisions of any applicable state law.


4.2    Obligations Unconditional.
The obligations of the Guarantor under Section 4.1 are absolute and
unconditional, irrespective of the value, genuineness, validity, regularity or
enforceability of any of the Loan Documents, Swap Contracts, or any other
agreement or instrument referred to therein, or any substitution, release,
impairment or exchange of any other guarantee of or security for any of the
Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any law or regulation or other circumstance whatsoever which
might otherwise constitute a legal or equitable discharge or defense of a surety
or guarantor, it being the intent of this Section 4.2 that the

.CHAR1\1170499v7
53



--------------------------------------------------------------------------------




obligations of the Guarantor hereunder shall be absolute and unconditional under
any and all circumstances. The Guarantor agrees that it shall have no right of
subrogation, indemnity, reimbursement or contribution against the Borrower for
amounts paid under this Article IV until such time as the Obligations (other
than contingent indemnification obligations that survive the termination of this
Agreement) have been paid in full and the Commitments have expired or
terminated. Without limiting the generality of the foregoing, it is agreed that,
to the fullest extent permitted by law, the occurrence of any one or more of the
following shall not alter or impair the liability of the Guarantor hereunder,
which shall remain absolute and unconditional as described above:
(a)    at any time or from time to time, without notice to the Guarantor, the
time for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;
(b)    any of the acts mentioned in any of the provisions of any of the Loan
Documents, any Swap Contract between the Borrower and any Lender, or any
Affiliate of a Lender, or any other agreement or instrument referred to in the
Loan Documents or such Swap Contracts shall be done or omitted;
(c)    the maturity of any of the Obligations shall be accelerated, or any of
the Obligations shall be modified, supplemented or amended in any respect, or
any right under any of the Loan Documents, any Swap Contract between any Loan
Party and any Lender, or any Affiliate of a Lender, or any other agreement or
instrument referred to in the Loan Documents or such Swap Contracts shall be
waived or any other guarantee of any of the Obligations or any security therefor
shall be released, impaired or exchanged in whole or in part or otherwise dealt
with; or
(d)    any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of the
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of the Guarantor).
With respect to its obligations hereunder, the Guarantor hereby expressly waives
diligence, presentment, demand of payment, protest and all notices whatsoever,
and any requirement that the Administrative Agent or any Lender exhaust any
right, power or remedy or proceed against any Person under any of the Loan
Documents, any Swap Contract between any Loan Party and any Lender, or any
Affiliate of a Lender, or any other agreement or instrument referred to in the
Loan Documents or such Swap Contracts or against any other Person under any
other guarantee of, or security for, any of the Obligations.
4.3    Reinstatement.
The obligations of the Guarantor under this Article IV shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, and the Guarantor
agrees that it will indemnify the Administrative Agent, the Swing Line Lender,
the

.CHAR1\1170499v7
54



--------------------------------------------------------------------------------




Issuers and each Lender on demand for all reasonable costs and expenses
(including, without limitation, the fees, charges and disbursements of counsel)
incurred by the Administrative Agent, the Swing Line Lender, the Issuers or such
Lender in connection with such rescission or restoration, including any such
costs and expenses incurred in defending against any claim alleging that such
payment constituted a preference, fraudulent transfer or similar payment under
any bankruptcy, insolvency or similar law.
4.4    Certain Additional Waivers.
The Guarantor agrees that it shall have no right of recourse to security for the
Obligations, except through the exercise of rights of subrogation pursuant to
Section 4.2.


4.5    Remedies.
The Guarantor agrees that, to the fullest extent permitted by law, as between
the Guarantor, on the one hand, and the Administrative Agent and the Lenders, on
the other hand, the Obligations may be declared to be forthwith due and payable
as provided in Section 9.1 (and shall be deemed to have become automatically due
and payable in the circumstances provided in said Section 9.1) for purposes of
Section 4.1 notwithstanding any stay, injunction or other prohibition preventing
such declaration (or preventing the Obligations from becoming automatically due
and payable) as against any other Person and that, in the event of such
declaration (or the Obligations being deemed to have become automatically due
and payable), the Obligations (whether or not due and payable by any other
Person) shall forthwith become due and payable by the Guarantors for purposes of
Section 4.1.
4.6    Guarantee of Payment; Continuing Guarantee.
The guarantee in this Article IV is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Obligations whenever arising.


ARTICLE V

CONDITIONS PRECEDENT
5.1    Initial Credit Extension.
This Agreement shall become effective upon and the obligation of the Lenders and
the Issuers to make the initial Credit Extension hereunder is subject to the
Administrative Agent’s receipt of (a) all fees required to be paid to the
Administrative Agent, the Arrangers and the Lenders on the date hereof
(including the reasonable fees and expenses of counsel to the Administrative
Agent for which reasonably detailed invoices have been presented on or prior to
the date hereof), (b) evidence that, prior to or concurrently with the
effectiveness of this Agreement, all obligations under the Existing Credit
Facility have been paid in full and all commitments to lend thereunder have been
terminated, and (c) all of the following, in form and substance satisfactory to
each Agent and each Lender, and in sufficient copies for each Lender:



.CHAR1\1170499v7
55



--------------------------------------------------------------------------------




(i)    Copies of the articles or certificate of incorporation of the Borrower
and the GuarantorParent, together with all amendments, certified by the
Secretary or an Assistant Secretary of the Borrower and the GuarantorParent, and
a certificate of good standing, certified by the appropriate governmental
officer in the jurisdiction of incorporation of the Borrower and the
GuarantorParent, as well as any other information that any Lender may request
that is required by Section 326 of the USA PATRIOT ACT or necessary for the
Administrative Agent or any Lender to verify the identity of the Borrower or the
GuarantorParent as required by Section 326 of the USA PATRIOT ACT.


(ii)    Copies, certified by the Secretary or an Assistant Secretary of each of
the Borrower and the GuarantorParent, of the by‑laws of the Borrower or the
GuarantorParent, as applicable, and the Board of Directors’ resolutions and of
resolutions or actions of any other body authorizing the execution of the Loan
Documents to which the Borrower or the GuarantorParent is a party.


(iii)    An incumbency certificate, executed by the Secretary or an Assistant
Secretary of each of the Borrower and the GuarantorParent, which shall identify
by name and title and bear the signatures of the Authorized Officers and any
other officers of the Borrower and the GuarantorParent authorized to sign the
Loan Documents to which the Borrower or the GuarantorParent is a party, upon
which certificate the Administrative Agent and the Lenders shall be entitled to
rely until informed of any change in writing by the Borrower or the
GuarantorParent.


(iv)    A certificate, signed by an Authorized Officer of the Borrower, stating
that (A) on the date hereof, no Default or Unmatured Default has occurred and is
continuing and (B) the representations and warranties contained in Article VI
are true and correct in all material respects as of the date hereof.


(v)    A written opinion of counsel to the Borrower and the GuarantorParent,
addressed to the Administrative Agent and the Lenders in a form reasonably
satisfactory to the Administrative Agent and its counsel.


(vi)    Executed counterparts of this Agreement executed by the Borrower, the
GuarantorParent, the Administrative Agent, each Issuer and each Lender.


(vii)    Any Revolving Notes requested by a Lender pursuant to Section 2.13
payable to the order of each such requesting Lender and the Swing Line Note.


(viii)    If the initial Credit Extension will be the issuance of a Letter of
Credit, a properly completed Letter of Credit Application.


(ix)    Evidence of the effectiveness of the Great Plains Credit Agreement and
the KCPL Credit Agreement.


(x)    Written money transfer instructions, in substantially the form of Exhibit
C, addressed to the Administrative Agent and signed by an Authorized Officer of
the

.CHAR1\1170499v7
56



--------------------------------------------------------------------------------




Borrower who has executed and delivered an incumbency certificate in accordance
with the terms hereof, together with such other related money transfer
authorizations as the Administrative Agent may have reasonably requested.


(xi)    Such other documents as any Lender or its counsel may have reasonably
requested.


5.2    Each Credit Extension.
The Lenders shall not be required to make any Credit Extension (other than a
Credit Extension that, after giving effect thereto and to the application of the
proceeds thereof, does not increase the aggregate amount of outstanding Credit
Extensions) or increase their Commitments pursuant to any GMO-GPE Re-Transfer or
GPE-GMO Transfer, unless on the date of such Credit Extension, GMO-GPE
Re-Transfer or GPE-GMO Transfer:


(a)    No Default or Unmatured Default exists or would result from such Credit
Extension.


(b)    The representations and warranties contained in Article VI are true and
correct in all material respects as of the date of such Credit Extension except
to the extent any such representation or warranty is stated to relate solely to
an earlier date, in which case such representation or warranty shall have been
true and correct in all material respects on and as of such earlier date;
provided that this clause (b) shall not apply to the representations and
warranties set forth in Section 6.5 (as it relates to clause (i), (ii) or
(iiiii) of the definition of “Material Adverse Effect”), clause (a) of the first
sentence of Section 6.7 and the second sentence of Section 6.7 with respect to
any borrowing hereunder which is not part of the Initial Credit Extension.


(c)    With respect to a Credit Extension, no authorization or approval of any
Governmental Authority, other than any such authorizations and approvals as have
already been obtained and remain in full force and effect, will be required for
the making of such Credit Extension.


Each delivery of a Borrowing Notice and each request for the issuance of a
Letter of Credit shall constitute a representation and warranty by the Borrower
that the conditions contained in Sections 5.2(a), (b) and (c) have been
satisfied.





.CHAR1\1170499v7
57



--------------------------------------------------------------------------------




ARTICLE VI
REPRESENTATIONS AND WARRANTIES
Each of theThe Borrower and the Guarantor represents and warrants to the
Lenders, with respect to itself and, to the extent referenced, its respective
Subsidiaries or Significant Subsidiaries, that:


6.1    Existence and Standing.
Each of the Borrower, the Guarantor and their respectiveits Significant
Subsidiaries (a) is a corporation, partnership (in the case of Subsidiaries
only) or limited liability company duly and properly incorporated or organized,
as the case may be, validly existing and (to the extent such concept applies to
such entity) in good standing under the laws of its jurisdiction of
incorporation or organization and (b) has all corporate power and authority and
all governmental licenses, authorizations, consents and approvals required to
carry on its business as now conducted, except where the failure to do so could
not be reasonably expected to have a Material Adverse Effect.


6.2    Authorization and Validity.


Each of theThe Borrower and the Guarantor has the requisite corporate power and
authority and legal right to execute and deliver the Loan Documents and to
perform its obligations thereunder. The execution and delivery by the Borrower
and the Guarantor of the Loan Documents and the performance of their
respectiveits obligations thereunder have been duly authorized by all necessary
corporate action, and the Loan Documents constitute legal, valid and binding
obligations of each of the Borrower and the Guarantor, as applicable,
enforceable against each of the Borrower and the Guarantor in accordance with
their terms, except as enforceability may be limited by bankruptcy, moratorium,
reorganization or similar laws affecting the enforcement of creditors’ rights
generally and by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or law).


6.3    No Conflict; Government Consent.
Neither the execution and delivery by the Borrower or the Guarantor of the Loan
Documents, nor the consummation of the transactions therein contemplated, nor
compliance with the provisions thereof will (a) violate (i) in any material
respect any law, statute, rule, regulation, order, writ, judgment, injunction,
decree or award binding on the Borrower or the Guarantor, (ii) the Borrower’s or
the Guarantor’s certificate of incorporation or by‑laws or (iii) the provisions
of any indenture, instrument or agreement to which the Borrower or the Guarantor
is a party or is subject, or by which it, or its Property, is bound, except to
the extent any such violation could not reasonably be expected to have a
Material Adverse Effect, (b) conflict with or constitute a default under any
such indenture, instrument or other agreement in a manner which could reasonably
be expected to have a Material Adverse Effect, or (c) result in, or require, the
creation or imposition of any Lien in, of or on the Property of the Borrower or
the Guarantor pursuant to the terms of any such indenture, instrument or other
agreement. No order, consent, adjudication, approval, license, authorization, or
validation of, or filing, recording or registration with, or exemption by,

.CHAR1\1170499v7
58



--------------------------------------------------------------------------------




or other action in respect of any governmental or public body or authority, or
any subdivision thereof, which has not been obtained by the Borrower or the
Guarantor, is required to be obtained by the Borrower or the Guarantor in
connection with the execution and delivery of the Loan Documents, the borrowings
under this Agreement, the payment and performance by the Borrower or the
Guarantor of the Obligations or the legality, validity, binding effect or
enforceability of any of the Loan Documents excepting, however, (a) ’34 Act
Reports due after the date hereof disclosing the Loan Documents and related
information as required pursuant to applicable ’34 Act Report filing
requirements, and (b) Borrower’s short-term borrowing authorization pursuant to
the Federal Power Act, as in effect from time to time; provided that the
Borrower has such short-term borrowing authorization pursuant to the Federal
Power Act at the date of this Agreement and through March 23, 2012.20121.


6.4    Financial Statements.
The December 31, 2009 and June 30, 2010 consolidated and consolidating financial
statements of the GuarantorParent and its Subsidiaries heretofore delivered to
the Lenders were prepared in accordance with GAAP and fairly present the
consolidated and consolidating financial condition and results of operations of
the GuarantorParent and its Subsidiaries at such dates and the consolidated and
consolidating results of their operations for the periods then ended subject, in
the case of the June 30, 2010 financial statements, to normal year‑end
adjustments.


6.5    Material Adverse Change.
Since December 31, 2009 and except as disclosed in the Borrower’s, if any, and
the GuarantorParent’s ’34 Act Reports, there has been no change in the business,
Property, financial condition or results of operations of (i) the Guarantor and
its Subsidiaries, taken as a whole, or (ii) the Borrower and its Subsidiaries,
taken as a whole, which, in either case, could reasonably be expected to have a
Material Adverse Effect.


6.6    Taxes.
The Borrower, the Guarantor and their respectiveits Significant Subsidiaries
have filed all United States federal income tax returns and all other material
tax returns which are required to be filed by them and have paid all taxes due
and payable pursuant to said returns or pursuant to any assessment received by
the Borrower, the Guarantor or any of their respectiveits Significant
Subsidiaries, except such taxes, if any, as are being contested in good faith
and as to which adequate reserves have been provided in accordance with GAAP and
as to which no Lien exists or except to the extent that the failure to pay any
such tax, or to file any such tax return, could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect. No tax liens
have been filed and no material claims are being asserted against the Borrower,
the Guarantor or any Significant Subsidiary with respect to any such taxes
except to the extent that such tax liens or claims could not reasonably be
expected to have a Material Adverse Effect.






1 Borrower to provide updated authorization; KCPL to provide similar update with
respect to Section 5.3 of the KCPL Credit Agreement.

.CHAR1\1170499v7
59



--------------------------------------------------------------------------------




6.7    Litigation; etc.
Except as disclosed in the Borrower’s, if any, and the GuarantorParent’s ‘’34
Act Reports, there is no litigation, arbitration, governmental investigation,
proceeding or inquiry pending or, to the knowledge of any of their officers,
threatened against or affecting the Borrower, the Guarantor or any of their
respectiveits Subsidiaries in which there is a reasonable possibility of an
adverse decision and which (a) could reasonably be expected to have a Material
Adverse Effect or (b) seeks to prevent, enjoin or delay the making of any Credit
Extension. Other than any liability incident to any litigation, arbitration or
proceeding which could not reasonably be expected to have a Material Adverse
Effect, each of the Borrower and the Guarantor has no material contingent
obligations not provided for or disclosed in the financial statements referred
to in Section 6.4.


6.8    ERISA.
Each of theThe Borrower and the Guarantor and each other member of the
Controlled Group has fulfilled its obligations under the minimum funding
standards of ERISA and the Code with respect to each Plan and is in compliance
with the presently applicable provisions of ERISA and the Code with respect to
each Plan, except to the extent that noncompliance, individually or in the
aggregate, has not resulted in and could not reasonably be expected to result in
a Material Adverse Effect. Neither the Borrower, nor the Guarantor nor any other
member of the Controlled Group has (i) failed to make any required contribution
or payment to any Plan or Multiemployer Plan, or made any amendment to any Plan
which has resulted or could result in the imposition of a Lien or the posting of
a bond or other security under ERISA or the Code or (ii) incurred any liability
under Title IV of ERISA other than a liability to the PBGC for premiums under
Section 4007 of ERISA.


6.9    Accuracy of Information.
No information, exhibit or report furnished by the Borrower, the Guarantor or
any of their respectiveits Subsidiaries to the Administrative Agent, any Issuer
or any Lender in connection with the negotiation of, or compliance with, the
Loan Documents contained, as of the date of delivery thereof and taken as a
whole, any untrue statement of a material fact or, when considered together with
all reports filed with the SEC and furnished or deemed furnished pursuant to the
terms hereof, omitted to state any material fact necessary to make the
statements contained therein, in light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, forecasts and other forward-looking information, each of the
Borrower and the Guarantor represents only that such information was prepared in
good faith based upon assumptions and estimates developed by management of the
Borrower or the Guarantor, as applicable, in good faith and believed to be
reasonable at the time (it being understood that such information is not a
guarantee of future performance and that actual results during the period or
periods covered by such information may materially differ from the projected
results therein).



.CHAR1\1170499v7
60



--------------------------------------------------------------------------------




6.10    Regulation U.
Neither theThe Borrower nor the Guarantor is not engaged, norand will not
engage, principally or as one of its important activities, in the business of
purchasing or carrying margin stock (as defined in Regulation U), or extending
credit for the purpose of purchasing or carrying margin stock. Margin stock
constitutes less than twenty-five percent (25%) of the value of those assets of
the Borrower and its Subsidiaries which are subject to any limitation on sale,
pledge or other restriction hereunder, and constitutes less than twenty-five
percent (25%) of the value of those assets of the Guarantor and its Subsidiaries
which are subject to any limitation on sale, pledge or other restriction
hereunder.
6.11    Material Agreements.
Neither the Borrower, nor the Guarantor nor any Subsidiary is a party to any
agreement or instrument or subject to any charter or other corporate restriction
which is reasonably likely to have a Material Adverse Effect. Neither the
Borrower, nor the Guarantor nor any Subsidiary is in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any agreement to which it is a party, which default could
reasonably be expected to have a Material Adverse Effect.
6.12    Compliance With Laws.
The Borrower, the Guarantor and their respectiveits Subsidiaries have complied
with all applicable statutes, rules, regulations, orders and restrictions of any
domestic or foreign government or any instrumentality or agency thereof having
jurisdiction over the conduct of their respective businesses or the ownership of
their respective Property except for any failure to comply with any of the
foregoing which could not reasonably be expected to have a Material Adverse
Effect.
6.13    Ownership of Properties.
On the date of this Agreement, the Borrower, the Guarantor and their
respectiveits Significant Subsidiaries have good title, free of all Liens other
than those permitted by Section 7.12, to all of the Property and assets
reflected as owned by the GuarantorBorrower and its Significant Subsidiaries in
the GuarantorBorrower’s most recent consolidated financial statements provided
to the Administrative Agent.
6.14    Plan Assets; Prohibited Transactions.
To each of the Borrower’s and the Guarantor’s knowledge, (i) neither the
Borrower nor the Guarantor is not an entity deemed to hold “plan assets” within
the meaning of 29 C.F.R. § 2510.3‑101 of another entity’s employee benefit plan
(as defined in Section 3(3) of ERISA) which is subject to Title I of ERISA or
any plan (within the meaning of Section 4975 of the Code), and (ii) neither the
execution of this Agreement nor the making of Loans hereunder gives rise to a
prohibited transaction within the meaning of Section 406 of ERISA or Section
4975 of the Code.



.CHAR1\1170499v7
61



--------------------------------------------------------------------------------




6.15    Environmental Matters.
Except as set forth in the Borrower’s, if any, and the GuarantorParent’s ‘’34
Act Reports, there are no known risks and liabilities accruing to the Borrower,
the Guarantor or any of their respectiveits Subsidiaries due to Environmental
Laws that could reasonably be expected to have a Material Adverse Effect.


6.16    Investment Company Act.
Neither the Borrower, nor the Guarantor nor any Subsidiary is or is required to
be registered as an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.


6.17    Pari Passu Indebtedness.
The Indebtedness under the Loan Documents ranks at least pari passu with all
other unsecured Indebtedness of the Borrower. The Guarantor’s obligations under
Article IV rank at least pari passu with all other unsecured Indebtedness of the
Guarantor.


6.18    Solvency.
As of the date hereof and after giving effect to the consummation of the
transactions contemplated by the Loan Documents, the Borrower, the Guarantor and
each Significant Subsidiary is solvent. For purposes of the preceding sentence,
solvent means (a) the fair saleable value (on a going concern basis) of the
Borrower’s assets, the Guarantor’s assets or a Significant Subsidiary’s assets,
as applicable, exceed its liabilities, contingent or otherwise, fairly valued,
(b) such Person will be able to pay its debts as they become due and (c) such
Person will not be left with unreasonably small capital as is necessary to
satisfy all of its current and reasonably anticipated obligations giving due
consideration to the prevailing practice in the industry in which such Person is
engaged. In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.
Neither theThe Borrower nor the Guarantor is not entering into the Loan
Documents with the actual intent to hinder, delay or defraud its current or
future creditors, nor does the Borrower or the Guarantor intend to or believe
that it will incur, as a result of entering into this Agreement and the other
Loan Documents, debts beyond its ability to repay.


6.19    No Defaults.
No Unmatured Default or Default has occurred and is continuing.


6.20    OFAC.
(a)    Borrower and its Subsidiaries have conducted their business in compliance
with Anti-Corruption Laws.

.CHAR1\1170499v7
62



--------------------------------------------------------------------------------




(b)    None of the Borrower or its Subsidiaries or, to their knowledge, their
respective directors or officers, acting or benefiting in any capacity in
connection with the Loans:
(i)     is a Designated Person;
(ii)     is a Person that is owned or controlled by a Designated Person;
(iii)     is located, organized or resident in a Sanctioned Country; or
(iv)     has directly or indirectly engaged in, or is now directly or indirectly
engaged in, any dealings or transactions (1) with any Designated Person, (2) in
any Sanctioned Country, or (3) otherwise in violation of Sanctions.
ARTICLE VII

COVENANTS
During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing, each of the Borrower and the Guarantor covenants and agrees
with respect to itself and, to the extent referenced, its respective
Subsidiaries or Significant Subsidiaries, as follows:


7.1    Financial Reporting and Notices.
The Borrower and the Guarantor will maintain, for itself and each Subsidiary, a
system of accounting established and administered in accordance with generally
accepted accounting principles, and (subject to the penultimate paragraph of
this Section 7.1) furnish to the Administrative Agent for distribution to the
Lenders:


(a)    Within ninety (90) days after the close of each of the Guarantor’sits
fiscal years, (i) an unqualified audit report certified by an independent
registered public accounting firm which is a member of the “Big Four,” prepared
in accordance with GAAP on a consolidated basis for the Guarantoritself and its
Consolidated Subsidiaries, including balance sheets as of the end of such period
and related statements of income, common shareholders’ equity and cash flows,
accompanied by any management letter prepared by said accountants and (ii) an
unaudited consolidating balance sheet for the Guarantor and its Subsidiaries as
of the end of such period and related consolidating income statements, certified
by the Chief Accounting Officer or Chief Financial Officer of the Guarantor.


(b)    Within forty-five (45) days after the close of the first three (3)
quarterly periods of each of the GuarantorBorrower’s fiscal years, (i) for the
GuarantorBorrower and its Consolidated Subsidiaries, either (Ai) consolidated
unaudited balance sheets as at the close of each such period and consolidated
and consolidating profit and loss and reconciliation of surplus statements and a
statement of cash flows for the period from the beginning of such fiscal year to
the end of such quarter, all certified by theits Chief Accounting Officer or
Chief Financial Officer of the Guarantor or (B) if the Guarantor is

.CHAR1\1170499v7
63



--------------------------------------------------------------------------------




then a “registrant” within the meaning of Rule 1‑01 of Regulation S‑X of the SEC
and required to file a report on Form 10‑Q with the SEC, a copy of the
Guarantor’s report on Form 10‑Q for such quarterly period and (ii) either (A)
consolidating unaudited balance sheets and related consolidating income
statements for the Guarantor and its Subsidiaries as at the close of each such
period, all certified by the Chief Accounting Officer or Chief Financial Officer
of the Guarantor or (Bor (ii) if the Borrower is then a “registrant” within the
meaning of Rule 1‑01 of Regulation S‑X of the SEC and required to file a report
on Form 10‑Q with the SEC, a copy of the Borrower’s report on Form 10‑Q for such
quarterly period.


(c)    Together with the financial statements required under Sections 7.1(a) and
(b), a compliance certificate in substantially the form of Exhibit A signed by
theits Chief Accounting Officer or Chief Financial Officer of the Borrower
setting forth calculations of the financial covenants contained in Article VII
and stating that no Default or Unmatured Default exists, or if any Default or
Unmatured Default exists, stating the nature and status thereof.


(d)    As soon as possible and in any event within thirty (30) days after the
Borrower, the Guarantor or any member of the Controlled Group knows that any
Reportable Event has occurred with respect to any Plan that could reasonably be
expected to result in liability in an aggregate amount in excess of $50,000,000,
a statement, signed by the Chief Accounting Officer or Chief Financial Officer
of the Borrower or the Guarantor, as applicable, describing said Reportable
Event and the action which the Borrower, the Guarantor or member of the
Controlled Group proposes to take with respect thereto.


(e)    Promptly after receipt of notice by the Borrower, the Guarantor or any
member of the Controlled Group of the PBGC’s intention to terminate any Plan or
to have a trustee appointed to administer any Plan, a copy of such notice.


(f)    Promptly upon the furnishing thereof to the shareholders of the Borrower
or the Guarantor, copies of all financial statements, reports and proxy
statements so furnished.


(g)    Promptly upon the filing thereof, copies of all registration statements
and annual, quarterly, monthly or other regular reports which the Borrower or
the Guarantor files with the SEC.


(h)    Promptly after the public announcement of, or promptly after receiving a
written notice of, any change (whether an increase or decrease) by Moody’s or
S&P in the senior unsecured debt rating of the Borrower or the Guarantor.


(i)    Such other information (including non‑financial information) as the
Administrative Agent or any Lender may from time to time reasonably request.



.CHAR1\1170499v7
64



--------------------------------------------------------------------------------




The statements and reports required to be furnished by the Borrower or the
Guarantor pursuant to clauses (a), (b), (f) and (g) above shall be deemed
furnished for such purpose upon becoming publicly available on the SEC’s EDGAR
web page.


The Borrower and the Guarantor hereby acknowledgeacknowledges that (a) the
Administrative Agent and/or MLPFS will make available to the Lenders and Issuers
materials and/or information provided by or on behalf of the Borrower or the
Guarantor hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks or another similar restricted access electronic system
(the “Platform”) and (b) certain of the Lenders may be “public‑side” Lenders
(i.e., Lenders that do not wish to receive material non‑public information with
respect to the Borrower or the Guarantor or their respectiveits securities)
(each, a “Public Lender”). Each of theThe Borrower and the Guarantor hereby
agrees that (w) all Borrower Materials that are to be made available to Public
Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a minimum,
shall mean that the word “PUBLIC” shall appear prominently on the first page
thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower and the
Guarantor shall be deemed to have authorized the Agents, the Arrangers, the
Issuers and the Lenders to treat such Borrower Materials as not containing any
material non‑public information with respect to the Borrower or the Guarantor or
their respectiveits securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Specified Information, they shall be treated as set forth in Section
10.11(a)); (y) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Investor;” and
(z) the Administrative Agent and MLPFS shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor.” Notwithstanding the
foregoing, neither the Borrower nor the Guarantor shall be under anyno
obligation to mark any Borrower Materials “PUBLIC.”


7.2    Permits, Etc.
The Borrower and the Guarantor will, and will cause their respectiveeach
Significant SubsidiariesSubsidiary to, take all reasonable action to maintain
all rights, privileges, permits, licenses and franchises necessary or desirable
in the normal conduct of its business, except to the extent failure to do so
could not reasonably be expected to have a Material Adverse Effect; and preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non‑preservation of which could reasonably be expected to have a
Material Adverse Effect.


7.3    Use of Proceeds.
The Borrower will use the proceeds of the Credit Extensions (i) to repay the
Existing Credit Facility and (ii) for general corporate purposes, including the
refinancing of any commercial paper program of the Borrower and its Subsidiaries
and use for working capital, capital expenditures and other lawful purposes of
the Borrower and its Subsidiaries. The Borrower will not use any of the proceeds
of the Credit Extensions to purchase or carry any margin stock (as defined in
Regulation U) or to extend credit for the purpose of purchasing or carrying
margin stock; provided that the Borrower may repurchase its own stock (or
components thereof) so long as such stock is not reissued. The Guarantor will
not permit margin stock to

.CHAR1\1170499v7
65



--------------------------------------------------------------------------------




constitute twenty-five percent (25%) or more of the value of those assets of the
Guarantor and its Subsidiaries which are subject to any limitation on sale,
pledge or other restriction hereunder. The Borrower will not permit margin stock
to constitute twenty-five percent (25%) or more of the value of those assets of
the Borrower and its Subsidiaries which are subject to any limitation on sale,
pledge or other restriction hereunder.


7.4    Notice of Default.
The Borrower and the Guarantor will give prompt notice in writing to the
Administrative Agent and the Lenders of the occurrence of any Default or
Unmatured Default and of any other development, financial or otherwise, which
could reasonably be expected to have a Material Adverse Effect.


7.5    Conduct of Business.
Except as otherwise permitted under this Agreement, the Borrower and the
Guarantor will, and will cause their respectiveits Significant Subsidiaries to,
carry on and conduct its business in substantially the same manner and in
substantially the same general fields of enterprise as it is presently conducted
and do all things necessary to remain duly incorporated or organized, validly
existing and (to the extent such concept applies to such entity) in good
standing as a domestic corporation, partnership or limited liability company in
its jurisdiction of incorporation or organization, as the case may be, and
except to the extent the failure to do so could not reasonably be expected to
have a Material Adverse Effect, keep in full force and effect its respective
rights, privileges and franchises necessary or desirable in the normal conduct
of business; provided, however, that nothing in this Section 7.5 shall prohibit
the termination of the corporate existence of a Subsidiary of the Borrower or of
the Guarantor or a component of its business if the Borrower or the Guarantor,
as applicable, determines in good faith that such termination is in the best
interest of the Borrower or the Guarantor, as applicable, and is not materially
disadvantageous to the Lenders.


7.6    Taxes.
The Borrower and the Guarantor will, and will cause their respectiveeach
Significant SubsidiariesSubsidiary to, timely file United States federal and
applicable foreign, state and local tax returns required by law and pay when due
all taxes, assessments and governmental charges and levies upon it or its
income, profits or Property, except those which are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves
have been set aside in accordance with GAAP.


7.7    Insurance.
The Borrower and the Guarantor will, and will cause their respectiveeach
Significant SubsidiariesSubsidiary to, maintain (either in such Borrower’s or
Guarantor’s name or in such Significant Subsidiary’s own name) with financially
sound and reputable insurance companies that are not Affiliates of the Borrower,
the Guarantor or their respectiveits Subsidiaries (other than any captive
insurance company) insurance on all their respective Properties and business

.CHAR1\1170499v7
66



--------------------------------------------------------------------------------




against loss or damage of the kinds customarily insured against by Persons
engaged in the same or similar business, of such types and in such amounts as
are customarily carried under similar circumstances by such other Persons, and
the Borrower and the Guarantor will furnish to the Lenders upon request by the
Administrative Agent, full information presented in reasonable detail as to the
insurance carried. Such insurance may be subject to co‑insurance, deductibility
or similar clauses which, in effect, result in self‑insurance of certain losses;
provided that such self‑insurance is in accord with the customary industry
practices for Persons in the same or similar businesses and adequate insurance
reserves are maintained in connection with such self‑insurance to the extent
required by GAAP.


7.8    Compliance with Laws.
The Borrower and the Guarantor will, and will cause their respectiveeach
Significant SubsidiariesSubsidiary to, comply with all laws (including, without
limitation, Environmental Laws), rules, regulations, orders, writs, judgments,
injunctions, decrees or awards to which it may be subject, except where the
necessity of compliance therewith is contested in good faith by appropriate
proceedings or except where the failure to comply could not reasonably be
expected to have a Material Adverse Effect.


7.9    Maintenance of Properties; Books of Record.
The Borrower and the Guarantor will, and will cause their respectiveeach
Significant SubsidiariesSubsidiary to, (i) do all things necessary to maintain,
preserve, protect and keep its material Property in good repair, working order
and condition, ordinary wear and tear excepted, and make all necessary and
proper repairs, renewals and replacements so that its business carried on in
connection therewith may be properly conducted at all times and (ii) keep proper
books of record and account, in which full and correct entries shall be made of
all material financial transactions and the assets and business of the Borrower
and the Guarantor and each Significant Subsidiary in accordance with GAAP;
provided that nothing in this Section 7.9 shall prevent the Borrower, the
Guarantor or any Significant Subsidiary from selling, abandoning, disposing of,
or otherwise discontinuing the operation or maintenance of any of its Property
(including the Capital Stock of any Subsidiary that is not a Significant
Subsidiary) or equipment the retention of which in the good faith judgment of
the Borrower, the Guarantor or such Significant Subsidiary is inadvisable or
unnecessary to the Borrower, the Guarantor and theirits respective Subsidiaries,
taken as a whole, or the failure to could not reasonably be expected to have a
Material Adverse Effect.


7.10    Inspection.
The Borrower and the Guarantor will, and if a Default or Unmatured Default
exists, will cause each of their respective Significant SubsidiariesSubsidiary
to, permit the Administrative Agent and the Lenders, by their respective
representatives and agents designated by the Required Lenders, upon not less
than five (5) Business Days notice, to inspect any of the Property, books and
financial records of such Person, to examine and make copies of the books of
accounts and other financial records of such Person, and to discuss the affairs,
finances and accounts of such Person with, and to be advised as to the same by,
such Person’s officers at such reasonable times

.CHAR1\1170499v7
67



--------------------------------------------------------------------------------




and intervals as the Administrative Agent or any Lender may designate, subject,
however, in all cases to the imposition of such conditions as the Borrower, the
Guarantor and such Significant Subsidiaries shall deem necessary based on
reasonable considerations of safety and security; provided, however, that
neither the Borrower, the Guarantor nor any of their respectiveits Significant
Subsidiaries shall be required to disclose to the Administrative Agent, and any
Lender, or any representatives thereof any information which is the subject of
attorney-client privilege or attorney work-product privilege properly asserted
by the applicable Person to prevent the loss of such privilege in connection
with such information or which is prevented from disclosure pursuant to a
confidentiality agreement with third parties. After the occurrence and during
the continuance of a Default, any such inspection shall be at the Borrower’s or
the Guarantor’s expense, as applicable; at all other times, the Borrower and the
Guarantor shall not be liable to pay the expenses of the Administrative Agent or
any Lender in connection with such inspections.
7.11    Consolidations, Mergers and Sale of Assets.
The Borrower and the Guarantor will not, nor will theyit permit any of their
respective Significant Subsidiaries (other than any Project Finance Subsidiary)
to, sell, lease, transfer, or otherwise dispose of all or substantially all of
its assets (whether by a single transaction or a number of related transactions
and whether at one time or over a period of time) or consolidate with or merge
into any Person or permit any Person to merge into it, except
(a)    (i) A Wholly‑Owned Subsidiary may be merged into the Borrower, and (ii) a
Wholly-Owned Subsidiary (including, without limitation, the Borrower) may be
merged into the GuarantorParent provided that, if the Borrower is merged into
the Guarantor, the Guarantor the Parent shall expressly assume, in a writing
reasonably satisfactory to the Administrative Agent, the due and punctual
payment of the Obligations and the due and punctual performance of and
compliance with all of the terms of this Agreement and the other Loan Documents
to be performed or complied with by the Borrower.
(b)    Any Significant Subsidiary may sell all or substantially all of its
assets to, or consolidate or merge into, another Significant Subsidiary;
provided that, immediately before and after such merger, consolidation or sale,
no Default or Unmatured Default shall exist.
(c)    the Borrower or KCPL may sell or transfer accounts receivable, in each
case pursuant to one or more securitization transactions.
(d)    The Borrower may sell all or substantially all of its assets to, or
consolidate with or merge into, any other Person, or permit another Person to
merge into it; provided that (i) the surviving Person, if such surviving Person
is not the Borrower, or the transferee Person in the case of a sale of all or
substantially all of the Borrower’s assets (A) shall be a Person organized and
existing under the laws of the United States of America or a state thereof or
the District of Columbia, (B) shall expressly assume, in a writing reasonably
satisfactory to the Administrative Agent, the due and punctual payment of the
Obligations and the due and punctual performance of and compliance

.CHAR1\1170499v7
68



--------------------------------------------------------------------------------




with all of the terms of this Agreement and the other Loan Documents to be
performed or complied with by the Borrower and (C) shall deliver all documents
required to be delivered pursuant to Sections 5.1(c)(i), (c)(ii), (c)(iii),
(c)(v) and (c)(ix), (ii) immediately before and after such merger, consolidation
or sale, there shall not exist any Default or Unmatured Default and (iii) the
surviving Person of such merger or consolidation, or the transferee Person of
the assets of the Borrower, as applicable, has, both immediately before and
after such merger, consolidation or sale, a Moody’s Rating of Baa3 or better or
an S&P Rating of BBB ‑ or better.
(e)    The Guarantor may sell all or substantially all of its assets to, or
consolidate with or merge into, any other corporation, or permit another
corporation to merge into it; provided that (i) the surviving Person, if such
surviving Person is not the Guarantor, or the transferee Person in the case of a
sale of all or substantially all of the Guarantor’s assets (A) shall be a Person
organized and existing under the laws of the United States of America or a state
thereof or the District of Columbia, (B) shall expressly assume, in a writing
reasonably satisfactory to the Administrative Agent, the due and punctual
payment of the Obligations and the due and punctual performance of and
compliance with all of the terms of this Agreement and the other Loan Documents
to be performed or complied with by the Guarantor and (C) shall deliver all
documents required to be delivered pursuant to Sections 5.1(c)(i), (c)(ii),
(c)(iii), (c)(v) and (c)(ix), (ii) immediately before and after such merger,
consolidation or sale, there shall not exist any Default or Unmatured Default
and (iii) the surviving Person of such merger or consolidation, or the
transferee Person of the assets of the Guarantor, as applicable, has, both
immediately before and after such merger, consolidation or sale, a Moody’s
Rating of Baa3 or better or an S&P Rating of BBB ‑ or better.


Notwithstanding the foregoing, the Borrower, the Guarantor and their
respectiveits Consolidated Subsidiaries (excluding Project Finance Subsidiaries)
will not convey, transfer, lease or otherwise dispose of (whether in one
transaction or a series of transactions, but excluding (i) sales of inventory in
the ordinary course of business, (ii) transactions permitted by clauses (a)
through (d) above, and (iii) transfers by KCPL or the Borrower of assets related
to, or ownership interests in, Iatan 2 to co-owners of Iatan 2 pursuant to the
co-ownership, co-operating or other similar agreements of the co-owners of Iatan
2 and (iv) sales of the capital stock or assets of KLT Gas Inc. and Subsidiaries
thereof) in the aggregate within any twelve (12)‑month period, more than twenty
percent (20%) of the aggregate book value of the assets of the GuarantorBorrower
and its Consolidated Subsidiaries (excluding Project Finance Subsidiaries) as
calculated as of the end of the most recent fiscal quarter.


7.12    Liens.
The Borrower and the Guarantor will not, nor will theyit permit any of their
respective Significant Subsidiaries (other than any Project Finance Subsidiary)
to, create, incur, or suffer to exist any Lien in, of or on the Property of the
Borrower, the Guarantor or any of their respectiveits Significant Subsidiaries
(other than any Project Finance Subsidiary), except:



.CHAR1\1170499v7
69



--------------------------------------------------------------------------------




(a)    Liens for taxes, assessments or governmental charges or levies on its
Property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books.


(b)    Liens imposed by law, such as carriers’, warehousemen’s, mechanics’ and
landlords’ liens and other similar liens arising in the ordinary course of
business which secure payment of obligations not more than sixty (60) days past
due or which are being contested in good faith by appropriate proceedings and
for which adequate reserves shall have been set aside on its books.


(c)    Liens arising out of pledges or deposits in the ordinary course of
business under worker’s compensation laws, unemployment insurance, old age
pensions, or other social security or retirement benefits, or similar
legislation, other than any Lien imposed under ERISA.


(d)    Liens incidental to the normal conduct of the Borrower, the Guarantor or
any of their respective Significant SubsidiariesSubsidiary or the ownership or
leasing of its Property or the conduct of the ordinary course of its business,
including (i) zoning restrictions, easements, building restrictions, rights of
way, reservations, restrictions on the use of real property and such other
encumbrances or charges against real property as are of a nature generally
existing with respect to properties of a similar character and which are not
substantial in amount and do not in any material way affect the marketability of
the same, (ii) rights of lessees and lessors under leases, (iii) rights of
collecting banks having rights of setoff, revocation, refund or chargeback with
respect to money or instruments of the Borrower, the Guarantor or any of their
respective Significant SubsidiariesSubsidiary on deposit with or in the
possession of such banks, (iv) Liens or deposits to secure the performance of
statutory obligations, tenders, bids, contracts, leases, progress payments,
performance or return-of-money bonds, surety and appeal bonds, performance or
other similar bonds, letters of credit, or other obligations of a similar nature
incurred in the ordinary course of business, (v) Liens required by any contract
or statute in order to permit the Borrower, the Guarantor or any of their
respective Significant SubsidiariesSubsidiary to perform any contract or
subcontract made by it with or pursuant to the requirements of a governmental
entity, in each case which are not incurred in connection with the borrowing of
money, the obtaining of advances of credit or the payment of the deferred
purchase price of Property and which do not in the aggregate impair the use of
Property in the operation of the business of the Borrower, the Guarantor and
their respectiveits Significant Subsidiaries taken as a whole and (vi) rights
reserved to or vested in any Governmental Authority by the terms of any right,
power, franchise, grant, license or permit, or by any Laws, to terminate such
right, power, franchise, license or permit or to purchase, condemn, expropriate
or recapture or to designate a purchaser of any of the Property of the Borrower,
the Guarantor or any of their respective or its Significant Subsidiaries.


(e)    Liens arising under the General Mortgage Indenture and Deed of Trust
Dated December 1, 1986 from KCPL to UMB, N.A.(fe)    Liens on Property of the

.CHAR1\1170499v7
70



--------------------------------------------------------------------------------




Borrower, the Guarantor or KCPL existing on the date hereof and any renewal or
extension thereof; provided that the Property covered thereby is not increased
and any renewal or extension of the obligations secured or benefited thereby is
permitted by this Agreement.


(gf)    Judgment Liens which secure payment of legal obligations that would not
constitute a Default under Section 8.9.


(hg)    Liens on Property acquired by the Borrower, the Guarantor or a
Significant Subsidiary of either of the Borrower or the Guarantor after the date
hereof, existing on such Property at the time of acquisition thereof (and not
created in anticipation thereof); provided that in any such case no such Lien
shall extend to or cover any other Property of the Borrower, the Guarantor or
such Significant Subsidiary, as the case may be.


(ih)    Liens on the Property, revenues and/or assets of any Person that exist
at the time such Person becomes a Significant Subsidiary and the continuation of
such Liens in connection with any refinancing or restructuring of the
obligations secured by such Liens.


(ji)    Liens on Property securing Indebtedness incurred or assumed at the time
of, or within twelve (12) months after, the acquisition of such Property for the
purpose of financing all or any part of the cost of acquiring such Property;
provided that (i) such Lien attaches to such Property concurrently with or
within twelve (12) months after the acquisition thereof, (ii) such Lien attaches
solely to the Property so acquired in such transaction and (iii) the principal
amount of the Indebtedness secured thereby does not exceed the cost or fair
market value determined at the date of incurrence, whichever is lower, of the
Property being acquired on the date of acquisition.


(kj)    Liens on any improvements to Property securing Indebtedness incurred to
provide funds for all or part of the cost of such improvements in a principal
amount not exceeding the cost of construction of such improvements and incurred
within twelve (12) months after completion of such improvements or construction,
provided that such Liens do not extend to or cover any property of the Borrower,
the Guarantor or any Significant Subsidiary other than such improvements.


(lk)    Liens to government entities granted to secure pollution control or
industrial revenue bond financings, which Liens in each financing transaction
cover only Property the acquisition or construction of which was financed by
such financings and Property related thereto.


(ml)    Liens on or over gas, oil, coal, fissionable material, or other fuel or
fuel products as security for any obligations incurred by such Person (or any
special purpose entity formed by such Person) for the sole purpose of financing
the acquisition or storage of such fuel or fuel products or, with respect to
nuclear fuel, the processing, reprocessing, sorting, storage and disposal
thereof.

.CHAR1\1170499v7
71



--------------------------------------------------------------------------------




(nm)    Liens on (including Liens arising out of the sale of) accounts
receivable and/or contracts which will give rise to accounts receivable of the
Borrower or KCPL; and other Liens on (including Liens arising out of the sale
of) accounts receivable and/or contracts which will give rise to accounts
receivable of the Borrower or any other Significant Subsidiary of the Guarantor
in an aggregate amount not at any time exceeding $10,000,000..
(on)    Liens on Property or assets of a Significant Subsidiary securing
obligations owing to the Borrower, the Guarantor or any Significant Subsidiary
(other than a Project Finance Subsidiary).(p)    Liens on the stock or other
equity interests of any Project Finance Subsidiary to secure obligations of such
Project Finance Subsidiary (provided that the agreement under which any such
Lien is created shall expressly state that it is non‑recourse to the pledgor).
(qo)    Liens on Property of KCPL and the Borrower arising in connection with
utility co-ownership, co-operating and similar agreements that are consistent
with the utilities business and ancillary operations.
(rp)    Liens on assets held by entities which are deemed Subsidiaries solely
due to the application of clause (c) of the definition of “Subsidiary” and which
are required to be included in the Borrower’s or the Guarantor’s consolidated
financial statements solely as a result of the application of ASC Topic 810, as
it may be amended or supplemented.
(sq)    Liens securing Swap Contracts permitted to be incurred under this
Agreement.
(tr)    Liens securing any extension, renewal, replacement or refinancing of
Indebtedness secured by any Lien referred to in the foregoing clauses (g), (h),
(i), (j), (k), (l), (m) and (qo); provided that (A) such new Lien shall be
limited to all or part of the same Property that secured the original Lien (plus
improvements on such Property) and (B) the amount secured by such Lien at such
time is not increased to any amount greater than the amount outstanding at the
time of such renewal, replacement or refinancing.
(us)    Liens in favor of the Issuers or the Swing Line Lender on cash
collateral securing the obligations of a Defaulting Lender to fund risk
participations hereunder.
(vt)    Liens which would otherwise not be permitted by clauses (a) through (us)
securing additional Indebtedness of the Borrower, the Guarantor or a Significant
Subsidiary (other than a Project Finance Subsidiary); provided that after giving
effect thereto the aggregate unpaid principal amount of Indebtedness (including
Capitalized Lease Obligations) of the GuarantorBorrower and its Significant
Subsidiaries (other than any Project Finance Subsidiary) (including prepayment
premiums and penalties) secured by Liens permitted by this clause

.CHAR1\1170499v7
72



--------------------------------------------------------------------------------




(vu) shall not exceed the greater of (a) $50,000,000 and (b) ten percent (10%)
of Consolidated Tangible Net Worth.
(wu)    Liens on the stock or assets of Subsidiaries created pursuant to “rate
reduction” bonds, for the payment of which legislatively authorized charges are
imposed on customers.
7.13    Affiliates.
Except to the extent required by applicable Law or regulation with respect to
transactions among the Guarantor and its Subsidiaries (excluding any Project
Finance Subsidiary), the Borrower and the Guarantor will not, and will not
permit any Subsidiary (other than any Project Finance Subsidiary) to, enter into
any transaction (including the purchase or sale of any Property or service)
with, or make any payment or transfer to, any Affiliate except in the ordinary
course of business and pursuant to the reasonable requirements of the
GuarantorBorrower’s or such Subsidiary’s business and upon fair and reasonable
terms no less favorable to the GuarantorBorrower or such Subsidiary than the
GuarantorBorrower or such Subsidiary would obtain in a comparable arms‑length
transaction.


7.14    ERISA.
The Borrower and the Guarantor will not, nor will theyit permit any Significant
Subsidiary to, (i) voluntarily terminate any Plan, so as to result in any
material liability of the Borrower, the Guarantor or any Significant Subsidiary
to the PBGC or (ii) enter into any transaction that the Borrower, the Guarantor
or such Significant Subsidiary knows or should know is a Prohibited Transaction
(as defined in Section 4975 of the Code and in Section 406 of ERISA) involving
any Plan which results in any liability of the Borrower, the Guarantor or any
Significant Subsidiary that could reasonably be expected, individually or in the
aggregate, to cause a Material Adverse Effect or (iii) cause any occurrence of
any Reportable Event which results in any liability of the Borrower, the
Guarantor or any Significant Subsidiary to the PBGC that could reasonably be
expected, individually or in the aggregate, to cause a Material Adverse Effect
or (iv) allow or suffer to exist any other event or condition known to the
Borrower which results in any material liability of the Borrower, the Guarantor
or any Significant Subsidiary to the PBGC.


7.15    Total Indebtedness to Total Capitalization.
The Borrower shall at all times cause the ratio of (i) Total Indebtedness to
(ii) Total Capitalization to be less than or equal to 0.65 to 1.0.


7.16    Restrictions on Subsidiary Dividends.
The Borrower and the Guarantor will not, nor will theyit permit any Significant
Subsidiary (other than any Project Finance Subsidiary) to, be a party to any
agreement prohibiting or restricting the ability of such Significant Subsidiary
to declare or pay dividends to the Borrower or the Guarantor; provided, that the
foregoing provisions of this Section 7.16 shall

.CHAR1\1170499v7
73



--------------------------------------------------------------------------------




not prohibit the GuarantorBorrower or any Significant Subsidiary from entering
into any debt instrument containing a total debt to capitalization covenant.


7.17    Organization Documents.
The Borrower, the Guarantor and theirits respective Subsidiaries shall not
amend, modify or change their Organization Documents in a manner materially
adverse to the Lenders.


7.18.    OFAC Compliance.
(a)    The Borrower shall not, and shall ensure that none of its Subsidiaries
will, directly or indirectly use the proceeds of the Loans: (i) for any purpose
which would breach the United States Foreign Corrupt Practices Act of 1977, or
(ii) to fund, finance or facilitate any activities, business or transaction of
or with any Designated Person or in any Sanctioned Country, or otherwise in
violation of Sanctions, as such Sanctions Lists or Sanctions are in effect from
time to time.


(b)    The Borrower shall not, and shall ensure that none of its Subsidiaries
will, knowingly use funds or assets obtained directly or indirectly from
transactions with or otherwise relating to (i) Designated Persons, or (ii) any
Sanctioned Country, to pay or repay any amount owing to any Lender under any of
the Loan Documents.


(c)    The Borrower shall, and shall ensure that each of its Subsidiaries will
conduct its business in all material respects in compliance with Anti-Corruption
Laws.


(d)    The Borrower shall, and shall ensure that each of its Subsidiaries will
comply in all material respects with all domestic laws, rules and regulations
(including the USA Patriot Act) now or hereafter applicable to Loans, the
transactions underlying such Loans (including without limitation licensing
requirements for the export or import of related goods or services) or
Borrower's execution, delivery and performance of the Loan Documents.


ARTICLE VIII

DEFAULTS
The occurrence of any one or more of the following events shall constitute a
Default:


8.1    Any representation or warranty made or deemed made by or on behalf of the
Borrower or the Guarantor to the Lenders or the Administrative Agent under or in
connection with this Agreement, any Loan, or any certificate or information
delivered in connection with this Agreement or any other Loan Document shall
prove to have been incorrect in any material respect when made or deemed made.


8.2    (a) Nonpayment of principal of any Loan when due, nonpayment of any
Reimbursement Obligations within one (1) Business Day after the same becomes
due, or (b)

.CHAR1\1170499v7
74



--------------------------------------------------------------------------------




nonpayment of interest upon any Loan or of any fee or other obligation under any
of the Loan Documents within five (5) Business Days after the same becomes due.


8.3    The breach by the Borrower or the Guarantor of any of the terms or
provisions of Section 7.3, 7.10 (with respect to the Borrower, the Guarantor and
their respectiveits Significant Subsidiaries only), 7.11, 7.15 or 7.16.


8.4    The breach by the Borrower or the Guarantor of any of the terms or
provisions of Section 7.12 which is not remedied within thirty (30) days after
the earlier of (a) an Authorized Officer of the Borrower or the Guarantor
becoming aware of such breach and (b) receipt by the Borrower or the Guarantor
of written notice from the Administrative Agent or any Lender.


8.5    The breach by the Borrower or the Guarantor (other than a breach which
constitutes a Default under another Section of this Article VIII) of any of the
terms or provisions of this Agreement which is not remedied within thirty (30)
days after the earlier of (a) an Authorized Officer of the Borrower or the
Guarantor becoming aware of such breach and (b) receipt by the Borrower or the
Guarantor of written notice from the Administrative Agent or any Lender;
provided that if such breach is capable of cure but (i) cannot be cured by
payment of money and (ii) cannot be cured by diligent efforts within such thirty
(30)‑day period, but such diligent efforts shall be properly commenced within
such thirty (30)‑day period and the Borrower or the Guarantor is diligently
pursuing, and shall continue to pursue diligently, remedy of such failure, the
cure period shall be extended for an additional ninety (90) days, but in no
event beyond the Facility Termination Date.


8.6    Failure of the Borrower, the Guarantor or any of their respectiveits
Significant Subsidiaries to pay when due any Indebtedness aggregating in excess
of $50,000,000 (“Material Indebtedness”); or the default by the Borrower, the
Guarantor or any of their respectiveits Significant Subsidiaries in the
performance of any term, provision or condition contained in any agreement under
which any such Material Indebtedness was created or is governed, or any other
event shall occur or condition exist, the effect of which default or event is to
cause, or to permit the holder or holders of such Material Indebtedness to
cause, such Material Indebtedness to become due prior to its stated maturity; or
any Material Indebtedness of the Borrower, the Guarantor or any of their
respectiveits Significant Subsidiaries shall be declared to be due and payable
or required to be prepaid or repurchased (other than by a regularly scheduled
payment) prior to the stated maturity thereof; or the Borrower, the Guarantor or
any of their respectiveits Significant Subsidiaries shall not pay, or admit in
writing its inability to pay, its debts generally as they become due.


8.7    The Borrower, the Guarantor or any of their respectiveits Significant
Subsidiaries shall (a) have an order for relief entered with respect to it under
the Federal bankruptcy laws as now or hereafter in effect, (b) make an
assignment for the benefit of creditors, (c) apply for, seek, consent to, or
acquiesce in, the appointment of a receiver, custodian, trustee, examiner,
liquidator or similar official for it or any Substantial Portion of its
Property, (d) institute any proceeding seeking an order for relief under the
Federal bankruptcy laws as now or hereafter in effect or seeking to adjudicate
it a bankrupt or insolvent, or seeking dissolution, winding up, liquidation,
reorganization, arrangement, adjustment or composition of it or its debts under
any law relating

.CHAR1\1170499v7
75



--------------------------------------------------------------------------------




to bankruptcy, insolvency or reorganization or relief of debtors or fail to file
an answer or other pleading denying the material allegations of any such
proceeding filed against it, (e) take any corporate, partnership or limited
liability company action to authorize or effect any of the foregoing actions set
forth in this Section 8.7 or (f) fail to contest in good faith any appointment
or proceeding described in Section 8.8.


8.8    Without the application, approval or consent of the Borrower, the
Guarantor or any of their respectiveits Subsidiaries, a receiver, trustee,
examiner, liquidator or similar official shall be appointed for the Borrower,
the Guarantor or any of their respectiveits Subsidiaries or any Substantial
Portion of its Property, or a proceeding described in Section 8.7(d) shall be
instituted against the Borrower, the Guarantor or any of their respectiveits
Subsidiaries and such appointment continues undischarged or such proceeding
continues undismissed or unstayed for a period of sixty (60) consecutive days.


8.9    The Borrower, the Guarantor or any of their respectiveits Significant
Subsidiaries shall fail within thirty (30) days to pay, bond or otherwise
discharge (a) any judgment or order for the payment of money not covered by
insurance in excess of $50,000,000 (either singly or in the aggregate with other
such judgments) or (b) any non‑monetary final judgment that has, or could
reasonably be expected to have, a Material Adverse Effect, in either case which
is not stayed on appeal or otherwise being appropriately contested in good
faith.


8.10    A Change of Control shall occur.


8.11    A Reportable Event shall have occurred which results in liability of the
Borrower or the Guarantor or any of their respectiveits Significant Subsidiaries
in excess of $50,000,000 and, thirty (30) days after written notice thereof
shall have been given to the Borrower or the Guarantor by the Administrative
Agent or any Lender, the amount of such liability shall still exceed
$50,000,000.


8.12    Any authorization or approval or other action by any Governmental
Authority or regulatory body required for the execution, delivery or performance
of this Agreement or any other Loan Document by the Borrower or the Guarantor
shall fail to have been obtained at the time required or be terminated, revoked
or rescinded or shall otherwise no longer be in full force and effect, and such
occurrence shall (i) materially adversely affect the enforceability of the Loan
Documents against the Borrower or the Guarantor and (ii) to the extent that such
occurrence can be cured, shall continue for five (5) days (unless being
contested in good faith by the Borrower or the Guarantor and the pendency of
such contest shall suspend such adverse effect).


8.13    The GuarantorParent shall fail to own, directly or indirectly, all of
the outstanding stock of the Borrower which, in the absence of any contingency,
has the right to vote in an election of directors of the Borrower.


8.14    Any Loan Document, at any time after its execution and delivery and for
any reason other than as expressly permitted hereunder or thereunder or
satisfaction in full of all the Obligations, ceases to be in full force and
effect in any material respect; or the Borrower or the Guarantor contests in any
manner the validity or enforceability of any Loan Document; or the

.CHAR1\1170499v7
76



--------------------------------------------------------------------------------




Borrower or the Guarantor denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document.


ARTICLE IX

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
9.1    Acceleration; Letter of Credit Account.
(a)    If any Default described in Section 8.7 or 8.8 occurs with respect to the
Borrower or the Guarantor, the obligations of the Lenders to make Loans
hereunder and the obligation and power of the Issuers to issue Letters of Credit
and the Swing Line Lender to make Swing Line Loans shall automatically terminate
and the Obligations shall immediately become due and payable without any
election or action on the part of the Administrative Agent, any Lender or any
Issuer and the Borrower and the Guarantor will be and become thereby
unconditionally obligated, without any further notice, act or demand, to pay to
the Administrative Agent an amount in immediately available funds, which funds
shall be held in the LC Collateral Accounts, equal to the excess of (i) the
amount of Letter of Credit Obligations at such time over (ii) the amount on
deposit in the LC Collateral Account at such time which is free and clear of all
rights and claims of third parties and has not been applied against the
Obligations (such difference, the “Collateral Shortfall Amount”). If any other
Default occurs, the Administrative Agent may with the consent, or shall at the
request, of the Required Lenders, (x) terminate or suspend the obligations of
the Lenders to make Loans hereunder and the obligation and power of the Issuers
to issue Letters of Credit, or declare the Obligations to be due and payable, or
both, whereupon the Obligations shall become immediately due and payable,
without presentment, demand, protest or notice of any kind, all of which each of
the Borrower and the Guarantor hereby expressly waives, and (y) upon notice to
the Borrower or the Guarantor and in addition to the continuing right to demand
payment of all amounts payable under this Agreement, make demand on the Borrower
to pay, and the Borrower will, forthwith upon such demand and without any
further notice or act, pay to the Administrative Agent in immediately available
funds the Collateral Shortfall Amount, which funds shall be deposited in the LC
Collateral Accounts.


If (a) within thirty (30) days after acceleration of the maturity of the
Obligations or termination of the obligations of the Lenders to make Loans
hereunder as a result of any Default (other than any Default as described in
Section 8.7 or 8.8 with respect to the Borrower or the Guarantor) and (b) before
any judgment or decree for the payment of the Obligations due shall have been
obtained or entered, the Required Lenders (in their sole discretion) shall so
direct, the Administrative Agent shall, by notice to the Borrower, rescind and
annul such acceleration and/or termination.


9.2    Amendments.
Subject to the provisions of this Article IX, the Required Lenders (or the
Administrative Agent with the consent in writing of the Required Lenders) and
the Borrower and the Guarantor may enter into agreements supplemental hereto for
the purpose of adding or modifying any provisions to the Loan Documents or
changing in any manner the rights of the Lenders or the

.CHAR1\1170499v7
77



--------------------------------------------------------------------------------




Borrower or the Guarantor hereunder or waiving any Default hereunder; provided
that no such supplemental agreement shall:
(a)    Extend the final maturity of any Loan or the expiry date of any Letter of
Credit to a date after the Facility Termination Date or forgive all or any
portion of the principal amount thereof, or reduce the rate or extend the time
of payment of interest (other than default interest) or fees thereon, without
the consent of each Lender directly affected thereby;
(b)    Reduce the percentage specified in the definition of Required Lenders,
without the consent of each Lender directly affected thereby;
(c)    Increase the amount of the Commitment of any Lender without the consent
of such Lender (except as provided for in Section 2.6), or extend the Facility
Termination Date (except as provided for in Section 2.21), reduce the amount or
extend the payment date for, the mandatory payments required under Section 2.2
or permit the Borrower to assign its rights under this Agreement, without the
consent of the Administrative Agent, the Issuers, the Swing Line Lender, and
each Lender directly affected thereby;
(d)    Amend this Section 9.2 without the consent of each Lender directly
affected thereby;
(e)    Release any funds from the LC Collateral Accounts, except to the extent
such release is expressly permitted hereunder without the consent of each Lender
directly affected thereby; (f)    Release the Guarantor from its obligations
under this Agreement without the consent of each Lender; or
(gf)    Alter the pro rata sharing of payments, the order of application of
payments required thereby or the pro rata treatment of the Lenders without the
consent of each Lender directly affected thereby.
Notwithstanding the foregoing, any amendment, waiver, or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than the Defaulting
Lenders except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of each Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that (i) by its terms affects any Defaulting Lender more adversely than
other affected Lenders, (ii) reduces the principal of or the rate of interest
for Loans of such Defaulting Lender, or fees or other amounts payable hereunder
or under any other Loan Document to such Defaulting Lender or (iii) extends the
time of the payment of interest or fees owing to such Defaulting Lender shall
require the consent of such Defaulting Lender. No amendment of any provision of
this Agreement relating to the Administrative Agent shall be effective without
the written consent of the Administrative Agent, and no amendment of any
provision of this Agreement relating to any Issuer shall be effective without
the written consent of such Issuer and no amendment of any provision of this
Agreement relating to the Swing Line Lender shall be effective without the
written consent of the Swing Line Lender. The Administrative Agent may

.CHAR1\1170499v7
78



--------------------------------------------------------------------------------




waive payment of the fee required under Section 13.1(b) without obtaining the
consent of any other party to this Agreement.
9.3    Preservation of Rights.
No delay or omission of the Lenders, the Swing Line Lender, the Issuers or the
Administrative Agent to exercise any right under the Loan Documents shall impair
such right or be construed to be a waiver of any Default or an acquiescence
therein, and the making of a Credit Extension notwithstanding the existence of a
Default or the inability of the Borrower to satisfy the conditions precedent to
such Credit Extension shall not constitute any waiver or acquiescence. Any
single or partial exercise of any such right shall not preclude other or further
exercise thereof or the exercise of any other right, and no waiver, amendment or
other variation of the terms, conditions or provisions of the Loan Documents
whatsoever shall be valid unless in writing signed by the Lenders required
pursuant to Section 9.2, and then only to the extent in such writing
specifically set forth. All remedies contained in the Loan Documents or by law
afforded shall be cumulative and all shall be available to the Administrative
Agent, the Swing Line Lender, the Lenders and the Issuers until the Obligations
have been paid in full.




ARTICLE X

GENERAL PROVISIONS
10.1    Survival of Representations.
All representations and warranties of the Borrower and the Guarantor contained
in this Agreement shall survive the making of the Credit Extensions herein
contemplated.


10.2    Governmental Regulation.
Anything contained in this Agreement to the contrary notwithstanding, no Lender
shall be obligated to extend credit to the Borrower in violation of any
limitation or prohibition provided by any applicable statute or regulation.


10.3    Headings.
Section headings in the Loan Documents are for convenience of reference only,
and shall not govern the interpretation of any of the provisions of the Loan
Documents.


10.4    Entire Agreement.
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.
10.5    Several Obligations; Benefits of this Agreement.

.CHAR1\1170499v7
79



--------------------------------------------------------------------------------




The respective obligations of the Lenders hereunder are several and not joint
and no Lender shall be the partner or agent of any other (except to the extent
to which the Administrative Agent is authorized to act as such). The failure of
any Lender to perform any of its obligations hereunder shall not relieve any
other Lender from any of its obligations hereunder. This Agreement shall not be
construed so as to confer any right or benefit upon any Person other than the
parties to this Agreement and their respective successors and assigns; provided
that the parties hereto expressly agree that each Arranger shall enjoy the
benefits of the provisions of Sections 10.6, 10.10 and 11.7 to the extent
specifically set forth therein and shall have the right to enforce such
provisions on its own behalf and in its own name to the same extent as if it
were a party to this Agreement.


10.6    Expenses; Indemnification.
(a)    Each of theThe Borrower and the Guarantor shall reimburse (i) the Agents
and the Arrangers for any reasonable costs and expenses (including the
reasonable fees and charges of outside counsel for the Agents) paid or incurred
by the Agents or the Arrangers in connection with the preparation, negotiation,
execution, delivery, syndication, distribution (including via the internet),
review, amendment, modification, and administration of the Loan Documents and
(ii) the Issuers for all reasonable out-of-pocket expenses incurred by the
Issuers in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder. Each of theThe Borrower
and the Guarantor also agrees to reimburse each Agent, each Arranger, the Swing
Line Lender, each Lender and each Issuer for any reasonable costs, internal
charges and expenses (including the reasonable fees and charges of attorneys for
such Agent, such Arranger, the Swing Line Lender, such Lender and such Issuer,
which attorneys may be employees of such Agent, such Arranger, the Swing Line
Lender, such Lender or such Issuer) paid or incurred by either Agent, either
Arranger, the Swing Line Lender, any Lender or any Issuer in connection with the
collection and enforcement, attempted enforcement, and preservation of rights
and remedies under, any of the Loan Documents (including all such costs and
expenses incurred during any “workout” or restructuring in respect of the
Obligations and during any legal proceeding).


(b)    Each of theThe Borrower and the Guarantor hereby further agrees to
indemnify each Agent, each Arranger, the Swing Line Lender, each Lender, each
Issuer, their respective affiliates and the directors, partners, officers,
employees, agents and advisors of the foregoing against all losses, claims,
damages, penalties, judgments, liabilities and expenses (including all
reasonable expenses of litigation or preparation therefor whether or not either
Agent, either Arranger, the Swing Line Lender, any Lender or any Issuer or any
affiliate is a party thereto) which any of them may pay or incur arising out of
or relating to this Agreement, the other Loan Documents, the transactions
contemplated hereby or the direct or indirect application or proposed
application of the proceeds of any Credit Extension hereunder except to the
extent that they are determined in a final non‑appealable judgment by a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of the party seeking indemnification. In the case of any
investigation, litigation or proceeding to which the indemnity in this Section

.CHAR1\1170499v7
80



--------------------------------------------------------------------------------




applies, such indemnity shall be effective whether or not such investigation,
litigation or proceeding is brought by a third party, by the Borrower or the
Guarantor or by any affiliate of the Borrower or the Guarantor. The obligations
of the Borrower and the Guarantor under this Section 10.6 shall survive the
payment of the Obligations and termination of this Agreement.


(c)    To the extent that the Borrower or the Guarantor for any reason fails to
indefeasibly pay any amount required under subsection (a) or (b) of this Section
to be paid by it to the Administrative Agent (or any sub‑agent thereof), the
Swing Line Lender, any Issuer or any Related Party of any of the foregoing
(without limiting its obligation to do so), each Lender severally agrees to pay
to the Administrative Agent (or any such sub‑agent), the Swing Line Lender, such
Issuer or such Related Party, as the case may be, such Lender’s Pro Rata Share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought but without giving effect to the reallocation of Pro Rata
Shares contemplated by Section 2.23(a)(iv)) of such unpaid amount, provided that
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub‑agent), the Swing Line Lender or any
Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub‑agent), the Swing
Line Lender or any Issuer in connection with such capacity.


(d)    Notwithstanding any provision to the contrary, this Section 10.6 shall
not apply with respect to any matters, liabilities, or obligations relating to
Taxes; all such matters are governed exclusively by Section 3.5.


10.7    Numbers of Documents.
All statements, notices, closing documents, and requests hereunder shall be
furnished to the Administrative Agent with sufficient counterparts so that the
Administrative Agent may furnish one to each of the Lenders.


10.8    Accounting.
Except as provided to the contrary herein, all accounting terms used herein
shall be interpreted and all accounting determinations hereunder shall be made
in accordance with GAAP.


10.9    Severability of Provisions.
Any provision in any Loan Document that is held to be inoperative,
unenforceable, or invalid in any jurisdiction shall, as to that jurisdiction, be
inoperative, unenforceable, or invalid without affecting the remaining
provisions in that jurisdiction or the operation, enforceability, or validity of
that provision in any other jurisdiction, and to this end the provisions of all
Loan Documents are declared to be severable. Without limiting the foregoing
provisions of this Section 10.9, if and to the extent that the enforceability of
any provisions in this Agreement relating to Defaulting Lenders shall be limited
by Debtor Relief Laws, as determined in good

.CHAR1\1170499v7
81



--------------------------------------------------------------------------------




faith by the Administrative Agent, the Issuers or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.


10.10    Nonliability of Lenders.
The relationship between the Borrower and the Guarantor on the one hand and the
Lenders, the Swing Line Lender, the Issuers and the Agents on the other hand
shall be solely that of borrower/guarantor and lender. None of either Agent,
either Arranger, the Swing Line Lender, any Lender or any Issuer shall have any
fiduciary responsibilities to the Borrower or the Guarantor. None of either
Agent, either Arranger, the Swing Line Lender, any Lender or any Issuer
undertakes any responsibility to the Borrower or the Guarantor to review or
inform the Borrower or the Guarantor of any matter in connection with any phase
of the Borrower’s business or operations. Each of theThe Borrower and the
Guarantor agrees that none of either Agent, either Arranger, the Swing Line
Lender, any Lender or any Issuer shall have liability to the Borrower or the
Guarantor (whether sounding in tort, contract or otherwise) for losses suffered
by the Borrower or the Guarantor in connection with, arising out of, or in any
way related to, the transactions contemplated and the relationship established
by the Loan Documents, or any act, omission or event occurring in connection
therewith, unless it is determined in a final non‑appealable judgment by a court
of competent jurisdiction that such losses resulted from the gross negligence or
willful misconduct of the party from which recovery is sought. None of either
Agent, either Arranger, the Swing Line Lender, any Lender, any Issuer or any
Related Party of any of the foregoing Persons shall have any liability with
respect to, and each of the Borrower and the Guarantor hereby waives, releases
and agrees not to sue for, any special, indirect, consequential or punitive
damages suffered by the Borrower or the Guarantor in connection with, arising
out of, or in any way related to the Loan Documents or the transactions
contemplated thereby. None of either Agent, either Arranger, the Swing Line
Lender, any Lender, any Issuer or any Related Party of any of the foregoing
Persons shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby except to the extent such recipient receives such
information due to the gross negligence of the party from which recovery is
sought.


10.11    Limited Disclosure.
(a)    Neither the Administrative Agent nor any Lender may disclose to any
Person any Specified Information (as defined below) except (i) to its, and its
Affiliates’, officers, employees, agents, accountants, legal counsel, advisors
and other representatives and to any direct or indirect, actual or prospective
counterparty (or such counterparty’s professional advisor) under any Swap
Contract related to Loans outstanding under this Agreement who have a need to
know such Specified Information or any direct, indirect, actual or prospective
counterparty (and its advisor) to any swap, derivative or securitization
transaction related to the Obligations or to any credit insurance provider
relating to the Obligations (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such Specified
Information and instructed to keep such Specified Information confidential, and
shall agree to do so) or (ii) with the Borrower’s prior consent. “Specified
Information” means information that the

.CHAR1\1170499v7
82



--------------------------------------------------------------------------------




Borrower furnishes to the Administrative Agent or any Lender that is designated
in writing as confidential, but does not include any such information that is or
becomes generally available to the public or that is or becomes available to the
Administrative Agent or such Lender from a source other than the Borrower.
(b)    The provisions of clause (a) above shall not apply to Specified
Information (i) that is a matter of general public knowledge or has heretofore
been or is hereafter published in any source generally available to the public,
(ii) that is required to be disclosed by law, regulation or subpoena, judicial
order or other legal process, (iii) that is requested by any regulatory body
(including any self-regulatory authority) with jurisdiction over the
Administrative Agent or any Lender, or (iv) that is disclosed (A) to legal
counsel, accountants and other professional advisors to such Lender, (B) in
connection with the exercise of any right or remedy hereunder or under any Note
or any suit or other litigation or proceeding relating to this Agreement or any
Note, (C) to a rating agency if required by such agency in connection with a
rating relating to Credit Extensions hereunder or (D) to assignees or
participants or potential assignees or participants who agree to be bound by the
provisions of this Section 10.11.
10.12    USA PATRIOT ACT NOTIFICATION.
The following notification is provided to the Borrower and the Guarantor
pursuant to Section 326 of the USA Patriot Act of 2001, 31 U.S.C. Section 5318:
IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit or other financial services product. What this means for the
Borrower and the Guarantor: When the Borrower or the Guarantor opens an account,
the Lenders will ask for the Borrower’s or the Guarantor’s, as applicable, name,
tax identification number, business address and other information that will
allow the Administrative Agent and the Lenders to identify the Borrower or the
Guarantor, as applicable. The Administrative Agent and the Lenders may also ask
to see the Borrower’s or the Guarantor’s legal organizational documents or other
identifying documents.
10.13    Nonreliance.
Each Lender hereby represents that it is not relying on or looking to any margin
stock (as defined in Regulation U of the FRB) for the repayment of the Loans
provided for herein.
10.14    No Advisory or Fiduciary Responsibility.
In connection with all aspects of each transaction contemplated hereby, each of
the Borrower and the Guarantor acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (a) the credit facility provided for hereunder
and any related arranging or other services in connection therewith (including
in connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the
Borrower and the Guarantor and their respectiveits Affiliates, on the one

.CHAR1\1170499v7
83



--------------------------------------------------------------------------------




hand, and the Agents and the Arrangers, on the other hand, and the Borrower and
the Guarantor areis capable of evaluating and understanding and
understandunderstands and acceptaccepts the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents (including any
amendment, waiver or other modification hereof or thereof); (b) in connection
with the process leading to such transaction, each Agent and Arranger is and has
been acting solely as a principal and is not the financial advisor, agent or
fiduciary, for the Borrower or the Guarantor or any of their respectiveits
Affiliates, stockholders, creditors or employees or any other Person; (c) no
Agent or Arranger has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of the Borrower or the Guarantor with respect to any of
the transactions contemplated hereby or the process leading thereto, including
with respect to any amendment, waiver or other modification hereof or of any
other Loan Document (irrespective of whether any Agent or Arranger has advised
or is currently advising the Borrower or the Guarantor or any of their
respectiveits Affiliates on other matters) and no Agent or Arranger has any
obligation to the Borrower or the Guarantor or any of their respectiveits
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; (d) the
Agents and the Arrangers and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower and the Guarantor and its Affiliates, and no Agent or Arranger has any
obligation to disclose any of such interests by virtue of any advisory, agency
or fiduciary relationship; and (e) the Agents and the Arrangers have not
provided and will not provide any legal, accounting, regulatory or tax advice
with respect to any of the transactions contemplated hereby (including any
amendment, waiver or other modification hereof or of any other Loan Document)
and the Borrower has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate. Each of theThe Borrower and
the Guarantor hereby waives and releases, to the fullest extent permitted by
law, any claims that it may have against any Agent and any Arranger with respect
to any breach or alleged breach of agency or fiduciary duty.


ARTICLE XI

THE ADMINISTRATIVE AGENT
11.1    Appointment and Authority.
Each of the Lenders and the Issuers hereby irrevocably appoints Bank of
AmericaWells Fargo to act on its behalf as the Administrative Agent hereunder
and under the other Loan Documents and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto. The provisions of this
Article are solely for the benefit of the Administrative Agent, the Lenders and
the Issuers, and the Borrower and the Guarantor shall have no rights as a third
party beneficiary of any of such provisions.



.CHAR1\1170499v7
84



--------------------------------------------------------------------------------




11.2    Rights as a Lender.
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or the Guarantor or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.


11.3    Exculpatory Provisions.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent:


(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default or Unmatured Default has occurred and is continuing;


(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and


(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or the Guarantor or any of
its Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.


The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 9.1 and 9.2) or (ii) in the absence of its
own gross negligence or willful misconduct. The Administrative Agent shall be
deemed not to have knowledge of any Default or Unmatured Default unless and
until notice describing such Default or Unmatured Default is given to the
Administrative Agent by the Borrower, the Guarantor, a Lender or an Issuer.


The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this

.CHAR1\1170499v7
85



--------------------------------------------------------------------------------




Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Unmatured Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.


11.4    Reliance by Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or an Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or such Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such Issuer prior to the making of such Loan or the issuance of such Letter
of Credit. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower or the Guarantor), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.


11.5    Delegation of Duties.
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub‑agents appointed by the Administrative Agent. The Administrative
Agent and any such sub‑agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub‑agent and to
the Related Parties of the Administrative Agent and any such sub‑agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.


11.6    Resignation of Administrative Agent.
The Administrative Agent may, upon giving five (5) Business Days prior written
notice to the Borrower, resign at any time by giving notice of its resignation
to the Lenders, the Issuers and the Borrower. Upon receipt of any such notice of
resignation, the Borrower shall have the right, with the consent of the Required
Lenders, such consent not to be unreasonably withheld, conditioned or delayed,
to appoint a successor, which successor shall be a Lender. If no such successor
shall have been so appointed by the Borrower and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its

.CHAR1\1170499v7
86



--------------------------------------------------------------------------------




resignation, then the retiring Administrative Agent may on behalf of the Lenders
and the Issuers, appoint a successor Administrative Agent from among the Lenders
meeting the qualifications set forth above; provided that if the Administrative
Agent shall notify the Borrower and the Lenders that no qualifying Person has
accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (1) the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents and (2) all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender and each Issuer directly, until such time as the
Borrower appoints a successor Administrative Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.6 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub‑agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.


Any resignation by Bank of AmericaWells Fargo as Administrative Agent pursuant
to this Section shall also constitute its resignation as an Issuer and as the
Swing Line Lender. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuer and the retiring Swing Line Lender, (b) the retiring Issuer and the
retiring Swing Line Lender shall be discharged from all of their respective
duties and obligations hereunder or under the other Loan Documents, and (c) the
successor Issuer shall issue letters of credit in substitution for the Letters
of Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to the retiring Issuer to effectively assume the
obligations of the retiring Issuer with respect to such Letters of Credit.


11.7    Non‑Reliance on Administrative Agent and Other Lenders.
Each Lender, the Swing Line Lender and each Issuer acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender, the Swing Line Lender and
each Issuer also acknowledges that it will, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.



.CHAR1\1170499v7
87



--------------------------------------------------------------------------------




11.8    No Other Duties, Etc.
Anything herein to the contrary notwithstanding, none of the Bookrunners or
Arrangers listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, the Swing Line
Lender, a Lender or an Issuer hereunder.


11.9    Administrative Agent May File Proofs of Claim.
In case of the pendency of any proceeding under any Debtor Relief Law or other
judicial proceeding relative to the Borrower or the Guarantor, the
Administrative Agent (irrespective of whether the principal of any Loan or
Letter of Credit Obligation shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower or the Guarantor) shall be entitled
and empowered, by intervention in such proceeding or otherwise


(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, Letter of Credit Obligations
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the Swing Line Lender, the Issuers and the Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders, the Swing Line Lender, the Issuers and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the Issuers and the Administrative Agent under Sections
2.5, 2.19(d), and 10.6) allowed in such judicial proceeding; and


(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender, the Swing Line Lender and each Issuer to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Swing Line Lender, the
Lenders and the Issuers, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.5 and 10.6.


Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender, the Swing
Line Lender or any Issuer any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
in any such proceeding.



.CHAR1\1170499v7
88



--------------------------------------------------------------------------------




ARTICLE XII
SETOFF; RATABLE PAYMENTS; PAYMENTS SET ASIDE
12.1    Setoff.
In addition to, and without limitation of, any rights of the Lenders under
applicable law, if the Borrower or the Guarantor becomes insolvent, however
evidenced, or any Default occurs, after obtaining the prior written consent of
the Administrative Agent, any and all deposits (including all account balances,
whether provisional or final and whether or not collected or available) and any
other Indebtedness at any time held or owing by any Lender, any Issuer, the
Swing Line Lender or any such Affiliate to or for the credit or account of the
Borrower or the Guarantor may be offset and applied toward the payment of the
obligations of the Borrower or the GuarantorObligations owing to such Lender,
the Issuer or the Swing Line Lender under this Agreement or any other Loan
Document whether or not such obligationsObligations, or any part hereof, shall
then be due; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off (excluding any
amount set off in satisfaction of any Swap Contract) shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.23 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the obligations (other than
obligationsObligations in respect of any Swap Contract) owing to such Defaulting
Lender as to which it exercised such right of setoff. Each Lender, each Issuer
and the Swing Line Lender agree to notify the Borrower and the Administrative
Agent promptly after any such setoff and application; provided that the failure
to give such notice shall not affect the validity of such setoff and
application.
12.2    Ratable Payments.
If any Lender, whether by setoff or otherwise, has payment made to it upon its
Outstanding Credit Exposure (other than payments received pursuant to Section
3.1, 3.2, 3.4 or 3.5 and payments made to any Issuer in respect of Reimbursement
Obligations so long as the Lenders have not funded their participations therein)
in a greater proportion than that received by any other Lender, such Lender
agrees, promptly upon demand, to purchase a portion of the Aggregate Outstanding
Credit Exposure held by the other Lenders so that after such purchase each
Lender will hold its Pro Rata Share of the Aggregate Outstanding Credit
Exposure. If any Lender, whether in connection with setoff or amounts which
might be subject to setoff or otherwise, receives collateral or other protection
for its Obligations or such amounts which may be subject to setoff, such Lender
agrees, promptly upon demand, to take such action necessary such that all
Lenders share in the benefits of such collateral ratably in accordance with
their respective Pro Rata Shares. In case any such payment is disturbed by legal
process, or otherwise, appropriate further adjustments shall be made. For the
avoidance of doubt, the provisions of this Section shall not be construed to
apply to (A) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (B) the application
of

.CHAR1\1170499v7
89



--------------------------------------------------------------------------------




Cash Collateral provided for in Section 2.22, or (C) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or subparticipations in Letter of Credit Obligations or Swing Line
Loans to any assignee or participant, other than an assignment to the Borrower,
the Guarantor or any Subsidiary thereof (as to which the provisions of this
Section shall apply).
12.3    Payments Set Aside.
To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent, any Issuer or any Lender, or the Administrative Agent, any
Issuer or any Lender exercises its right of setoff, and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, such Issuer
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and each Issuer severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders and the Issuers under clause (b) of the preceding
sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.


ARTICLE XIII

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
13.1    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent, the Swing Line Lender and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an Eligible Assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection (f)
of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the

.CHAR1\1170499v7
90



--------------------------------------------------------------------------------




Issuers and the Lenders) any legal or equitable right, remedy or claim under or
by reason of this Agreement.


(b)    Any Lender may at any time assign to one or more Eligible Assignees all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitment and the Loans (including for purposes of this
subsection (b) participations in Letter of Credit Obligations) at the time owing
to it); provided that


(i)    except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
Agreement with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment Agreement, as of the
Trade Date, shall not be less than $5,000,000 unless each of the Administrative
Agent and, so long as no Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met; provided, further, that the Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof.


(ii)    each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned;


(iii)    any assignment of a Commitment must be approved by the Administrative
Agent, the Swing Line Lender and the Issuers (each such approval not to be
unreasonably withheld or delayed) unless the Person that is the proposed
assignee is itself a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender;


(iv)    (A) such Lender shall at the same time enter into an Assignment
Agreement (as defined in the KCPL Credit Agreement) with the same Eligible
Assignee(s) in an amount representing an equal proportion of such Lender’s
Commitment (as defined in the KCPL Credit Agreement) under the KCPL Credit
Agreement and (B) such Lender shall at the same time enter into an Assignment
Agreement (as defined in the Great Plains Credit Agreement) with the same
Eligible Assignee(s) in an amount representing an equal proportion of such
Lender’s Commitment (as defined in the Great Plains Credit Agreement) under the
Great Plains Credit Agreement;



.CHAR1\1170499v7
91



--------------------------------------------------------------------------------




(v)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment Agreement, together with a processing and
recordation fee of $3,500; provided, however, that (A) such processing and
recordation fee shall not apply to assignments to Affiliates of the assigning
Lender, (B) such processing and recordation fee shall, with respect to a
particular assignment, be payable only once by such assigning Lender in
connection with the concurrent assignments of Commitments of such assigning
Lender required by Section 13.1(b)(iv) and (C) the Administrative Agent may, in
its sole discretion, elect to waive such processing and recordation fee in the
case of any assignment. The Eligible Assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire;


(vi)    No such assignment shall be made (A) to the Borrower, the Guarantor or
any of the Borrower’s or the Guarantor’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who upon becoming a
Lender hereunder would constitute any of the foregoing Persons described in this
clause (B), or (C) to a natural person; and


(vii)    In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Pro Rata Share.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment Agreement, the Eligible Assignee thereunder shall be a party
to this Agreement and, to the extent of the interest assigned by such Assignment
Agreement, have the rights and obligations of a Lender under this Agreement, and
the assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment Agreement, be released from its obligations under this Agreement
(and, in the case of an Assignment Agreement covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of Sections
3.1, 3.4, 3.5, and 10.6 with respect to facts and circumstances occurring prior
to the effective date of such assignment. Upon request, the Borrower (at its

.CHAR1\1170499v7
92



--------------------------------------------------------------------------------




expense) shall execute and deliver a Note to the assignee Lender. Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply with this subsection shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.


(c)    The Administrative Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment Agreement delivered to it and a register for the recordation of the
names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans and Letter of Credit Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. In addition, the
Administrative Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender. The Register shall be available for inspection by each of the Borrower
and the Issuers at any reasonable time and from time to time upon reasonable
prior notice. In addition, at any time that a request for a consent for a
material or substantive change to the Loan Documents is pending, any Lender may
request and receive from the Administrative Agent a copy of the Register.


(d)    Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person, a Defaulting Lender, or the Borrower or the Guarantor or
any of the Borrower’s or the Guarantor’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in Letter of Credit Obligations)
owing to it); provided that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) the
Borrower, the Administrative Agent, the Lenders and the Issuers shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the proviso to
Section 9.2 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.1, 3.4 and 3.5 to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to subsection (b) of this
Section. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 12.1 as though it were a Lender, provided such
Participant agrees to be subject to Section 12.2 as though it were a Lender.



.CHAR1\1170499v7
93



--------------------------------------------------------------------------------




(e)    A Participant shall not be entitled to receive any greater payment under
Section 3.1 or 3.5 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 3.5 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 3.5(e) as though
it were a Lender.


(f)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank or central banks; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.


(g)    The words “execution,” “signed,” “signature,” and words of like import in
any Assignment Agreement shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper‑based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.


(h)     Notwithstanding anything to the contrary contained herein, if at any
time Bank of AmericaWells Fargo assigns all of its Commitment and Loans pursuant
to subsection (b) above, Bank of AmericaWells Fargo may, upon thirty (30) days’
notice to the Borrower and the Lenders, resign as an Issuer. In the event of any
such resignation as an Issuer, the Borrower shall be entitled to appoint from
among the Lenders another Issuer hereunder who agrees to such appointment;
provided, however, that no failure by the Borrower to appoint any such Issuer,
or the failure of any Lender to accept such appointment, shall affect the
resignation of Bank of AmericaWells Fargo as an Issuer. If Bank of AmericaWells
Fargo resigns as an Issuer, it shall retain all the rights, powers, privileges
and duties of an Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as Issuer and all Letter
of Credit Obligations with respect thereto (including the right to require the
Lenders to fund risk participations pursuant to Section 2.19(e)).


13.2    Replacement of Lenders.
If (i) any Lender requests compensation under Section 3.1 or Section 3.2, (ii)
suspends the availability of Eurodollar Loans under Section 3.3, (iii) the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.4 or
Section 3.5, (iv) any Lender is a Non-Extending Lender pursuant to Section
2.21(b) or (v) any Lender is a Defaulting Lender, then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the

.CHAR1\1170499v7
94



--------------------------------------------------------------------------------




restrictions contained in, and consents required by, Section 13.1(b)), all of
its interests, rights and obligations under this Agreement and the related Loan
Documents to an Eligible Assignee that shall assume such obligations (which
Eligible Assignee may be another Lender, if a Lender accepts such assignment),
provided that:


(a)    the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 13.1(b);


(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts payable under Section 3.4) from such
Eligible Assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts);


(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.1 or payments required to be made pursuant to
Section 3.4, such assignment will result in a reduction in such compensation or
payments thereafter; and


(d)    such assignment does not conflict with applicable Laws.


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.


ARTICLE XIV

NOTICES
14.1    Notices.
Except as otherwise permitted by Section 2.14 with respect to borrowing notices,
all notices, requests and other communications to any party hereunder shall be
in writing (including electronic transmission, facsimile transmission or similar
writing) and shall be given to such party: (i) in the case of the Borrower, the
Guarantor or the Administrative Agent, at its address or facsimile number set
forth on Schedule IV, (ii) in the case of any Lender, at its address or
facsimile number specified in its Administrative Questionnaire or (iii) in the
case of any party, at such other address or facsimile number as such party may
hereafter specify for the purpose by notice to the Administrative Agent and the
Borrower in accordance with the provisions of this Section 14.1. Each such
notice, request or other communication shall be effective (a) if given by
facsimile transmission, when transmitted to the facsimile number specified in
this Section and confirmation of receipt is received, (b) if given by mail, when
received, or (c) if given by any other means, when delivered (or, in the case of
electronic transmission, received) at the address

.CHAR1\1170499v7
95



--------------------------------------------------------------------------------




specified in this Section; provided that notices to the Administrative Agent
under Article II shall not be effective until received.


14.2    Change of Address.
The Borrower, the Administrative Agent and any Lender may each change the
address for service of notice upon it by a notice in writing to the other
parties hereto.


14.3    The Platform.
THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to Borrower, any Lender, any Issuer or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of Borrower’s or the Administrative
Agent’s transmission of Borrower Materials through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided, however, that in no event shall any Agent Party have any
liability to Borrower, any Lender, any Issuer or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).


ARTICLE XV

COUNTERPARTS
This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. This Agreement shall be
effective when it has been executed by the Borrower, the Guarantor, the
Administrative Agent and the Lenders and each party has notified the
Administrative Agent by facsimile transmission or telephone that it has taken
such action.



.CHAR1\1170499v7
96



--------------------------------------------------------------------------------




ARTICLE XVI

OTHER AGENTS
No Lender identified on the cover page, the signature pages or otherwise in this
Agreement, or in any document related hereto, as being the “Syndication Agent”
or a “Co‑Documentation Agent” shall have any right, power, obligation,
liability, responsibility or duty under this Agreement in such capacity other
than those applicable to all Lenders. Each Lender acknowledges that it has not
relied, and will not rely, on the Syndication Agent or any Co‑Documentation
Agent in deciding to enter into this Agreement or in taking or refraining from
taking any action hereunder or pursuant hereto.




ARTICLE XVII

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL.
17.1    CHOICE OF LAW.
THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS (AND NOT
THE LAW OF CONFLICTS) OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL
LAWS APPLICABLE TO NATIONAL BANKS.


17.2    CONSENT TO JURISDICTION.


THE BORROWER, THE GUARANTOR, THE ADMINISTRATIVE AGENT, THE SWING LINE LENDER,
EACH LENDER AND EACH ISSUER HEREBY IRREVOCABLY SUBMIT TO THE NON‑EXCLUSIVE
JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT SITTING IN NEW
YORK CITY, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT AND THE BORROWER, THE GUARANTOR, THE ADMINISTRATIVE AGENT, THE
SWING LINE LENDER, EACH LENDER AND EACH ISSUER HEREBY IRREVOCABLY AGREE THAT ALL
CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN
ANY SUCH COURT AND IRREVOCABLY WAIVE ANY OBJECTION THEY MAY NOW OR HEREAFTER
HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A
COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT
THE RIGHT OF ANY PARTY TO BRING PROCEEDINGS AGAINST THE OTHER PARTIES IN THE
COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
THIS AGREEMENT SHALL BE BROUGHT ONLY IN A COURT IN NEW YORK CITY, NEW YORK.



.CHAR1\1170499v7
97



--------------------------------------------------------------------------------




17.3    WAIVER OF JURY TRIAL.
THE BORROWER, THE GUARANTOR, THE ADMINISTRATIVE AGENT, THE SWING LINE LENDER,
EACH LENDER AND EACH ISSUER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.


ARTICLE XVIII

TERMINATION OF EXISTING CREDIT FACILITY
Lenders which are parties to the Existing Credit Facility (and which constitute
“Required Lenders” under and as defined in the Existing Credit Facility) hereby
waive any advance notice requirement for terminating the commitments under the
Existing Credit Facility, and the Borrower and the applicable Lenders agree that
the Existing Credit Facility and the commitments thereunder shall be terminated
on the date hereof (except for any provisions thereof which by their terms
survive termination thereof).



.CHAR1\1170499v7
98



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Borrower, the Guarantor, the Lenders, the Swing Line
Lender, the Issuers and the Agents have executed this Agreement as of the date
first above written.




KCP&L GREATER MISSOURI OPERATIONS COMPANY,
as the Borrower






By:                        
Name:                    
Title:                     




GREAT PLAINS ENERGY INCORPORATED,
as the Guarantor


By:                        
Name:                    
Title:                     





CHAR1\1170499v7

--------------------------------------------------------------------------------




BANK OF AMERICA, N.A.,
as Administrative Agent




By:                        
Name:                    
Title:                     



CHAR1\1170499v7

--------------------------------------------------------------------------------




BANK OF AMERICA, N.A.,
as an Issuer, as Swing Line Lender and as a Lender




By:                        
Name:                    
Title:                     

CHAR1\1170499v7

--------------------------------------------------------------------------------




THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as an Issuer and as a Lender




By:                        
Name:                    
Title:                     









CHAR1\1170499v7

--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Syndication Agent, as an Issuer and as a Lender




By:                        
Name:                    
Title:                     





CHAR1\1170499v7

--------------------------------------------------------------------------------






UNION BANK, N.A.,
as Syndication Agent and as a Lender




By:                        
Name:                    
Title:                     



























































CHAR1\1170499v7

--------------------------------------------------------------------------------








JPMORGAN CHASE BANK, N.A.,
as a Lender




By:                            
Name:                        
Title:                         









































































CHAR1\1170499v7

--------------------------------------------------------------------------------






BNP PARIBAS,
as a Lender




By:                            
Name:                        
Title:                         



CHAR1\1170499v7

--------------------------------------------------------------------------------




THE BANK OF NOVA SCOTIA,
as a Lender




By:                            
Name:                        
Title:                         

CHAR1\1170499v7

--------------------------------------------------------------------------------




THE ROYAL BANK OF SCOTLAND PLC,
as a Lender




By:                            
Name:                        
Title:                         

CHAR1\1170499v7

--------------------------------------------------------------------------------




BARCLAYS BANK PLC,
as a Lender




By:                            
Name:                        
Title:                         



CHAR1\1170499v7

--------------------------------------------------------------------------------




U.S. BANK NATIONAL ASSOCIATION
as a Lender




By:                            
Name:                        
Title:                         



CHAR1\1170499v7

--------------------------------------------------------------------------------




THE BANK OF NEW YORK MELLON,
as a Lender




By:                            
Name:                        
Title:                         

CHAR1\1170499v7

--------------------------------------------------------------------------------




KEYBANK NATIONAL ASSOCIATION,
as a Lender




By:                            
Name:                        
Title:                         

CHAR1\1170499v7

--------------------------------------------------------------------------------




SUNTRUST BANK,
as a Lender




By:                            
Name:                        
Title:                         

CHAR1\1170499v7

--------------------------------------------------------------------------------




DEUTSCHE BANK AG NEW YORK BRANCH,
as a Lender




By:                            
Name:                        
Title:                         


By:                            
Name:                        
Title:                         

CHAR1\1170499v7

--------------------------------------------------------------------------------




UMB BANK, N.A.,
as a Lender




By:                            
Name:                        
Title:                         

CHAR1\1170499v7

--------------------------------------------------------------------------------




COMMERCE BANK, N.A.,
as a Lender




By:                            
Name:                        
Title:                         
 

CHAR1\1170499v7

--------------------------------------------------------------------------------




Document comparison by Workshare Compare on Friday, October 18, 2013 3:07:42 PM
Input:
Document 1 ID
PowerDocs://RBH_CHARLOTTE/3202529/2
Description
RBH_CHARLOTTE-#3202529-v2-KCPL_GMO_Exhibit_A_to_Second_Amendment_2010_Credit_Agreement_Blackline
Document 2 ID
PowerDocs://RBH_CHARLOTTE/3202529/7
Description
RBH_CHARLOTTE-#3202529-v7-KCPL_GMO_Exhibit_A_to_Second_Amendment_2010_Credit_Agreement_Blackline
Rendering set
Standard



Legend:
Insertion
Deletion
Moved from
Moved to
Style change
Format change
Moved deletion
Inserted cell
 
Deleted cell
 
Moved cell
 
Split/Merged cell
 
Padding cell
 







--------------------------------------------------------------------------------




Statistics:
 
Count
Insertions
396
Deletions
766
Moved from
3
Moved to
3
Style change
0
Format changed
0
Total changes
1168







--------------------------------------------------------------------------------






EXHIBIT B


EXITING LENDER COMMITMENTS


Exiting Lender
Commitment
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$20,700,000
The Bank of Nova Scotia
$30,600,000
TOTAL
$51,300,000









